 



CRUMBS BAKE SHOP, INC.

 

Binding Term Sheet for Offering of Senior Unsecured Convertible Notes

 

The purpose of this term sheet (“Term Sheet”) is to set forth the principal
terms pursuant to which, subject to certain conditions set forth herein and in
the Definitive Documents (as defined below) relating to the transaction
described herein, the Investors (as defined below) would purchase from Crumbs
Bake Shop, Inc. (the “Company”), and the Company would sell to the Investors,
the securities identified below. The terms of this Term Sheet are binding on
each of the Company and Michael Serruya.

 

Issuer:Crumbs Bake Shop, Inc. (NASDAQ: CRMB).

 

Investors:A company controlled by the Serruya family and/or its affiliates and
other investors acceptable to Michael Serruya and the Company (collectively, the
“Investors”).

 

Securities:Not less than $10.0 million of Senior Unsecured Convertible Notes of
the Company (the “Notes”) will be sold by the Company and purchased by the
Investors (the “Note Sale”) at a closing (the “Closing”) to occur after all
conditions thereto have been satisfied or waived by the parties.

 

Maturity:Five years after the date on which the Note Sale occurs and the Notes
are issued (the “Closing Date”).

 

Prepayment:The Notes may be prepaid, in whole or in part, at any time after one
(1) year from the Closing Date and provided that there is an effective resale
registration statement on file with the Securities and Exchange Commission (the
“SEC”) with respect to the shares of the Company’s common stock (the “Common
Stock”) that may be issued pursuant to the terms of the Notes (the “Resale
Registration”); provided, however, that in the event the Company elects to
prepay all or any portion of a Note, it shall pay to the Investor an amount
equal to (i) the portion of the outstanding principal balance being prepaid,
plus (ii) a prepayment premium equal to 25% of the principal amount being
prepaid, plus (iii) all accrued and unpaid interest and accrued and unpaid late
charges. The Company would be required to provide the Investors with 20 days’
prior written notice of its intention to prepay the Notes.

 

Interest:Commencing on the Closing Date, interest will accrue on the unpaid
principal balance of each Note outstanding from time to time and would be
payable quarterly in arrears. The Company will have the option to pay accrued
interest as follows: (i) in cash and/or (ii) provided that there is an effective
Resale Registration on file with the SEC, in additional shares of Common Stock.
If the Company chooses to pay interest pursuant to item (i) above, then the
interest to be paid will be calculated at the rate of 7.0% per annum. If the
Company chooses to pay interest in shares of Common Stock pursuant to item (ii)
above, then the interest to be paid will be calculated at the rate of 10.0% per
annum.

 

Optional Conversion:An Investor may elect to convert a portion or all of its
Note into shares of Common Stock, at the Conversion Price, at any time. The
“Conversion Price” will be equal to $2.50 per share, subject to standard
anti-dilution provisions that will provide for a proportionate adjustment to the
Conversion Price in the event of stock splits, stock dividends,
reclassifications and similar events.

 



1

 

 



Crumbs Bake Shop, Inc.




 



 

Forced Conversion:On and after the first anniversary of the Closing Date, the
Company will have the right to require the Investors to convert their Notes if
the VWAP of the Company's common stock exceeds 200.0% of the then current
Conversion Price for 30 consecutive trading days.

 

Seniority:The Definitive Documents will prohibit the Company from incurring any
indebtedness that is senior to, or pari passu with, the Notes in right of
payment, whether with respect to redemptions, interest, or liquidation,
dissolution or otherwise, without first obtaining the written consent of the
holders of at least a majority in aggregate principal amount of the Notes then
outstanding; provided, however, that the foregoing prohibition will not apply to
(i) any obligations owed to landlords under leases, whether existing as of the
Closing Date or subsequently executed, or (ii) indebtedness that is outstanding
as of the Closing Date.

 

Customary Terms:The Definitive Documents will contain such additional and
supplementary provisions (the “Customary Terms”), including, without limitation,
customary representations, warranties, covenants, agreements, anti-dilution
protections, change of control provisions, payments and remedies (including a
default rate of interest of 18.0%), as are appropriate to preserve and protect
economic benefits intended to be conveyed to the Company and to the Investors
pursuant hereto. Without limiting the foregoing, the Definitive Documents will
contain (i) provisions that will prohibit the Company from issuing variable
priced equity or variable priced equity linked securities while any Notes are
outstanding and (ii) provisions that require the Company to pay the Investors an
amount equal to (x) 115.0% of the aggregate principal amount then outstanding
under the Notes if there is a change in control of the Company between the
Closing Date and the first anniversary of the Closing Date, or (y) 110.0% of the
aggregate principal amount then outstanding under the Notes if there is a change
in control of the Company between the first and second anniversaries of the
Closing Date, or (z) 105.0% of the aggregate principal amount then outstanding
under the Notes if there is a change in control of the Company between the
second and third anniversaries of the Closing Date.

 

Definitive Documents:On and after the date hereof and until this Term Sheet is
terminated by the Company or Mr. Serruya as provided herein, the Company and the
Investors will use their good faith best efforts to negotiate, finalize, execute
and deliver agreements, instruments and other documents (the “Definitive
Documents”) necessary to effect the transactions contemplated herein (the
“Transactions”). The Definitive Documents will include, at a minimum, a mutually
acceptable Securities Purchase Agreement, a mutually acceptable form of Note and
a mutually acceptable Registration Rights Agreement in substantially the forms
attached hereto as Exhibit A, Exhibit B and Exhibit C, respectively.

 



2

 

 



Crumbs Bake Shop, Inc.




 

 

Beneficial Ownership:Notwithstanding anything herein to the contrary and until
the consummation of a merger, acquisition or other business combination, each
Investor shall not, pursuant to the terms of the proposed transactions
contemplated herein, become the beneficial owner of more than 9.99% of the
shares of Common Stock of the Company (as defined in Section 13(d) of the
Securities Act) without such Investor’s prior consent.

 

Registration Rights:Pursuant to a registration rights agreement to be entered
into with the Investors at the consummation of the Closing, the Company would
agree to file with the SEC a resale registration statement, on behalf of the
Investors or their permitted assigns and successors, with respect to the resale
of the shares of Common Stock issuable upon conversion of the Notes, not later
than 30 calendar days following the Closing and to use its commercially
reasonable efforts to cause such resale registration statement to be declared
effective by the SEC not later than 90 calendar days (or, in the event the SEC
comments on the Registration Statement, 120 calendar days) following the
Closing. If the Company is unable to timely satisfy such deadlines, it would
incur penalties for such non-compliance.

 



Board Representation:For so long as Mr. Serruya holds a Note (the
“Representation Period”), the Nominating and Corporate Governance Committee of
the Company’s Board of Directors (the “Nominating Committee”) would nominate a
Designated Nominee (as defined below) for election to the Board at each meeting
of the Company’s stockholders at which directors are to be elected (commencing
with the Company’s annual meeting of stockholders currently scheduled to be held
in June 2013) and the Board would recommend to stockholders that the Designated
Nominee be so elected at such meeting (collectively, the “Nomination
Obligations”). The Board would agree to take such actions during the
Representation Period as may be necessary to ensure that the size of the Board
will accommodate the Designated Nominee’s election as a director of the Company.
A failure by the Nominating Committee or the Board to satisfy their respective
Nomination Obligations would be an Event of Default under the Notes. For
purposes of this paragraph, the term “Designated Nominee” means Mr. Serruya or,
if (i) Mr. Serruya is unable to satisfy all legal and governance requirements
regarding service as a director of the Company or (ii) the Nominating Committee
or the Board determines in good faith, after receipt of written advice of
counsel, that compliance with the Nomination Obligations would constitute a
breach of fiduciary duty under the laws of the State of Delaware, then a person
designated by Mr. Serruya (x) who is able to satisfy all such legal and
governance requirements and (y) the nomination and recommendation of whom would
not cause the Nominating Committee and the Board, respectively, to breach such
fiduciary duty.

  



3

 

 



Crumbs Bake Shop, Inc.




 

 

Corporate Finance Fee:At Closing, the Company shall pay to Delavaco Capital a
cash amount equal to $200,000.

 

Expenses:The Company and the Investors shall pay their own costs and expenses in
connection with the Transactions, except that the Company shall reimburse Mr.
Serruya for his reasonable, documented expenses, including attorneys’ fees, not
to exceed $75,000, in connection with the negotiation, preparation, execution
and delivery of the Definitive Documents, regardless of whether the Transaction
is consummated. In the event the Transaction is consummated, such reimbursement
shall be withheld from the gross proceeds of the Investors’ investment. In the
event the parties terminate negotiations toward the Transaction, then the
Company shall make such reimbursement upon its receipt of an invoice with
respect thereto. The Company agrees to indemnify the Investors for all claims
for placement, brokerage or other fees and expenses made by any placement agent
or broker in respect of the Transaction, except to the extent such claim is made
pursuant to an agreement between an Investor and such placement agent or broker
that obligates the Investor to pay such fees and expenses.

 

No Public Announcement:Except as may be required by applicable law, including
the rules of NASDAQ, the Company shall not issue any press releases or other
public statements with respect to the Transactions without Mr. Serruya’s
consent, which consent shall not be unreasonably withheld, conditioned or
delayed.

 

Confidentiality:The Investors will hold all information obtained from the
Company pursuant to their due diligence of the Company and all information
regarding the Transactions in confidence to the extent required by, and in
accordance with, the provisions of their respective Confidentiality Agreements
with the Company.

 

NASDAQ Approval:In addition to the other conditions to the Closing set forth
herein, the Closing of the Transaction is subject to the Company’s receipt of
approval of NASDAQ, upon its review of the Company’s Notice Form – Listing of
Additional Shares in respect of the Transaction, to list or designate for
quotation (as the case may be) the shares of Common Stock that may be issued
pursuant to the terms of the Notes (“NASDAQ Approval”).

 

Other Closing Conditions:In addition to NASDAQ Approval, the Closing will be
subject to (i) the negotiation of the Definitive Documents in forms that are
mutually acceptable to the parties; (ii) the satisfaction or waiver of the
conditions precedent to the Closing to be set forth in the Definitive Documents;
and (iii) with respect to the Investors’ obligation to consummate the
Transaction, a determination by the Investors that, subsequent to the date
hereof and prior to the Closing, there has been no Material Adverse Change as
defined herein (together with the NASDAQ Approval, the “Closing Conditions”).

 



4

 

 



Crumbs Bake Shop, Inc.




 

 

Termination:This Term Sheet will automatically terminate upon the execution and
delivery of a definitive Securities Purchase Agreement. In addition, this Term
Sheet may be terminated as follows: (i) by the mutual written agreement of the
Company and Mr. Serruya; (ii) by either the Company or Mr. Serruya in the event
the parties are unable to agree on the terms of the Definitive Documents;
provided, however, that a party who desires to terminate this Term Sheet
pursuant to this item (ii) shall first provide the other party with written
notice of such intention at least 10 days’ prior to the termination date and the
parties shall, during such 10-day period, attempt to resolve the inability to
agree on the terms of the Definitive Documents; and provided further that the
right to terminate this Term Sheet pursuant to this item (ii) shall not be
available to the Company or Mr. Serruya if the parties’ inability to agree on
the terms of the Definitive Documents is the result of the Company’s or Mr.
Serruya’s, respectively, breach of this Term Sheet; (iii) by either the Company
or Mr. Serruya in the event that the other party is in breach of this Term Sheet
and such breach cannot be, or shall not have been, remedied within 30 days after
receipt by the breaching party of written notice specifying the nature of such
breach and requesting that it be remedied; (iv) by Mr. Serruya, by written
notice thereof to the Company, in the event of a Material Adverse Change after
the date hereof; and/or (v) by either the Company or Mr. Serruya, by written
notice thereof to the other party, if the parties fail to execute and deliver a
definitive Securities Purchase Agreement by April 30, 2013; provided, however,
that the right to terminate this Term Sheet pursuant to this item (v) shall not
be available to the Company or Mr. Serruya if the parties’ failure to execute
and deliver a definitive Securities Purchase Agreement is the result of the
Company’s or Mr. Serruya’s, respectively, breach of this Term Sheet.

 

     



Material Adverse Change:For purposes of this Term Sheet, the term “Material
Adverse Change” means, with respect to the Company, a change, circumstance or
effect occurring after the date hereof that materially and adversely affects (i)
the assets, financial condition, results of operations or prospects of the
Company and its consolidated subsidiaries, taken as a whole, or (ii) the
authority or ability of the Company to consummate the Transactions, other than,
in each case, any change, circumstance or effect relating to (a) any change in
the market prices of the Company’s securities, (b) any change in any law
applicable to the Company or in accounting principles generally accepted in the
United States, which change affects retail food service businesses generally,
(c) changes in general economic, legal, regulatory or political conditions
affecting retail food service business generally, (d) reasonable expenses
incurred in connection with the Transactions, (e) any effect with respect to the
Company caused, in whole or in substantial part, by Mr. Serruya, and/or (f) any
change resulting from any natural disaster or any acts of terrorism, sabotage,
military action or war (whether or not declared) or any escalation or worsening
thereof; except, in any such case, to the extent such any change, effect or
circumstance has or would have a disproportionate effect on the business of the
Company relative to other similarly-situated persons.

 



5

 

 



Crumbs Bake Shop, Inc.





 

Counterparts:This Term Sheet may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original.

 

Governing Law:New York, with exclusive jurisdiction in the courts of the State
of New York located in New York County and the United States District Court for
the Southern District of New York. Each party waives its right to a jury trial
in any action arising from Term Sheet.

 

 

Agreed and accepted this 11th
day of April, 2013 by   Agreed and accepted this 11th
day of April, 2013 by  

CRUMBS BAKE SHOP, INC.



 

 



                  By: /s/ Julian R. Geiger   /s/ Michael Serruya     Name:
Julian R. Geiger   Michael Serruya     Title: President & CEO      

 

6

 

 

Exhibit 10.1



 

 



EXHIBIT A

 

 

 



 

 

  

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of April [ ],
2013, is by and among Crumbs Bake Shop, Inc., a Delaware corporation with
offices located at 110 West 40th Street, Suite 2100, New York, New York 10018
(the “Company”), and each of the investors listed on the Schedule of Buyers
attached hereto (individually, a “Buyer” and collectively, the “Buyers”).

 

RECITALS

 

A. The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the 1933 Act.

 

B. The Company has authorized the issuance of senior convertible notes, in the
aggregate amount of $[10,000,000], in the form attached hereto as Exhibit A (the
“Notes”), which Notes shall be convertible into shares of the Company’s common
stock, $0.0001 par value per share (the “Common Stock”) (as converted,
collectively, the “Conversion Shares”), in accordance with the terms of the
Notes.

 

C. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, a Note in the aggregate original
principal amount set forth opposite such Buyer’s name in column (3) on the
Schedule of Buyers.

 

D. The Notes are entitled to interest, and certain other amounts, which, at the
option of the Company and subject to certain conditions, may be paid in shares
of Common Stock (the “Interest Shares”) or in cash.

 

E. At the Closing, the parties hereto shall execute and deliver a Registration
Rights Agreement, in the form attached hereto as Exhibit C (the “Registration
Rights Agreement”), pursuant to which the Company has agreed to provide certain
registration rights with respect to the Registrable Securities (as defined in
the Registration Rights Agreement), under the 1933 Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.

 

F. The Notes, the Conversion Shares and the Interest Shares are collectively
referred to herein as the “Securities.”

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Buyer hereby
agree as follows:

 

1.PURCHASE AND SALE OF NOTES.

 

(a) Notes. Subject to the satisfaction (or waiver) of the conditions set forth
in Sections 6 and 7 below, the Company shall issue and sell to each Buyer, and
each Buyer severally, but not jointly, shall purchase from the Company on the
Closing Date (as defined below), a Note in the original principal amount as is
set forth opposite such Buyer’s name in column (3) on the Schedule of Buyers
along.

 

(b) Closing. The closing (the “Closing”) of the purchase of the Notes by the
Buyers shall occur at the offices of Mintz, Levin, Cohn, Ferris, Glovsky and
Popeo, P.C. (“Mintz Levin”), 666 Third Avenue, New York, NY 10017 or remotely
via the exchange of documents and signatures by facsimile or e-mail. The date
and time of the Closing (the “Closing Date”) shall be 10:00 a.m., New York time,
on the first (1st) Business Day on which the conditions to the Closing set forth
in Sections 6 and 7 below are satisfied or waived (or such later date as is
mutually agreed to by the Company and each Buyer). As used herein “Business Day”
means any day other than a Saturday, Sunday or other day on which commercial
banks in New York, New York are authorized or required by law to remain closed.

 



 

 

 

(c) Purchase Price. The aggregate purchase price for the Notes to be purchased
by each Buyer (the “Purchase Price”) shall be the amount set forth opposite such
Buyer’s name in column (5) on the Schedule of Buyers.

 

(d) Form of Payment. On the Closing Date, (i) each Buyer shall pay its
respective Purchase Price (less, in the case of any Buyer, the amounts withheld
pursuant to Section 4(g)) to the Company for the Notes to be issued and sold to
such Buyer at the Closing, by wire transfer of immediately available funds in
accordance with the Flow of Funds Letter (as defined below) and (ii) the Company
shall deliver to each Buyer (A) a Note in the aggregate original principal
amount as is set forth opposite such Buyer’s name in column (3) on the Schedule
of Buyers, duly executed on behalf of the Company and registered in the name of
such Buyer or its designee.

 

2.BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer, severally and not jointly, represents and warrants to the Company
with respect to only itself that, as of the date hereof and as of the Closing
Date:

 

(a) Organization; Authority. Such Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents (as
defined below) to which it is a party and otherwise to carry out its obligations
hereunder and thereunder.

 

(b) No Public Sale or Distribution. Such Buyer (i) is acquiring its Note, (ii)
may acquire the Interest Shares in accordance with the terms of the Notes and,
(iii) upon conversion of its Note will acquire the Conversion Shares issuable
upon conversion thereof, in each case, for its own account and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof in violation of applicable securities laws, except pursuant to sales
registered or exempted under the 1933 Act; provided, however, by making the
representations herein, such Buyer does not agree, or make any representation or
warranty, to hold any of the Securities for any minimum or other specific term
and reserves the right to dispose of the Securities at any time in accordance
with or pursuant to a registration statement or an exemption under the 1933 Act.
Such Buyer is acquiring the Securities hereunder in the ordinary course of its
business. Such Buyer does not presently have any agreement or understanding,
directly or indirectly, with any Person to distribute any of the Securities in
violation of applicable securities laws.

 

(c) Accredited Investor Status. Such Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.

 

(d) Reliance on Exemptions. Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.

 

(e) Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities which have been
requested by such Buyer. Such Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company. Such Buyer understands that its
investment in the Securities involves a high degree of risk. Such Buyer has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities.

 

(f) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 



3

 

 

(g) Transfer or Resale. Such Buyer understands that except as provided in the
Registration Rights Agreement and Section 4(h) hereof: (i) the Securities have
not been and are not being registered under the 1933 Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless (A)
subsequently registered thereunder, (B) such Buyer shall have delivered to the
Company (if requested by the Company) an opinion of counsel to such Buyer, in a
form reasonably acceptable to the Company, to the effect that such Securities to
be sold, assigned or transferred may be sold, assigned or transferred pursuant
to an exemption from such registration, or (C) such Buyer provides the Company
with reasonable assurance that such Securities can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act (or
a successor rule thereto) (collectively, “Rule 144”); (ii) any sale of the
Securities made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144, and further, if Rule 144 is not applicable, any resale of the
Securities under circumstances in which the seller (or the Person (as defined
below) through whom the sale is made) may be deemed to be an underwriter (as
that term is defined in the 1933 Act) may require compliance with some other
exemption under the 1933 Act or the rules and regulations of the SEC promulgated
thereunder; and (iii) neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder.

 

(h) Validity; Enforcement. This Agreement and the Registration Rights Agreement
have been duly and validly authorized, executed and delivered on behalf of such
Buyer and constitutes the legal, valid and binding obligations of such Buyer
enforceable against such Buyer in accordance with their respective terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

(i) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the Registration Rights Agreement and the consummation by such
Buyer of the transactions contemplated hereby and thereby will not (i) result in
a violation of the organizational documents of such Buyer, if applicable, (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which such Buyer is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to such Buyer, except in the case
of clauses (ii) and (iii) above, for such conflicts, defaults, rights or
violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of such Buyer to
perform its obligations hereunder.

 

(j) Residency. Such Buyer is a resident of the jurisdiction specified below its
address on the Schedule of Buyers.

 

(k) Certain Trading Activities. Such Buyer has not directly or indirectly, nor
has any Person acting on behalf of or pursuant to any understanding with such
Buyer, engaged in any transactions in the securities of the Company (including,
without limitation, any Short Sales (as defined below) involving the Company’s
securities) during the period commencing as of the time that such Buyer was
first contacted regarding the specific investment in the Company contemplated by
this Agreement and ending immediately prior to the execution of this Agreement
by such Buyer (it being understood and agreed that for all purposes of this
Agreement, and, without implication that the contrary would otherwise be true,
that neither transactions nor purchases nor sales shall include the location
and/or reservation of borrowable shares of Common Stock). “Short Sales” means
all “short sales” as defined in Rule 200 promulgated under Regulation SHO under
the Securities Exchange Act of 1934, as amended (the “1934 Act”).

 

(l) Experience of Such Buyer. Such Buyer, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Such Buyer is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

 

(m) Not a 10% Owner. Such Buyer is not a “beneficial owner” of more than 10% of
the shares of Common Stock (as defined for purposes of Rule 13d-3 of the 1934
Act).

 

3.REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Buyers that, as of the date
hereof and as of the Closing Date:

 



4

 

 

(a) Organization and Qualification. Each of the Company and each of its
Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authorization to own their properties and to carry on
their business as now being conducted and as presently proposed to be conducted.
Each of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on (i) the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company and its Subsidiaries, taken as a whole, (ii) the transactions
contemplated hereby or in any of the other Transaction Documents or (iii) the
authority or ability of the Company or any of its Subsidiaries to perform any of
their respective obligations under any of the Transaction Documents (as defined
below). Other than the Persons (as defined below) set forth on Schedule 3(a) the
Company has no Subsidiaries. “Subsidiaries” means any Person in which the
Company, directly or indirectly, (I) owns a majority of the outstanding capital
stock or holds a majority of equity or similar interest of such Person or (II)
controls or operates all or any part of the business, operations or
administration of such Person, and each of the foregoing, is individually
referred to herein as a “Subsidiary.”

 

(b) Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
the other Transaction Documents and to issue the Securities in accordance with
the terms hereof and thereof. Each Subsidiary has the requisite power and
authority to enter into and perform its obligations under the Transaction
Documents to which it is a party. The execution and delivery of this Agreement
and the other Transaction Documents by the Company and its Subsidiaries, and the
consummation by the Company and its Subsidiaries of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Notes and the reservation for issuance and issuance of the Conversion Shares
issuable upon conversion of the Notes and the reservation for issuance and
issuance any Interest Shares issuable pursuant to the terms of the Notes) have
been duly authorized by the Company’s board of directors (the “Board”) and each
of its U.S. Subsidiaries’ board of directors or other governing body, as
applicable, and the filing with the SEC of one or more Registration Statements
in accordance with the requirements of the Registration Rights Agreement, the
8-K Filing (as defined below), a Form D with the SEC and any other filings as
may be required by any state securities agencies (collectively, the “Required
Approvals”)) no further filing, consent or authorization is required by the
Company, its Subsidiaries, their respective boards of directors or their
stockholders or other governing body (other than the Stockholder Approval (as
defined in Section 4(v)) . This Agreement has been, and the other Transaction
Documents to which it is a party will be prior to the Closing, duly executed and
delivered by the Company, and each constitutes the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
its respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities law and public policy, and the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought. Prior to the Closing, the Transaction Documents to which each
Subsidiary is a party will be duly executed and delivered by each such
Subsidiary, and shall constitute the legal, valid and binding obligations of
each such Subsidiary, enforceable against each such Subsidiary in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law. “Transaction Documents” means,
collectively, this Agreement, the Guaranties, the Registration Rights Agreement,
the Irrevocable Transfer Agent Instructions (as defined below) and each of the
other agreements and instruments entered into or delivered by any of the parties
hereto in connection with the transactions contemplated hereby and thereby, as
may be amended from time to time.

 



5

 

 

(c) Issuance of Securities. The issuance of the Notes are duly authorized and
upon issuance in accordance with the terms of the Transaction Documents shall be
validly issued, fully paid and non-assessable and free from all preemptive or
similar rights, taxes, liens, charges and other encumbrances with respect to the
issue thereof. As of the Closing, the Company shall have reserved from its duly
authorized capital stock not less than (i) 125% of the maximum number of
Conversion Shares initially issuable upon conversion of the Notes (assuming for
purposes hereof that the Notes are convertible at the initial Conversion Price
(as defined in the Notes) and without taking into account any limitations on the
conversion of the Notes set forth in the Notes) and (ii) 100% of the maximum
number of Interest Shares initially issuable pursuant to the terms of the Notes
from the Closing Date through the five year anniversary of the Closing Date
(determined as if issued on the Trading Day (as defined in the Notes)
immediately preceding the Closing Date without taking into account any
limitations on the issuance of securities set forth in the Notes). Upon issuance
or conversion in accordance with the Notes, the Conversion Shares and the
Interest Shares, respectively, when issued, will be validly issued, fully paid
and nonassessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock.
Subject to the accuracy of the representations and warranties of the Buyers in
this Agreement, the offer and issuance by the Company of the Securities is
exempt from registration under the 1933 Act.

 

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and its Subsidiaries and the consummation by the
Company and its Subsidiaries of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Notes, the Conversion Shares
and the Interest Shares and the reservation for issuance of the Conversion
Shares and the Interest Shares) will not (i) result in a violation of the
Charter (as defined below) or other organizational documents of the Company or
any of its Subsidiaries, any capital stock of the Company or any of its
Subsidiaries or Bylaws (as defined below) of the Company or any of its
Subsidiaries, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) subject to the Required Approvals, result in a
violation of any law, rule, regulation, order, judgment or decree (including
foreign, federal and state securities laws and regulations and the rules and
regulations of the Nasdaq Capital Market (the “Principal Market”) and including
all applicable federal laws, rules and regulations) applicable to the Company or
any of its Subsidiaries or by which any property or asset of the Company or any
of its Subsidiaries is bound or affected except, in the case of clause (ii) or
(iii) above, to the extent such violations that would not reasonably be expected
to have a Material Adverse Effect.

 

(e) Consents. Neither the Company nor any Subsidiary is required to obtain any
consent from, authorization or order of, or make any filing or registration with
(other than the Required Approvals), any Governmental Entity (as defined below)
or any regulatory or self-regulatory agency or any other Person in order for it
to execute, deliver or perform any of its respective obligations under or
contemplated by the Transaction Documents, in each case, in accordance with the
terms hereof or thereof. All consents, authorizations, orders, filings and
registrations which the Company or any Subsidiary is required to obtain at or
prior to the Closing have been obtained or effected on or prior to the Closing
Date, and neither the Company nor any of its Subsidiaries are aware of any facts
or circumstances which might prevent the Company or any of its Subsidiaries from
obtaining or effecting any of the registration, application or filings
contemplated by the Transaction Documents. Except as set forth on Schedule 3(e),
the Company is not in violation of the requirements of the Principal Market and
has no knowledge of any facts or circumstances which could reasonably lead to
delisting or suspension of the Common Stock in the foreseeable future.
“Governmental Entity” means any nation, state, county, city, town, village,
district, or other political jurisdiction of any nature, federal, state, local,
municipal, foreign, or other government, governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official, or entity and any court or other tribunal), multi-national
organization or body; or body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power of any nature.

 

(f) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, (ii) an “affiliate” (as
defined in Rule 144) of the Company or any of its Subsidiaries or (iii) to its
knowledge, a “beneficial owner” of more than 10% of the shares of Common Stock
(as defined for purposes of Rule 13d-3 of the 1934 Act. The Company further
acknowledges that no Buyer is acting as a financial advisor or fiduciary of the
Company or any of its Subsidiaries (or in any similar capacity) with respect to
the Transaction Documents and the transactions contemplated hereby and thereby,
and any advice given by a Buyer or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to such Buyer’s purchase of the
Securities. The Company further represents to each Buyer that the Company’s and
each Subsidiary’s decision to enter into the Transaction Documents to which it
is a party has been based solely on the independent evaluation by the Company,
each Subsidiary and their respective representatives.

 



6

 

 

(g) No General Solicitation; Placement Agent’s Fees. Neither the Company, nor
any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
Persons engaged by any Buyer or its investment advisor except as set forth in
this Agreement) relating to or arising out of the transactions contemplated
hereby. [Except for [ ] (the “Placement Agent”),] neither the Company nor any of
its Subsidiaries has engaged any placement agent or other agent in connection
with the offer or sale of the Securities.

 

(h) No Integrated Offering. None of the Company, its Subsidiaries or any of
their affiliates, nor, to the knowledge of the Company, any Person acting on
their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would require registration of the issuance of any of the Securities under the
1933 Act, whether through integration with prior offerings or otherwise, or
cause this offering of the Securities to require approval of stockholders of the
Company under any applicable stockholder approval provisions, including, without
limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated for quotation. None of the Company, its Subsidiaries, their
affiliates nor, to the knowledge of the Company, any Person acting on their
behalf will take any action or steps that would require registration of the
issuance of any of the Securities under the 1933 Act or cause the offering of
any of the Securities to be integrated with other offerings of securities of the
Company.

 

(i) Dilutive Effect. The Company understands and acknowledges that the number of
Conversion Shares and Interest Shares may increase in certain circumstances. The
Company further acknowledges that its obligation to issue the Conversion Shares
upon conversion of the Notes in accordance with this Agreement and the Notes and
the Interest Shares in accordance with this Agreement and the Notes is, absolute
and unconditional (subject to any limitations on conversion as set forth in the
Notes) regardless of the dilutive effect that such issuance may have on the
ownership interests of other stockholders of the Company.

 

(j) Application of Takeover Protections; Rights Agreement. At or prior to
Closing, the Company and its board of directors shall have taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
interested stockholder, business combination, poison pill (including, without
limitation, any distribution under a rights agreement) or other similar
anti-takeover provision under the Charter, Bylaws or other organizational
documents or the laws of the jurisdiction of its incorporation or otherwise
which is or could become applicable to any Buyer as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Securities and any Buyer’s ownership of the Securities. At or
prior to Closing, the Company and its board of directors shall have taken all
necessary action, if any, in order to render inapplicable any stockholder rights
plan or similar arrangement relating to accumulations of beneficial ownership of
shares of Common Stock or a change in control of the Company or any of its
Subsidiaries.

 

(k) SEC Documents; Financial Statements. During the two (2) years prior to the
date hereof, the Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the 1934 Act (all of the foregoing filed prior
to the date hereof and all exhibits included therein and financial statements,
notes and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the “SEC Documents”). The Company has delivered
to the Buyers or their respective representatives true, correct and complete
copies of each of the SEC Documents not available on the EDGAR system. As of
their respective dates, the SEC Documents complied in all material respects with
the requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto as in effect as of the time of filing. Such financial statements
have been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments which will not be material, either individually or in the
aggregate). No other information provided by or on behalf of the Company to any
of the Buyers which is not included in the SEC Documents (including, without
limitation, information referred to in Section 2(e) of this Agreement) contains
any untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein not misleading, in the light
of the circumstance under which they are or were made.

 



7

 

 

(l) Absence of Certain Changes. Since the date of the Company’s most recent
audited financial statements contained in a Form 10-K, there has been no
material adverse change and no material adverse development in the business,
assets, liabilities, properties, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company and its
Subsidiaries taken as a whole. Since the date of the Company’s most recent
audited financial statements contained in a Form 10-K, neither the Company nor
any of its Subsidiaries has (i) declared or paid any dividends, (ii) sold any
assets, individually or in the aggregate, outside of the ordinary course of
business or (iii) made any material capital expenditures, individually or in the
aggregate, outside the ordinary course of business. Neither the Company nor any
of its Subsidiaries has taken any steps to seek protection pursuant to any law
or statute relating to bankruptcy, insolvency, reorganization, receivership,
liquidation or winding up, nor does the Company or any Subsidiary have any
knowledge or reason to believe that any of their respective creditors intend to
initiate involuntary bankruptcy proceedings or any actual knowledge of any fact
which would reasonably lead a creditor to do so. The Company and its
Subsidiaries, on a consolidated basis, are not as of the date hereof, and after
giving effect to the transactions contemplated hereby to occur at the Closing,
will not be Insolvent (as defined below). For purposes of this Section 3(l),
“Insolvent” means, with respect to the Company and its Subsidiaries, on a
consolidated basis, (i) the present fair saleable value of the Company’s and its
Subsidiaries’ assets is less than the amount required to pay the Company’s and
its Subsidiaries’ total Indebtedness (as defined below), (ii) the Company and
its Subsidiaries are unable to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured or (iii) the Company and its Subsidiaries intend to incur or believe
that they will incur debts that would be beyond their ability to pay as such
debts mature. Neither the Company nor any of its Subsidiaries has engaged in any
business or in any transaction, and is not about to engage in any business or in
any transaction, for which the Company’s or such Subsidiary’s remaining assets
constitute unreasonably small capital.

 

(m) No Undisclosed Events, Liabilities, Developments or Circumstances. Except as
disclosed in the SEC Documents, no event, liability, development or circumstance
has occurred or exists, or is reasonably expected to exist or occur with respect
to the Company, any of its Subsidiaries or any of their respective businesses,
properties, liabilities, prospects, operations (including results thereof) or
condition (financial or otherwise), that (i) would be required to be disclosed
by the Company under applicable securities laws on a registration statement on
Form S-1 filed with the SEC relating to an issuance and sale by the Company of
its Common Stock and which has not been publicly announced, (ii) could have a
material adverse effect on any Buyer’s investment hereunder or (iii) could have
a Material Adverse Effect.

 

(n) Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Charter, any
certificate of designation, preferences or rights of any other outstanding
series of preferred stock of the Company or any of its Subsidiaries or Bylaws or
their organizational charter, certificate of formation or certificate of
incorporation or bylaws, respectively. Except as disclosed in the SEC Documents,
neither the Company nor any of its Subsidiaries is in violation of any judgment,
decree or order or any statute, ordinance, rule or regulation applicable to the
Company or any of its Subsidiaries, and neither the Company nor any of its
Subsidiaries will conduct its business in violation of any of the foregoing,
except in all cases for possible violations which could not, individually or in
the aggregate, have a Material Adverse Effect. Except as set forth on Schedule
3(n), without limiting the generality of the foregoing, the Company is not in
violation of any of the rules, regulations or requirements of the Principal
Market and has no knowledge of any facts or circumstances that could reasonably
lead to delisting or suspension of the Common Stock by the Principal Market in
the foreseeable future. Since January 1, 2010, (i) the Common Stock has been
listed or designated for quotation on the Principal Market or the Nasdaq Global
Market, (ii) trading in the Common Stock has not been suspended by the SEC or
the Principal Market and (iii) except as disclosed in the SEC Documents, the
Company has received no communication, written or oral, from the SEC or the
Principal Market regarding the suspension or delisting of the Common Stock from
the Principal Market. The Company and each of its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit.

 



8

 

 

(o) Foreign Corrupt Practices. Neither the Company nor any of its Subsidiaries
nor, to the knowledge of the Company, any director, officer, agent, employee or
other Person acting on behalf of the Company or any of its Subsidiaries has, in
the course of its actions for, or on behalf of, the Company or any of its
Subsidiaries (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

 

(p) Sarbanes-Oxley Act. The Company and each Subsidiary is in material
compliance with all applicable requirements of the Sarbanes-Oxley Act of 2002
that are effective as of the date hereof, and all applicable rules and
regulations promulgated by the SEC thereunder that are effective as of the date
hereof.

 

(q) Transactions With Affiliates. Except as disclosed in the SEC Documents, none
of the officers, directors or employees of the Company or any of its
Subsidiaries is presently a party to any transaction with the Company or any of
its Subsidiaries (other than for ordinary course services as employees, officers
or directors), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
such officer, director or employee or, to the knowledge of the Company or any of
its Subsidiaries, any corporation, partnership, trust or other Person in which
any such officer, director, or employee has a substantial interest or is an
employee, officer, director, trustee or partner.

 

(r) Equity Capitalization. As of the date hereof, the authorized capital stock
of the Company consists of (i) [100,000,000] shares of Common Stock, of which,
[5,505,885] are issued and outstanding and [          ] shares are reserved for
issuance pursuant to securities (other than the Notes) exercisable or
exchangeable for, or convertible into, shares of Common Stock and (ii)
[1,000,000] shares of preferred stock, [390,000] of which are issued and
outstanding. No shares of Common Stock are held in treasury. All of such
outstanding shares are duly authorized and have been, or upon issuance will be,
validly issued and are fully paid and nonassessable. To the Company’s knowledge,
[ ] shares of the Company’s issued and outstanding Common Stock on the date
hereof are owned by Persons who are “affiliates” (as defined in Rule 405 of the
1933 Act and calculated based on the assumption that only executive officers,
directors and holders of at least 10% of the Company’s issued and outstanding
Common Stock are “affiliates” without conceding that any such Persons are
“affiliates” for purposes of federal securities laws) of the Company or any of
its Subsidiaries. Except as disclosed in the SEC Documents, to the Company’s
knowledge, no Person owns 10% or more of the Company’s issued and outstanding
shares of Common Stock (calculated based on the assumption that all Convertible
Securities (as defined below), whether or not presently exercisable or
convertible, have been fully exercised or converted (as the case may be) taking
account of any limitations on exercise or conversion (including “blockers”)
contained therein without conceding that such identified Person is a 10%
stockholder for purposes of federal securities laws). (i) None of the Company’s
or any Subsidiary’s capital stock is subject to preemptive rights or any other
similar rights or any liens or encumbrances suffered or permitted by the Company
or any Subsidiary; (ii) except as disclosed in Schedule 3(r) (iii), there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries; (iii) except as disclosed in Schedule 3(r)
(iii), there are no outstanding debt securities, notes, credit agreements,
credit facilities or other agreements, documents or instruments evidencing
Indebtedness of the Company or any of its Subsidiaries or by which the Company
or any of its Subsidiaries is or may become bound; (iv) there are no financing
statements securing obligations in any amounts filed in connection with the
Company or any of its Subsidiaries; (v) there are no agreements or arrangements
under which the Company or any of its Subsidiaries is obligated to register the
sale of any of their securities under the 1933 Act (except pursuant to the
Registration Rights Agreement); (vi) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) neither the Company nor any Subsidiary has any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and (ix) neither the Company nor any of its Subsidiaries have any
liabilities or obligations required to be disclosed in the SEC Documents which
are not so disclosed in the SEC Documents, other than those incurred in the
ordinary course of the Company’s or its Subsidiaries’ respective businesses and
which, individually or in the aggregate, do not or could not have a Material
Adverse Effect. The Company has furnished to the Buyers true, correct and
complete copies of the Company’s Certificate of Incorporation, as amended and as
in effect on the date hereof (the “Charter”), and the Company’s bylaws, as
amended and as in effect on the date hereof (the “Bylaws”), and the terms of all
securities convertible into, or exercisable or exchangeable for, shares of
Common Stock and the material rights of the holders thereof in respect thereto.

 



9

 

 

(s) Indebtedness and Other Contracts. Neither the Company nor any of its
Subsidiaries, (i) except as disclosed on Schedule 3(s), has any outstanding
Indebtedness (as defined below), (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
term of, or in default under, any contract, agreement or instrument relating to
any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect. For purposes of this Agreement: (x)
“Indebtedness” of any Person means, without duplication (A) all indebtedness for
borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“capital leases” in accordance with generally accepted accounting principles)
(other than trade payables entered into in the ordinary course of business), (C)
all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, claim, lien, tax, right
of first refusal, pledge, charge, security interest or other encumbrance upon or
in any property or assets (including accounts and contract rights) owned by any
Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above; (y) “Contingent
Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto; and (z) “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, any other entity and any Governmental
Entity or any department or agency thereof.

 



10

 

 

(t) Absence of Litigation. Except as disclosed in the SEC Documents, there is no
action, suit, proceeding, inquiry or investigation before or by the Principal
Market, any court, public board, other Governmental Entity, self-regulatory
organization or body pending or, to the knowledge of the Company, threatened
against or affecting the Company or any of its Subsidiaries, the Common Stock or
any of the Company’s or its Subsidiaries’ officers or directors which is outside
of the ordinary course of business or individually or in the aggregate material
to the Company or any of its Subsidiaries. Without limitation of the foregoing,
there has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the SEC involving the Company, any of its
Subsidiaries or any current or former director or executive officer of the
Company or any of its Subsidiaries. The SEC has not issued any stop order or
other order suspending the effectiveness of any registration statement filed by
the Company under the 1933 Act or the 1934 Act.

 

(u) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for, and neither the Company nor any such Subsidiary has any reason
to believe that it will be unable to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
have a Material Adverse Effect.

 

(v) Employee Relations. Except as disclosed in the SEC Documents, neither the
Company nor any of its Subsidiaries is a party to any collective bargaining
agreement or employs any member of a union. The Company believes that its and
its Subsidiaries’ relations with their respective employees are good. No
executive officer (as defined in Rule 501(f) promulgated under the 1933 Act) or
other key employee of the Company or any of its Subsidiaries has notified the
Company or any such Subsidiary that such officer intends to leave the Company or
any such Subsidiary or otherwise terminate such officer’s employment with the
Company or any such Subsidiary. To the knowledge of the Company, no executive
officer or other key employee of the Company or any of its Subsidiaries is, or
is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer or other
key employee (as the case may be) does not subject the Company or any of its
Subsidiaries to any liability with respect to any of the foregoing matters. The
Company and its Subsidiaries are in compliance with all federal, state, local
and foreign laws and regulations respecting labor, employment and employment
practices and benefits, terms and conditions of employment and wages and hours,
except where failure to be in compliance would not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

 

(w) Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and have good and marketable title to all
personal property owned by them which is material to the business of the Company
and its Subsidiaries, in each case, free and clear of all liens, encumbrances
and defects except such as do not materially affect the value of such property
and do not interfere with the use made and proposed to be made of such property
by the Company and any of its Subsidiaries. Any real property and facilities
held under lease by the Company or any of its Subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company or any of its Subsidiaries.

 

(x) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, original works, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights and all
applications and registrations therefor (“Intellectual Property Rights”)
necessary to conduct their respective businesses as now conducted and as
presently proposed to be conducted. Except as disclosed on Schedule 3(x), none
of the Company’s or its Subsidiaries’ Intellectual Property Rights have expired,
terminated or been abandoned, or are expected to expire, terminate or be
abandoned, within two years from the date of this Agreement. The Company has no
knowledge of any infringement by the Company or any of its Subsidiaries of
Intellectual Property Rights of others. There is no claim, action or proceeding
being made or brought, or to the knowledge of the Company or any of its
Subsidiaries, being threatened, against the Company or any of its Subsidiaries
regarding their Intellectual Property Rights. The Company is not aware of any
facts or circumstances which might give rise to any of the foregoing
infringements or claims, actions or proceedings. The Company and each of its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights, except
where failure to take such measures would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

 



11

 

 

(y) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with all Environmental Laws (as defined below), (ii) have received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses and (iii) are in compliance with all
terms and conditions of any such permit, license or approval where, in each of
the foregoing clauses (i), (ii) and (iii), the failure to so comply could be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. The term “Environmental Laws” means all federal, state, local or
foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

(z) Subsidiary Rights. Except as set forth on Schedule 3(z), the Company or one
of its Subsidiaries has the unrestricted right to vote, and (subject to
limitations imposed by applicable law) to receive dividends and distributions
on, all capital securities of its Subsidiaries as owned by the Company or such
Subsidiary.

 

(aa) Tax Status. Except as set forth on Schedule 3(aa), the Company and each of
its Subsidiaries (i) has timely made or filed all foreign, federal and state
income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject, (ii) has timely paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and (iii) has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company and its Subsidiaries know of
no basis for any such claim. The Company is not operated in such a manner as to
qualify as a passive foreign investment company, as defined in Section 1297 of
the U.S. Internal Revenue Code of 1986, as amended.

 

(bb) Internal Accounting and Disclosure Controls. The Company and each of its
Subsidiaries maintains internal control over financial reporting (as such term
is defined in Rule 13a-15(f) under the 1934 Act) that is effective to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles, including that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference. The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) under the 1934 Act) that are effective in
ensuring that information required to be disclosed by the Company in the reports
that it files or submits under the 1934 Act is recorded, processed, summarized
and reported, within the time periods specified in the rules and forms of the
SEC, including, without limitation, controls and procedures designed to ensure
that information required to be disclosed by the Company in the reports that it
files or submits under the 1934 Act is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure. Neither the Company nor any of its
Subsidiaries has received any notice or correspondence from any accountant or
other Person relating to any potential material weakness or significant
deficiency in any part of the internal controls over financial reporting of the
Company or any of its Subsidiaries, that has not been cured or otherwise
resolved prior to the date hereof.

 

(cc) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company or any of its Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its 1934 Act filings and is not so disclosed or that
otherwise could be reasonably likely to have a Material Adverse Effect.

 



12

 

 

(dd) Investment Company Status. The Company is not, and upon consummation of the
sale of the Securities will not be, an “investment company,” an affiliate of an
“investment company,” a company controlled by an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

 

(ee) Acknowledgement Regarding Buyers’ Trading Activity. It is understood and
acknowledged by the Company that (i) following the public disclosure of the
transactions contemplated by the Transaction Documents, in accordance with the
terms thereof, none of the Buyers have been asked by the Company or any of its
Subsidiaries to agree, nor has any Buyer agreed with the Company or any of its
Subsidiaries, to desist from effecting any transactions in or with respect to
(including, without limitation, purchasing or selling, long and/or short) any
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term; (ii) any Buyer,
and counterparties in “derivative” transactions to which any such Buyer is a
party, directly or indirectly, presently may have a “short” position in the
Common Stock which was established prior to such Buyer’s knowledge of the
transactions contemplated by the Transaction Documents; and (iii) each Buyer
shall not be deemed to have any affiliation with or control over any arm’s
length counterparty in any “derivative” transaction. The Company further
understands and acknowledges that following the public disclosure of the
transactions contemplated by the Transaction Documents pursuant to the Press
Release (as defined below) one or more Buyers may engage in hedging and/or
trading activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value
and/or number of the Interest Shares or Conversion Shares, as applicable,
deliverable with respect to the Securities are being determined and such hedging
and/or trading activities, if any, can reduce the value of the existing
stockholders’ equity interest in the Company both at and after the time the
hedging and/or trading activities are being conducted. The Company acknowledges
that such aforementioned hedging and/or trading activities do not constitute a
breach of this Agreement, the Notes, or any other Transaction Document or any of
the documents executed in connection herewith or therewith.

 

(ff) Manipulation of Price. Neither the Company nor any of its Subsidiaries has,
and, to the knowledge of the Company, no Person acting on their behalf has,
directly or indirectly, (i) taken any action designed to cause or to result in
the stabilization or manipulation of the price of any security of the Company or
any of its Subsidiaries to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company or any of its Subsidiaries.

 

(gg) U.S. Real Property Holding Corporation. Neither the Company nor any of its
Subsidiaries is, or has ever been, and so long as any of the Securities are held
by any of the Buyers, shall become, a U.S. real property holding corporation
within the meaning of Section 897 of the Internal Revenue Code of 1986, as
amended, and the Company and each Subsidiary shall so certify upon any Buyer’s
request.

 

(hh) Registration Eligibility. The Company is eligible to register the
Registrable Securities for resale by the Buyers using Form S-3 promulgated under
the 1933 Act.

 

(ii) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the issuance, sale and transfer of the Securities to be sold to each Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

 

(jj) Shell Company Status. The Company is not currently, and has not been within
the last 12 months, an issuer identified in, or subject to, Rule 144(i).

 

(kk) Illegal or Unauthorized Payments; Political Contributions. Neither the
Company nor any of its Subsidiaries nor, to the Company’s knowledge (after
reasonable inquiry of its executive officers and directors), any of the
officers, directors, employees, agents or other representatives of the Company
or any of its Subsidiaries or any other business entity or enterprise with which
the Company or any Subsidiary is or has been affiliated or associated, has,
directly or indirectly, made or authorized any payment, contribution or gift of
money, property, or services, whether or not in contravention of applicable law,
(a) as a kickback or bribe to any Person or (b) to any political organization,
or the holder of or any aspirant to any elective or appointive public office
except for personal political contributions not involving the direct or indirect
use of funds of the Company or any of its Subsidiaries.

 



13

 

 

(ll) Money Laundering. The Company and its Subsidiaries are in compliance with,
and have not previously violated, the USA Patriot Act of 2001 and all other
applicable U.S. and non-U.S. anti-money laundering laws and regulations,
including, but not limited to, the laws, regulations and Executive Orders and
sanctions programs administered by the U.S. Office of Foreign Assets Control,
including, but not limited, to (i) Executive Order 13224 of September 23, 2001
entitled, “Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg. 49079 (2001));
and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.

 

(mm) Management. Except as set forth in Schedule 3(nn) hereto, during the past
five year period, no current officer or director or, to the knowledge of the
Company, former officer or director of the Company or any of its Subsidiaries
has been the subject of:

 

(i) a petition under bankruptcy laws or any other insolvency or moratorium law
or the appointment by a court of a receiver, fiscal agent or similar officer for
such Person, or any partnership in which such person was a general partner at or
within two years before the filing of such petition or such appointment, or any
corporation or business association of which such person was an executive
officer at or within two years before the time of the filing of such petition or
such appointment;

 

(ii) a conviction in a criminal proceeding or a named subject of a pending
criminal proceeding (excluding traffic violations, including those relating to
driving while intoxicated or driving under the influence);

 

(iii) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining any such person from, or otherwise limiting, the following activities:

 

(1) Acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the United States Commodity Futures
Trading Commission or an associated person of any of the foregoing, or as an
investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;

 

(2) Engaging in any type of business practice; or

 

(3) Engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of securities laws or
commodities laws;

 

(iv) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any authority barring, suspending or otherwise limiting for more
than 60 days the right of any such person to engage in any activity described in
the preceding sub paragraph, or to be associated with persons engaged in any
such activity;

 

(v) a finding by a court of competent jurisdiction in a civil action or by the
SEC or other authority to have violated any securities law, regulation or decree
and the judgment in such civil action or finding by the SEC or any other
authority has not been subsequently reversed, suspended or vacated; or

 

(vi) a finding by a court of competent jurisdiction in a civil action or by the
Commodity Futures Trading Commission to have violated any federal commodities
law, and the judgment in such civil action or finding has not been subsequently
reversed, suspended or vacated.

 

(nn) No Additional Agreements. The Company does not have any agreement or
understanding with any Buyer with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.

 



14

 

 

(oo) Public Utility Holding Act. None of the Company nor any of its Subsidiaries
is a “holding company,” or an “affiliate” of a “holding company,” as such terms
are defined in the Public Utility Holding Act of 2005.

 

(pp) Federal Power Act. None of the Company nor any of its Subsidiaries is
subject to regulation as a “public utility” under the Federal Power Act, as
amended.

 

(qq) Ranking of Notes. No Indebtedness of the Company, at the Closing, will be
senior to, or pari passu with, the Notes in right of payment, whether with
respect to payment or redemptions, interest, damages, upon liquidation or
dissolution or otherwise.

 

(rr) Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Buyers or their agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Transaction Documents. The Company understands and
confirms that each of the Buyers will rely on the foregoing representations in
effecting transactions in securities of the Company. All disclosure provided to
the Buyers regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated hereby, including the schedules to this Agreement,
furnished by or on behalf of the Company or any of its Subsidiaries is true and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. Each press release issued by the Company or any of its
Subsidiaries during the twelve (12) months preceding the date of this Agreement
did not at the time of release contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they are made, not misleading. No event or circumstance has occurred or
information exists with respect to the Company or any of its Subsidiaries or its
or their business, properties, liabilities, prospects, operations (including
results thereof) or conditions (financial or otherwise), which, under applicable
law, rule or regulation, requires public disclosure at or before the date hereof
or announcement by the Company but which has not been so publicly disclosed. The
Company acknowledges and agrees that no Buyer makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.

 

4.COVENANTS.

 

(a) Reasonable Best Efforts. Each Buyer shall use its reasonable best efforts to
timely satisfy each of the conditions to be satisfied by it as provided in
Section 6 of this Agreement. The Company shall use its reasonable best efforts
to timely satisfy each of the conditions to be satisfied by it as provided in
Section 7 of this Agreement.

 

(b) Form D and Blue Sky. The Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to each
Buyer promptly after such filing. The Company shall, on or immediately after the
Closing Date take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to, qualify the Securities for
sale to the Buyers at the Closing pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Buyers on or immediately after the Closing Date. Without
limiting any other obligation of the Company under this Agreement, the Company
shall timely make all filings and reports relating to the offer and sale of the
Securities required under all applicable securities laws (including, without
limitation, all applicable federal securities laws and all applicable “Blue Sky”
laws), and the Company shall comply in all material respects with all applicable
federal, state and local laws, statutes, rules, regulations and the like
relating to the offering and sale of the Securities to the Buyers.

 

(c) Reporting Status. Until the date on which the Buyers shall have sold all of
the Registrable Securities (the “Reporting Period”), the Company shall timely
file all reports required to be filed with the SEC pursuant to the 1934 Act, and
the Company shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would no longer require or otherwise permit such termination.

 



15

 

 

(d) Use of Proceeds. The Company will use the proceeds from the sale of the
Securities for general corporate purposes, but not for (i) except as set forth
on Schedule 4(d), the repayment of any outstanding Indebtedness of the Company
or any of its Subsidiaries, (ii) the redemption or repurchase of any securities
of the Company or any of its Subsidiaries, or (iii) the settlement of any
outstanding litigation.

 

(e) Financial Information. The Company agrees to send the following to each
[Investor] (as defined in the Registration Rights Agreement) during the
Reporting Period (i) unless the following are filed with the SEC through EDGAR
and are available to the public through the EDGAR system, within one (1)
Business Day after the filing thereof with the SEC, a copy of its Annual Reports
on Form 10-K and Quarterly Reports on Form 10-Q, any interim reports or any
consolidated balance sheets, income statements, stockholders’ equity statements
and/or cash flow statements for any period other than annual, any Current
Reports on Form 8-K and any registration statements (other than on Form S-8) or
amendments filed pursuant to the 1933 Act, and (ii) copies of any notices and
other information made available or given to the stockholders of the Company
generally, contemporaneously with the making available or giving thereof to the
stockholders.

 

(f) Listing. The Common Stock is currently traded only on the Principal Market
and the Company shall take all necessary actions to maintain the trading of the
Common Stock on the Principal Market. If the Common Stock becomes listed or
designated for quotation on any other Eligible Market (as defined below), then
the Company shall promptly secure the listing or designation for quotation (as
the case may be) of all of the Registrable Securities upon each national
securities exchange and automated quotation system, if any, upon which the
Common Stock is then listed or designated for quotation (as the case may be)
(subject to official notice of issuance) and shall maintain such listing or
designation for quotation (as the case may be) of all Registrable Securities
from time to time issuable under the terms of the Transaction Documents on such
then applicable national securities exchange or automated quotation system. The
Company shall take all necessary actions to maintain the Common Stock’s trading
on the Principal Market. If in the future, the Common Stock becomes listed or
designated for quotation on any of The New York Stock Exchange, the NYSE Amex,
the Nasdaq Global Select Market, the Nasdaq Global Market or the Nasdaq Capital
Market (each, together with the Principal Market, an “Eligible Market”), the
Company shall maintain the Common Stock’s listing or designation for quotation
(as the case may be) on such market. Neither the Company nor any of its
Subsidiaries shall take any action which could be reasonably expected to result
in the delisting or suspension of the Common Stock on an Eligible Market on
which the Common Stock is then traded, listed or designated for quotation. The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 4(f).

 

(g) Fees. The Company shall reimburse Michael Serruya for all reasonable costs
and expenses incurred by it or its affiliates in connection with the
transactions contemplated (i) by the Transaction Documents (including, without
limitation, as applicable, all reasonable legal fees and disbursements of Mintz
Levin, counsel to Michael Serruya, any other reasonable fees and expenses in
connection with the structuring, documentation and implementation of the
transactions contemplated by the Transaction Documents and due diligence and
regulatory filings in connection therewith), which amount shall not exceed, in
the aggregate, $75,000 (the “Expense Amount”); and (ii) a corporate finance fee
of $200,000 to be paid to Delavaco Capital (the “Corporate Finance Fee”) in
cash, without prior written notice to the Company. The Expense Amount and
Corporate Finance Fee shall be withheld by Michael Serruya from its Purchase
Price at the Closing or paid by the Company upon termination of this Agreement
on demand by Michael Serruya and/or Mintz Levin. Subject to the limitation set
forth in the immediately preceding sentence, if the amount so withheld at the
Closing by Michael Serruya was less than the Expense Amount actually incurred by
Michael Serruya, in connection with the transactions contemplated by the
Transaction Documents and entitled to reimbursement from the Company in
accordance herewith or any other Transaction Document, the Company shall
promptly reimburse Michael Serruya, on demand for such Expense Amount not so
reimbursed by the Company on the date hereof or through such withholding at the
Closing. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, transfer agent fees, the fees and
expenses of DTC (as defined below) fees or broker’s commissions (other than for
Persons engaged by any Buyer) relating to or arising out of the transactions
contemplated hereby [(including, without limitation, any fees payable to the
Placement Agent, who is the Company’s sole placement agent in connection with
the transactions contemplated by this Agreement)]. The Company shall pay, and
hold each Buyer harmless against, any liability, loss or expense (including,
without limitation, reasonable attorneys’ fees and out-of-pocket expenses)
arising in connection with any claim relating to any such payment. Except as
otherwise set forth in the Transaction Documents, each party to this Agreement
shall bear its own expenses in connection with the sale of the Securities to the
Buyers.

 



16

 

 

(h) Pledge of Securities. Notwithstanding anything to the contrary contained in
this Agreement, the Company acknowledges and agrees that the Securities may be
pledged by a Buyer in connection with a bona fide margin agreement or other loan
or financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Buyer effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document. The Company hereby agrees to execute and deliver such documentation as
a pledgee of the Securities may reasonably request in connection with a pledge
of the Securities to such pledgee by a Buyer.

 

(i) Disclosure of Transactions and Other Material Information. The Company
shall, on or before 8:30 a.m., New York time, on the first (1st) Business Day
after the date of this Agreement, issue a press release (the “Press Release”)
reasonably acceptable to the Buyers disclosing all the material terms of the
transactions contemplated by the Transaction Documents. On or before 8:30 a.m.,
New York time, on the first (1st) Business Day after the date of this Agreement,
the Company shall file a Current Report on Form 8-K describing all the material
terms of the transactions contemplated by the Transaction Documents in the form
required by the 1934 Act and attaching all the material Transaction Documents
(including, without limitation, this Agreement (and all schedules to this
Agreement), the form of Notes and the form of the Registration Rights Agreement)
(including all attachments, the “8-K Filing”). From and after the filing of the
8-K Filing, the Company shall have disclosed all material, non-public
information (if any) provided to any of the Buyers by the Company or any of its
Subsidiaries or any of their respective officers, directors, employees or agents
in connection with the transactions contemplated by the Transaction Documents.
The Company shall not, and the Company shall cause each of its Subsidiaries and
each of its and their respective officers, directors, employees and agents not
to, provide any Buyer with any material, non-public information regarding the
Company or any of its Subsidiaries from and after the issuance of the Press
Release without the express prior written consent of such Buyer. In the event of
a breach of any of the foregoing covenants, including, without limitation,
Section 4(o) of this Agreement, or any of the covenants or agreements contained
in any other Transaction Document, by the Company, any of its Subsidiaries, or
any of its or their respective officers, directors, employees and agents (as
determined in the reasonable good faith judgment of such Buyer), in addition to
any other remedy provided herein or in the Transaction Documents, such Buyer
shall have the right to make a public disclosure, in the form of a press
release, public advertisement or otherwise, of such breach or such material,
non-public information, as applicable, without the prior approval by the
Company, any of its Subsidiaries, or any of its or their respective officers,
directors, employees or agents. No Buyer shall have any liability to the
Company, any of its Subsidiaries, or any of its or their respective officers,
directors, employees, stockholders or agents, for any such disclosure. Subject
to the foregoing, neither the Company, its Subsidiaries nor any Buyer shall
issue any press releases or any other public statements with respect to the
transactions contemplated hereby; provided, however, the Company shall be
entitled, without the prior approval of any Buyer, to make the Press Release and
any press release or other public disclosure with respect to such transactions
(i) in substantial conformity with the 8-K Filing and contemporaneously
therewith and (ii) as is required by applicable law and regulations (provided
that in the case of clause (i) each Buyer shall be consulted by the Company in
connection with any such press release or other public disclosure prior to its
release). Without the prior written consent of the applicable Buyer, the Company
shall not (and shall cause each of its Subsidiaries and affiliates to not)
disclose the name of such Buyer in any filing, announcement, release or
otherwise (other than the 8-K Filing or as required by applicable law).
Notwithstanding anything contained in this Agreement to the contrary and without
implication that the contrary would otherwise be true, the Company expressly
acknowledges and agrees that upon filing of the Form 8-K, no Buyer shall have
(unless expressly agreed to by a particular Buyer after the date hereof in a
written definitive and binding agreement executed by the Company and such
particular Buyer (it being understood and agreed that no Buyer may bind any
other Buyer with respect thereto)), any duty of confidentiality with respect to,
or a duty not to trade on the basis of, any material, non-public information
regarding the Company or any of it Subsidiaries.

 

(j) Additional Registration Statements. Until the Applicable Date (as defined
below) and at any time thereafter while any Registration Statement is not
effective or the prospectus contained therein is not available for use, the
Company shall not file a registration statement under the 1933 Act relating to
securities that are not the Registrable Securities. “Applicable Date” means the
first date on which the resale by the Buyers of all Registrable Securities is
covered by one or more effective Registration Statements (as defined in the
Registration Rights Agreement) (and each prospectus contained therein is
available for use on such date).

 



17

 

 

(k) Additional Issuance of Securities. So long as any Buyer beneficially owns
any Securities, the Company will not, without the prior written consent of
Buyers holding a majority in aggregate principal amount of the Notes then
outstanding, issue any Notes (other than to the Buyers as contemplated hereby)
and the Company shall not issue any other securities that would cause a breach
or default under the Notes. The Company agrees that for the period commencing on
the date hereof and ending on the date immediately following the one hundred
twenty (120) Trading Day anniversary of the Applicable Date (provided that such
period shall be extended by the number of Trading Days during such period and
any extension thereof contemplated by this proviso on which any Registration
Statement is not effective or any prospectus contained therein is not available
for use) (the “Restricted Period”), neither the Company nor any of its
Subsidiaries shall directly or indirectly issue, offer, sell, grant any option
or right to purchase, or otherwise dispose of (or announce any issuance, offer,
sale, grant of any option or right to purchase or other disposition of) any
equity security or any equity-linked or related security (including, without
limitation, any “equity security” (as that term is defined under Rule 405
promulgated under the 1933 Act), any Convertible Securities (as defined below),
any debt, any preferred stock or any purchase rights) (any such issuance, offer,
sale, grant, disposition or announcement (whether occurring during the
Restricted Period or at any time thereafter) is referred to as a “Subsequent
Placement”). Notwithstanding the foregoing, this Section 4(k) shall not apply in
respect of the issuance of (A) shares of Common Stock or standard options to
purchase Common Stock to directors, officers or employees of the Company in
their capacity as such pursuant to an Approved Stock Plan (as defined below),
provided that (1) all such issuances (taking into account the shares of Common
Stock issuable upon exercise of such options) after the date hereof pursuant to
this clause (A) do not, in the aggregate, exceed more than 10% of the Common
Stock issued and outstanding immediately prior to the date hereof and (2) the
exercise price of any such options is not lowered, none of such options are
amended to increase the number of shares issuable thereunder and none of the
terms or conditions of any such options are otherwise materially changed in any
manner that adversely affects any of the Buyers; (B) shares of Common Stock
issued upon the conversion or exercise of Convertible Securities (other than
standard options to purchase Common Stock issued pursuant to an Approved Stock
Plan that are covered by clause (A) above) issued prior to the date hereof,
provided that the conversion, exercise or other method of issuance (as the case
may be) of any such Convertible Security is made solely pursuant to the
conversion, exercise or other method of issuance (as the case may be) provisions
of such Convertible Security that were in effect on the date immediately prior
to the date of this Agreement, the conversion, exercise or issuance price of any
such Convertible Securities (other than standard options to purchase Common
Stock issued pursuant to an Approved Stock Plan that are covered by clause (A)
above) is not lowered, none of such Convertible Securities (other than standard
options to purchase Common Stock issued pursuant to an Approved Stock Plan that
are covered by clause (A) above) are amended to increase the number of shares
issuable thereunder and none of the terms or conditions of any such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Stock Plan that are covered by clause (A) above) are otherwise
materially changed in any manner that adversely affects any of the Buyers; (C)
the Conversion Shares, (D) the Interest Shares, and (E) shares of Common Stock
issued in connection with strategic mergers and acquisitions, provided that (I)
the primary purpose of such issuance is not to raise capital, (II) the acquirer
of such shares of Common Stock in such issuance solely consists of either (1)
the actual owners of such assets or securities acquired in such merger or
acquisition or (2) the stockholders, partners or members of the foregoing
Persons, (III) the number or amount (as the case may be) of such shares of
Common Stock issued to each such Person by the Company shall not be
disproportionate to such Person’s actual ownership of such assets or securities
to be acquired by the Company (as applicable) and (IV) all such issuances of
Common Stock after the date hereof pursuant to this clause (E) do not, in the
aggregate, exceed more than 10% of the Common Stock issued and outstanding
immediately prior to the date hereof (each of the foregoing in clauses (A)
through (E), collectively the “Excluded Securities”). “Approved Stock Plan”
means any employee benefit plan which has been approved by the board of
directors of the Company prior to or subsequent to the date hereof pursuant to
which shares of Common Stock and standard options to purchase Common Stock may
be issued to any employee, officer or director for services provided to the
Company in their capacity as such. “Convertible Securities” means any capital
stock or other security of the Company or any of its Subsidiaries that is at any
time and under any circumstances directly or indirectly convertible into,
exercisable or exchangeable for, or which otherwise entitles the holder thereof
to acquire, any capital stock or other security of the Company (including,
without limitation, Common Stock) or any of its Subsidiaries.

 

(l) Reservation of Shares. So long as any Notes remain outstanding, the Company
shall take all action necessary to at all times have authorized, and reserved
for the purpose of issuance of no less than (i) 100% of the maximum number of
Conversion Shares initially issuable upon conversion of the Notes (assuming for
purposes hereof that the Notes are convertible at the initial Conversion Price
(as defined in the Notes) and without taking into account any limitations on the
conversion of the Notes set forth in the Notes) and (ii) 100% of the maximum
number of Interest Shares initially issuable pursuant to the terms of the Notes
from the Closing Date through the five year anniversary of the Closing Date
(determined as if issued on the Trading Day (as defined in the Notes)
immediately preceding the Closing Date without taking into account any
limitations on the issuance of securities set forth in the Notes).



18

 

 

(m) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
Governmental Entity, except where such violations would not reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect.

 

(n) Other Notes; Variable Securities. (i) So long as any Notes remain
outstanding, the Company will not issue any Notes (other than to the Buyers as
contemplated hereby) and the Company shall not issue any other securities that
would cause a breach or default under the Notes. So long as any Notes remain
outstanding, the Company and each Subsidiary shall be prohibited from effecting
or entering into an agreement to effect any Subsequent Placement involving a
Variable Rate Transaction. “Variable Rate Transaction” means a transaction in
which the Company or any Subsidiary (i) issues or sells any Convertible
Securities either (A) at a conversion, exercise or exchange rate or other price
that is based upon and/or varies with the trading prices of or quotations for
the shares of Common Stock at any time after the initial issuance of such
Convertible Securities, or (B) with a conversion, exercise or exchange price
that is subject to being reset at some future date after the initial issuance of
such Convertible Securities or upon the occurrence of specified or contingent
events directly or indirectly related to the business of the Company or the
market for the Common Stock, other than pursuant to a customary “weighted
average” anti-dilution provision or (ii) enters into any agreement (including,
without limitation, an equity line of credit or an “at-the-market” offering)
whereby the Company or any Subsidiary may sell securities at a future determined
price (other than standard and customary “preemptive” or “participation”
rights). Each Buyer shall be entitled to obtain injunctive relief against the
Company and its Subsidiaries to preclude any such issuance, which remedy shall
be in addition to any right to collect damages.

 

(o) [Intentionally Omitted].

 

(p) Dilutive Issuances . For so long as any Notes remain outstanding, the
Company shall not, in any manner, enter into or affect any Dilutive Issuance (as
defined in the Notes) if the effect of such Dilutive Issuance is to cause the
Company to be required to issue upon conversion of any Notes any shares of
Common Stock in excess of that number of shares of Common Stock which the
Company may issue upon conversion of the Notes and without breaching the
Company’s obligations under the rules or regulations of the Principal Market or
any such exchange or market that the Company’s Common Stock is then listed or
available for quotation on. As of any date, unless either (i) the Company has
obtained the written approval of its stockholders providing for the Company’s
issuance of all of the Securities as described in the Transaction Documents in
accordance with applicable law and the rules and regulations of the Principal
Market prior to such date and the Equity Conditions (as defined in the Notes)
are satisfied as of such date or (ii) no Notes remain outstanding, the Company
shall not, in any manner, enter into or affect any Dilutive Issuance.

 

(q) Passive Foreign Investment Company. The Company shall conduct its business
in such a manner as will ensure that the Company will not be deemed to
constitute a passive foreign investment company within the meaning of Section
1297 of the U.S. Internal Revenue Code of 1986, as amended.

 

(r) Restriction on Redemption and Cash Dividends. So long as any Notes are
outstanding, the Company shall not, directly or indirectly, redeem, or declare
or pay any cash dividend or distribution on, any securities of the Company
without the prior express written consent of the Buyers.

 

(s) Corporate Existence. So long as any Buyer beneficially owns any Notes, the
Company shall not be party to any Fundamental Transaction (as defined in the
Notes) unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Notes.

 



19

 

 

(t) Board Representation. So long as Michael Serruya is a holder of a Note
issued hereunder (the “Representation Period”), the Nominating and Corporate
Governance Committee (the “Nominating Committee”) of the Company’s Board shall
nominate a Designated Nominee (as defined below) for election to the Board at
each meeting of the Company’s stockholders at which directors are to be elected
(each a “Stockholders’ Meeting”) (commencing with the Company’s annual meeting
of stockholders currently scheduled to be held in June 2013) and the Board shall
recommend to the stockholders that he be so elected at such meeting
(collectively, the “Nomination Obligations”).  The Board shall take all such
actions necessary during the Representation Period to ensure that the size of
the Board is large enough to accommodate the Designated Nominee’s election to
the Board as a director of the Company.  The Nomination Obligation is subject to
the following conditions: (i) satisfaction of all legal and governance
requirements regarding Designated Nominee’s service as a director of the Company
and (ii) the fiduciary duties imposed on the directors of the Company by the
Nomination Obligation.

 

“Designated Nominee” means (x) Michael Serruya or, (y) if (i) Michael Serruya is
unable to satisfy all legal and governance requirements regarding service as a
director of the Company or (ii) the Nominating Committee or the Board determines
in good faith, after receipt of written advice of counsel, that compliance with
the Nomination Obligations would constitute a breach of fiduciary duty under the
laws of the State of Delaware, then a person designated by Michael Serruya (i)
who is able to satisfy all such legal and governance requirements and (ii) the
nomination and recommendation of whom would not cause the Nominating Committee
and the Board, respectively, to breach such fiduciary duty.

 

(u) Stock Splits. Until the Notes are no longer outstanding, the Company shall
not effect any stock combination, reverse stock split or other similar
transaction (or make any public announcement or disclosure with respect to any
of the foregoing) without the prior written consent of the Required Buyers (as
defined below), provided, however, that no consent of the Required Buyers shall
be required for a reverse stock split of the Common Stock that the Board, in the
good faith exercise of its business judgment, determines to be necessary or
advisable to list or continue listing the Common Stock on the Principal Market
or another trading market.

 

(v) Stockholder Approval. The Company shall provide each stockholder entitled to
vote at a special or annual meeting of stockholders of the Company (the
“Stockholder Meeting”), which shall be called as promptly as practicable after
the date hereof, but in no event later than June 30, 2013 (the “Stockholder
Meeting Deadline”), a proxy statement, in a form reasonably acceptable to the
Buyers after review by Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C. at
the expense of the Company, soliciting each such stockholder's affirmative vote
at the Stockholder Meeting for approval of resolutions (the “Resolutions”)
providing for the issuance of all of the Securities as described in the
Transaction Documents in accordance with applicable law, the provisions of the
Bylaws and the rules and regulations of the Principal Market (the “Stockholder
Approval” and the date such approval is obtained, the “Stockholder Approval
Date”), and the Company shall use its reasonable best efforts to solicit its
stockholders’ approval of such Resolutions and to cause the Board of Directors
of the Company to recommend to the stockholders that they approve the
Resolutions. The Company shall be obligated to seek to obtain the Stockholder
Approval by the Stockholder Meeting Deadline. If, despite the Company's
reasonable best efforts, the Stockholder Approval is not obtained at the
Stockholder Meeting, the Company shall cause an additional Stockholder Meeting
to be held each calendar quarter thereafter until Stockholder Approval is
obtained. For the avoidance of doubt, the number of shares outstanding as of
April __, 2013 was _________, and as such, the Company shall be required to
obtain Stockholder Approval prior to the Buyers acquiring more than an aggregate
of __________ shares of Common Stock as a result of the issuance of Interest
Shares and/or Conversion Shares. Additionally, pursuant to the Principal Market
rules, Buyers acknowledge that the Interest Shares and/or Conversion Shares
acquired prior to Stockholder Approval may not be voted for the Resolutions at
the Stockholder Meeting.

 

(w) Voting Agreement. The Company shall use its reasonable best efforts to
effectuate the transactions contemplated by the Voting Agreement, in form and
substance satisfactory to the Required Holders (the “Voting Agreement”),
executed by the Company and ______, ___________, __________, __________ and
_________ (collectively, the “Principal Stockholders”). The Principal
Stockholders hold ___% of the issued and outstanding shares of Common Stock of
the Company. The Company shall not amend, waive or terminate any provision of
the Voting Agreement and shall enforce the provisions of the Voting Agreement in
accordance with its terms. If any of the Principal Stockholders breach any
provisions of the Voting Agreement, the Company shall promptly use its best
efforts to seek specific performance of the terms of the Voting Agreement in
accordance with the terms thereof.

 

(x) Closing Documents. On or prior to fourteen (14) calendar days after the
Closing Date, the Company agrees to deliver, or cause to be delivered, to each
Buyer and Mintz Levin executed copies of the Transaction Documents, Securities
and other document required to be delivered to any party pursuant to Section 7
hereof.

 



20

 

 

5.REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.

 

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Notes in which the Company shall
record the name and address of the Person in whose name the Notes have been
issued (including the name and address of each transferee), the principal amount
of the Notes held by such Person, the number of Conversion Shares issuable upon
conversion of the Notes and the number of Interest Shares issuable with respect
to the Notes held by such Person. The Company shall keep the register open and
available at all times during business hours for inspection of any Buyer or its
legal representatives.

 

(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent and any subsequent transfer agent in a form
acceptable to each of the Buyers (the “Irrevocable Transfer Agent Instructions”)
to issue certificates or credit shares to the applicable balance accounts at The
Depository Trust Company (“DTC”), registered in the name of each Buyer or its
respective nominee(s), for the Conversion Shares and the Interest Shares in such
amounts as specified from time to time by each Buyer to the Company upon
conversion of the Notes. The Company represents and warrants that no instruction
other than the Irrevocable Transfer Agent Instructions referred to in this
Section 5(b), and stop transfer instructions to give effect to Section 2(g)
hereof, will be given by the Company to its transfer agent with respect to the
Securities, and that the Securities shall otherwise be freely transferable on
the books and records of the Company, as applicable, to the extent provided in
this Agreement and the other Transaction Documents. If a Buyer effects a sale,
assignment or transfer of the Securities in accordance with Section 2(g), the
Company shall permit the transfer and shall promptly instruct its transfer agent
to issue one or more certificates or credit shares to the applicable balance
accounts at DTC in such name and in such denominations as specified by such
Buyer to effect such sale, transfer or assignment. In the event that such sale,
assignment or transfer involves Conversion Shares or Interest Shares sold,
assigned or transferred pursuant to an effective registration statement or in
compliance with Rule 144, the transfer agent shall issue such shares to such
Buyer, assignee or transferee (as the case may be) without any restrictive
legend in accordance with Section 5(d) below. The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to a
Buyer. Accordingly, the Company acknowledges that the remedy at law for a breach
of its obligations under this Section 5(b) will be inadequate and agrees, in the
event of a breach or threatened breach by the Company of the provisions of this
Section 5(b), that a Buyer shall be entitled, in addition to all other available
remedies, to an order and/or injunction restraining any breach and requiring
immediate issuance and transfer, without the necessity of showing economic loss
and without any bond or other security being required. The Company shall cause
its counsel to issue the legal opinion referred to in the Irrevocable Transfer
Agent Instructions to the Company’s transfer agent on each Effective Date (as
defined in the Registration Rights Agreement). Any fees (with respect to the
transfer agent, counsel to the Company or otherwise) associated with the
issuance of such opinion or the removal of any legends on any of the Securities
shall be borne by the Company.

 

(c) Legends. Each Buyer understands that the Securities have been issued (or
will be issued in the case of the Conversion Shares and Interest Shares)
pursuant to an exemption from registration or qualification under the 1933 Act
and applicable state securities laws, and except as set forth below, the
Securities shall bear any legend as required by the “blue sky” laws of any state
and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 



21

 

 

(d) Removal of Legends. Certificates evidencing Securities shall not be required
to contain the legend set forth in Section 5(c) above or any other legend (i)
while a registration statement (including a Registration Statement) covering the
resale of such Securities is effective under the 1933 Act, (ii) following any
sale of such Securities pursuant to Rule 144 (assuming the transferor is not an
affiliate of the Company), (iii) if such Securities are eligible to be sold,
assigned or transferred under Rule 144 (provided that a Buyer provides the
Company with reasonable assurances that such Securities are eligible for sale,
assignment or transfer under Rule 144 which shall not include an opinion of
counsel), (iv) in connection with a sale, assignment or other transfer (other
than under Rule 144), provided that such Buyer provides the Company with an
opinion of counsel to such Buyer, in a generally acceptable form, to the effect
that such sale, assignment or transfer of the Securities may be made without
registration under the applicable requirements of the 1933 Act or (v) if such
legend is not required under applicable requirements of the 1933 Act (including,
without limitation, controlling judicial interpretations and pronouncements
issued by the SEC). If a legend is not required pursuant to the foregoing, the
Company shall no later than three (3) Trading Days following the delivery by a
Buyer to the Company or the transfer agent (with notice to the Company) of a
legended certificate representing such Securities (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect the
reissuance and/or transfer, if applicable), together with any other deliveries
from such Buyer as may be required above in this Section 5(d), as directed by
such Buyer, either: (A) provided that the Company’s transfer agent is
participating in the DTC Fast Automated Securities Transfer Program and such
Securities are Conversion Shares or Interest Shares, credit the aggregate number
of shares of Common Stock to which such Buyer shall be entitled to such Buyer’s
or its designee’s balance account with through its Deposit/Withdrawal at
Custodian system or (B) if the Company’s transfer agent is not participating in
the Fast Automated Securities Transfer Program, issue and deliver (via reputable
overnight courier) to such Buyer, a certificate representing such Securities
that is free from all restrictive and other legends, registered in the name of
such Buyer or its designee (the date by which such credit is so required to be
made to the balance account of such Buyer’s or such Buyer’s nominee with DTC or
such certificate is required to be delivered to such Buyer pursuant to the
foregoing is referred to herein as the “Required Delivery Date”). The Company
shall be responsible for any transfer agent fees or DTC fees with respect to any
issuance of Securities or the removal of any legends with respect to any
Securities in accordance herewith.

 

(e) Failure to Timely Deliver; Buy-In. If the Company fails to (i) issue and
deliver (or cause to be delivered) to a Buyer by the Required Delivery Date a
certificate representing the Securities so delivered to the Company by such
Buyer that is free from all restrictive and other legends or (ii) credit the
balance account of such Buyer’s or such Buyer’s nominee with DTC for such number
of Conversion Shares or Interest Shares so delivered to the Company, then, in
addition to all other remedies available to such Buyer, the Company shall pay in
cash to such Buyer on each day after the Required Delivery Date that the
issuance or credit of such shares is not timely effected an amount equal to 1.5%
of the product of (A) the number of shares of Common Stock not so delivered or
credited (as the case may be) to such Buyer or such Buyer’s nominee multiplied
by (B) the Closing Sale Price (as defined in the applicable Note) of the Common
Stock on the Trading Day (as defined in the applicable Note) immediately
preceding the Required Delivery Date. In addition to the foregoing, if the
Company fails to so properly deliver such unlegended certificates or so properly
credit the balance account of such Buyer’s or such Buyer’s nominee with DTC by
the Required Delivery Date, and if on or after the Required Delivery Date such
Buyer purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by such Buyer of shares of Common
Stock that such Buyer anticipated receiving from the Company without any
restrictive legend, then, in addition to all other remedies available to such
Buyer, the Company shall, within three (3) Trading Days after such Buyer’s
request and in such Buyer’s sole discretion, either (i) pay cash to such Buyer
in an amount equal to such Buyer’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased (the “Buy-In
Price”), at which point the Company’s obligation to deliver such certificate or
credit such Buyer’s balance account shall terminate and such shares shall be
cancelled, or (ii) promptly honor its obligation to deliver to such Buyer a
certificate or certificates or credit such Buyer’s DTC account representing such
number of shares of Common Stock that would have been issued if the Company
timely complied with its obligations hereunder and pay cash to such Buyer in an
amount equal to the excess (if any) of the Buy-In Price over the product of (A)
such number of shares of Conversion Shares or Interest Shares (as the case may
be) that the Company was required to deliver to such Buyer by the Required
Delivery Date times (B) the Closing Sale Price (as defined in the Note) of the
Common Stock on the Trading Day immediately preceding the Required Delivery
Date.

 



22

 

 

6.CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

(a) The obligation of the Company hereunder to issue and sell the Notes to each
Buyer at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion by providing each Buyer with prior written notice thereof:

 

(i) Such Buyer shall have executed each of the other Transaction Documents to
which it is a party and delivered the same to the Company.

 

(ii) Such Buyer and each other Buyer shall have delivered to the Company the
Purchase Price (less, in the case of any Buyer, the amounts withheld pursuant to
Section 4(g)) for the Note being purchased by such Buyer at the Closing by wire
transfer of immediately available funds in accordance with the Flow of Funds
Letter.

 

(iii) The representations and warranties of such Buyer shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though originally made at that time (except for representations and warranties
that speak as of a specific date, which shall be true and correct as of such
specific date), and such Buyer shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by such Buyer at or
prior to the Closing Date.

 

7.CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

 

(a) The obligation of each Buyer hereunder to purchase its Note at the Closing
is subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for each Buyer’s sole
benefit and may be waived by such Buyer at any time in its sole discretion by
providing the Company with prior written notice thereof:

 

(i) The Company and each Subsidiary (as the case may be) shall have duly
executed and delivered to such Buyer each of the Transaction Documents to which
it is a party and the Company shall have duly executed and delivered to such
Buyer a Note (in such original principal amount as is set forth across from such
Buyer’s name in column (3) of the Schedule of Buyers) being purchased by such
Buyer at the Closing pursuant to this Agreement.

 

(ii) Such Buyer shall have received the opinion of Gordon Feinblatt LLC, the
Company’s counsel, dated as of the Closing Date, in the form reasonably
acceptable to such Buyer.

 

(iii) The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form reasonably acceptable to such Buyer,
which instructions shall have been delivered to and acknowledged in writing by
the Company’s transfer agent.

 

(iv) The Company shall have delivered to such Buyer a certificate evidencing the
formation and good standing of the Company and each of its Subsidiaries in each
such entity’s jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction of formation as of a date within ten
(10) days of the Closing Date.

 

(v) The Company shall have delivered to such Buyer a certificate evidencing the
Company’s and each Subsidiary’s qualification as a foreign corporation and good
standing issued by the Secretary of State (or comparable office) of each
jurisdiction in which the Company and each Subsidiary conducts business and is
required to so qualify, as of a date within ten (10) days of the Closing Date.

 

(vi) The Company shall have delivered to such Buyer a certified copy of the
Charter as certified by the Delaware Secretary of State within ten (10) days of
the Closing Date.

 

(vii) Each Subsidiary shall have delivered to such Buyer a certified copy of its
certificate of incorporation as certified by the Secretary of State (or
comparable office) of such Subsidiary’s jurisdiction of incorporation within ten
(10) days of the Closing Date.

 



23

 

 

(viii) The Company and each Subsidiary shall have delivered to such Buyer a
certificate, in the form reasonably acceptable to such Buyer, executed by the
Secretary of the Company and each Subsidiary and dated as of the Closing Date,
as to (i) the resolutions consistent with Section 3(b) as adopted by the
Company’s Board and each Subsidiary’s board of directors in a form reasonably
acceptable to such Buyer, (ii) the Certificate of Incorporation of the Company
and the organizational documents of each Subsidiary and (iii) the Bylaws of the
Company and the bylaws of each Subsidiary, each as in effect at the Closing.

 

(ix) The representations and warranties of the Company shall be true and correct
as of the date when made and as of the Closing Date as though originally made at
that time (except for representations and warranties that speak as of a specific
date, which shall be true and correct as of such specific date) and the Company
shall have performed, satisfied and complied in all respects with the covenants,
agreements and conditions required to be performed, satisfied or complied with
by the Company at or prior to the Closing Date. Such Buyer shall have received a
certificate, duly executed by the Chief Executive Officer of the Company, dated
as of the Closing Date, to the foregoing effect and as to such other matters as
may be reasonably requested by such Buyer in the form acceptable to such Buyer.

 

(x) The Company shall have delivered to such Buyer a report from the Company’s
transfer agent identifying the number of shares of Common Stock outstanding on
the Closing Date immediately prior to the Closing.

 

(xi) The Common Stock (I) shall be designated for quotation or listed (as
applicable) on the Principal Market and (II) shall not have been suspended, as
of the Closing Date, by the SEC or the Principal Market from trading on the
Principal Market nor shall suspension by the SEC or the Principal Market have
been threatened (except as already disclosed in the SEC Documents), as of the
Closing Date, either (A) in writing by the SEC or the Principal Market or (B) by
falling below the minimum maintenance requirements of the Principal Market.

 

(xii) The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Securities,
including without limitation, those required by the Principal Market.

 

(xiii) No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority or other Governmental Entity of competent
jurisdiction that prohibits the consummation of any of the transactions
contemplated by the Transaction Documents.

 

(xiv) Since the date of execution of this Agreement, no event or series of
events shall have occurred that reasonably would have or result in a Material
Adverse Effect.

 

(xv) The Company shall have obtained approval of the Principal Market to list or
designate for quotation (as the case may be) the Conversion Shares and the
Interest Shares.

 

(xvi) The Voting Agreement shall have been executed and delivered to such Buyer
by the Company and each of the Principal Stockholders.

 

(xvii) The Company shall have duly executed and delivered to such Buyer, a flow
of funds letter in form and substance reasonably satisfactory to such Buyer (the
“Flow of Funds Letter”).

 

(xviii) The Company and its Subsidiaries shall have delivered to such Buyer such
other documents relating to the transactions contemplated by this Agreement as
such Buyer or its counsel may reasonably request.

 



24

 

 

8.TERMINATION.

 

In the event that the Closing shall not have occurred with respect to a Buyer
within ten (10) days of the date hereof, then such Buyer shall have the right to
terminate its obligations under this Agreement with respect to itself at any
time on or after the close of business on such date without liability of such
Buyer to any other party; provided, however, (i) the right to terminate its
obligations under this Agreement pursuant to this Section 8 shall not be
available to such Buyer if the failure of the transactions contemplated by this
Agreement to have been consummated by such date is the result of such Buyer’s
breach of this Agreement and (ii) the abandonment of the sale and purchase of
the Notes shall be applicable only to such Buyer providing such written notice,
provided further that no such termination shall affect any obligation of the
Company under this Agreement to reimburse such Buyer for the expenses described
in Section 4(g) above. Nothing contained in this Section 8 shall be deemed to
release any party from any liability for any breach by such party of the terms
and provisions of this Agreement or the other Transaction Documents or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents.

 

9.MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.

 

(c) Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.

 

(d) Severability; Maximum Payment Amounts. If any provision of this Agreement is
prohibited by law or otherwise determined to be invalid or unenforceable by a
court of competent jurisdiction, the provision that would otherwise be
prohibited, invalid or unenforceable shall be deemed amended to apply to the
broadest extent that it would be valid and enforceable, and the invalidity or
unenforceability of such provision shall not affect the validity of the
remaining provisions of this Agreement so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the prohibited nature, invalidity or
unenforceability of the provision(s) in question does not substantially impair
the respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties. The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s). Notwithstanding anything to the contrary contained
in this Agreement or any other Transaction Document (and without implication
that the following is required or applicable), it is the intention of the
parties that in no event shall amounts and value paid by the Company and/or its
Subsidiaries (as the case may be), or payable to or received by any of the
Buyers, under the Transaction Documents (including without limitation, any
amounts that would be characterized as “interest” under applicable law) exceed
amounts permitted under any applicable law. Accordingly, if any obligation to
pay, payment made to any Buyer, or collection by any Buyer pursuant the
Transaction Documents is finally judicially determined to be contrary to any
such applicable law, such obligation to pay, payment or collection shall be
deemed to have been made by mutual mistake of such Buyer, the Company and its
Subsidiaries and such amount shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by the applicable law. Such adjustment shall
be effected, to the extent necessary, by reducing or refunding, at the option of
such Buyer, the amount of interest or any other amounts which would constitute
unlawful amounts required to be paid or actually paid to such Buyer under the
Transaction Documents. For greater certainty, to the extent that any interest,
charges, fees, expenses or other amounts required to be paid to or received by
such Buyer under any of the Transaction Documents or related thereto are held to
be within the meaning of “interest” or another applicable term to otherwise be
violative of applicable law, such amounts shall be pro-rated over the period of
time to which they relate.

 



25

 

 

(e) Entire Agreement; Amendments. This Agreement, the other Transaction
Documents and the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein supersede all other prior oral or
written agreements between the Buyers, the Company, its Subsidiaries, their
affiliates and Persons acting on their behalf solely with respect to the matters
contained herein and therein, and this Agreement, the other Transaction
Documents, the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein contain the entire understanding of
the parties solely with respect to the matters covered herein and therein;
provided, however, nothing contained in this Agreement or any other Transaction
Document shall (or shall be deemed to) (i) have any effect on any agreements any
Buyer has entered into with the Company or any of its Subsidiaries prior to the
date hereof with respect to any prior investment made by such Buyer in the
Company or (ii) waive, alter, modify or amend in any respect any obligations of
the Company or any of its Subsidiaries, or any rights of or benefits to any
Buyer or any other Person, in any agreement entered into prior to the date
hereof between or among the Company and/or any of its Subsidiaries and any Buyer
and all such agreements shall continue in full force and effect. Except as
specifically set forth herein or therein, neither the Company nor any Buyer
makes any representation, warranty, covenant or undertaking with respect to such
matters. For clarification purposes, the Recitals are part of this Agreement. No
provision of this Agreement may be amended other than by an instrument in
writing signed by the Company and the Required Holders (as defined below), and
any amendment to any provision of this Agreement made in conformity with the
provisions of this Section 9(e) shall be binding on all Buyers and holders of
Securities, as applicable, provided that no such amendment shall be effective to
the extent that it (1) applies to less than all of the holders of the Securities
then outstanding or (2) imposes any obligation or liability on any Buyer without
such Buyer’s prior written consent (which may be granted or withheld in such
Buyer’s sole discretion). No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party, provided that
the Required Holders may waive any provision of this Agreement, and any waiver
of any provision of this Agreement made in conformity with the provisions of
this Section 9(e) shall be binding on all Buyers and holders of Securities, as
applicable, provided that no such waiver shall be effective to the extent that
it (1) applies to less than all of the holders of the Securities then
outstanding (unless a party gives a waiver as to itself only) or (2) imposes any
obligation or liability on any Buyer without such Buyer’s prior written consent
(which may be granted or withheld in such Buyer’s sole discretion). No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of the Transaction Documents
unless the same consideration also is offered to all of the parties to the
Transaction Documents or all holders of the Notes. The Company has not, directly
or indirectly, made any agreements with any Buyers relating to the terms or
conditions of the transactions contemplated by the Transaction Documents except
as set forth in the Transaction Documents. Without limiting the foregoing, the
Company confirms that, except as set forth in this Agreement, no Buyer has made
any commitment or promise or has any other obligation to provide any financing
to the Company, any Subsidiary or otherwise. As a material inducement for each
Buyer to enter into this Agreement, the Company expressly acknowledges and
agrees that (i) no due diligence or other investigation or inquiry conducted by
a Buyer, any of its advisors or any of its representatives shall affect such
Buyer’s right to rely on, or shall modify or qualify in any manner or be an
exception to any of, the Company’s representations and warranties contained in
this Agreement or any other Transaction Document and (ii) unless a provision of
this Agreement or any other Transaction Document is expressly preceded by the
phrase “except as disclosed in the SEC Documents,” nothing contained in any of
the SEC Documents shall affect such Buyer’s right to rely on, or shall modify or
qualify in any manner or be an exception to any of, the Company’s
representations and warranties contained in this Agreement or any other
Transaction Document. “Required Holders” holders of a majority of the
Registrable Securities (excluding any Registrable Securities held by the Company
or any of its Subsidiaries) issued or issuable hereunder or pursuant to the
Notes.

 



26

 

 

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, if delivered
personally; (ii) when sent, if sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) when sent, if sent by e-mail (provided that such sent
e-mail is kept on file (whether electronically or otherwise) by the sending
party and the sending party does not receive an automatically generated message
from the recipient’s e-mail server that such e-mail could not be delivered to
such recipient) and (iv) if sent by overnight courier service, one (1) Business
Day after deposit with an overnight courier service with next day delivery
specified, in each case, properly addressed to the party to receive the same.
The addresses, facsimile numbers and e-mail addresses for such communications
shall be:

 

  If to the Company:               110 West 40th Street       Suite 2100      
New York, New York 10018       Telephone: [              ]       Facsimile:
[              ]       Email Address: [              ]       Attn:
[              ]             With a copy (for informational purposes only) to:  
            Gordon Feinblatt LLC       233 E. Redwood Street       Baltimore, MD
21202       Telephone:  410-576-4280       Facsimile:  410-576-4196       E-mail
Address:  abulgin@gfrlaw.com       Attn:  Andrew D. Bulgin, Esq.                
            If to the Transfer Agent:               [              ]  

  

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,

 

with a copy (for informational purposes only) to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

666 Third Avenue

New York, NY 10017

Telephone: (212) 935-3000

Facsimile: (212) 983-3115

Attention: Jeffrey P. Schultz, Esq.

 

or to such other address, facsimile number or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change, provided that Mintz Levin shall only be provided copies of notices
sent to the lead Buyer. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by an overnight courier service shall
be rebuttable evidence of personal service, receipt by facsimile or receipt from
an overnight courier service in accordance with clause (i), (ii) or (iv) above,
respectively. A copy of the e-mail transmission containing the time, date and
recipient e-mail address shall be rebuttable evidence of receipt by e-mail in
accordance with clause (iii) above.

 



27

 

 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of any of the Securities. The Company shall not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the Required Holders including, without limitation, by way of a
Fundamental Transaction (as defined in the Notes) (unless the Company is in
compliance with the applicable provisions governing Fundamental Transactions set
forth in the Notes). A Buyer may assign some or all of its rights hereunder in
connection with any transfer of any of its Securities without the consent of the
Company, in which event such assignee shall be deemed to be a Buyer hereunder
with respect to such assigned rights.

 

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, other than the Indemnitees referred to in Section 9(k).

 

(i) Survival. The representations, warranties, agreements and covenants shall
survive the Closing. Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

 

(j) Further Assurances. Each party shall use its reasonable best efforts to do
and perform, or cause to be done and performed, all such further acts and
things, and shall execute and deliver all such other agreements, certificates,
instruments and documents, as any other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

 

(k) Indemnification. In consideration of each Buyer’s execution and delivery of
the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each holder of any Securities and all of their stockholders, partners,
members, officers, directors, employees and direct or indirect investors and any
of the foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company or any Subsidiary in any of the
Transaction Documents, (b) any breach of any covenant, agreement or obligation
of the Company or any Subsidiary contained in any of the Transaction Documents
or (c) any cause of action, suit or claim brought or made against such
Indemnitee by a third party (including for these purposes a derivative action
brought on behalf of the Company or any Subsidiary) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of any of
the Transaction Documents, (ii) any transaction financed or to be financed in
whole or in part, directly or indirectly, with the proceeds of the issuance of
the Securities, (iii) any disclosure properly made by such Buyer pursuant to
Section 4(i), or (iv) the status of such Buyer or holder of the Securities as an
investor in the Company pursuant to the transactions contemplated by the
Transaction Documents. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. Except as otherwise set
forth herein, the mechanics and procedures with respect to the rights and
obligations under this Section 9(k) shall be the same as those set forth in
Section [6] of the Registration Rights Agreement.

 

(l) Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty. Each and every reference to share prices,
shares of Common Stock and any other numbers in this Agreement that relate to
the Common Stock shall be automatically adjusted for stock splits, stock
combinations and other similar transactions that occur with respect to the
Common Stock after the date of this Agreement.

 



28

 

 

(m) Remedies. Each Buyer and each holder of any Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it or any Subsidiary fails to perform, observe, or
discharge any or all of its or such Subsidiary’s (as the case may be)
obligations under the Transaction Documents, any remedy at law may prove to be
inadequate relief to the Buyers. The Company therefore agrees that the Buyers
shall be entitled to seek specific performance and/or temporary, preliminary and
permanent injunctive or other equitable relief from any court of competent
jurisdiction in any such case without the necessity of proving actual damages
and without posting a bond or other security.

 

(n) Withdrawal Right. Notwithstanding anything to the contrary contained in (and
without limiting any similar provisions of) the Transaction Documents, whenever
any Buyer exercises a right, election, demand or option under a Transaction
Document and the Company or any Subsidiary does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company or such Subsidiary (as the case may be), any relevant notice, demand or
election in whole or in part without prejudice to its future actions and rights.

 

(o) Payment Set Aside; Currency. To the extent that the Company makes a payment
or payments to any Buyer hereunder or pursuant to any of the other Transaction
Documents or any of the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred. Unless otherwise expressly indicated, all dollar
amounts referred to in this Agreement and the other Transaction Documents are in
United States Dollars (“U.S. Dollars”), and all amounts owing under this
Agreement and all other Transaction Documents shall be paid in U.S. Dollars. All
amounts denominated in other currencies (if any) shall be converted into the
U.S. Dollar equivalent amount in accordance with the Exchange Rate on the date
of calculation. “Exchange Rate” means, in relation to any amount of currency to
be converted into U.S. Dollars pursuant to this Agreement, the U.S. Dollar
exchange rate as published in the Wall Street Journal on the relevant date of
calculation.

 

(p) [Intentionally Omitted].

 

(q) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under the Transaction Documents are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
group or entity, or create a presumption that the Buyers are in any way acting
in concert or as a group or entity with respect to such obligations or the
transactions contemplated by the Transaction Documents or any matters, and the
Company acknowledges that the Buyers are not acting in concert or as a group,
and the Company shall not assert any such claim, with respect to such
obligations or the transactions contemplated by the Transaction Documents. The
decision of each Buyer to purchase Securities pursuant to the Transaction
Documents has been made by such Buyer independently of any other Buyer. Each
Buyer acknowledges that no other Buyer has acted as agent for such Buyer in
connection with such Buyer making its investment hereunder and that no other
Buyer will be acting as agent of such Buyer in connection with monitoring such
Buyer’s investment in the Securities or enforcing its rights under the
Transaction Documents. The Company and each Buyer confirms that each Buyer has
independently participated with the Company and its Subsidiaries in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. Each Buyer shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Buyer to be joined as an additional party in any
proceeding for such purpose. The use of a single agreement to effectuate the
purchase and sale of the Securities contemplated hereby was solely in the
control of the Company, not the action or decision of any Buyer, and was done
solely for the convenience of the Company and its Subsidiaries and not because
it was required or requested to do so by any Buyer. It is expressly understood
and agreed that each provision contained in this Agreement and in each other
Transaction Document is between the Company, each Subsidiary and a Buyer,
solely, and not between the Company, its Subsidiaries and the Buyers
collectively and not between and among the Buyers.

 

[signature pages follow]

 



29

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

  COMPANY:             CRUMBS BAKE SHOP, INC.                     By:      
Name:       Title:    

 

 

 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

  BUYER:                            MICHAEL SERRUYA  

 



 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

  BUYER:             [                         ]                     By:      
Name:       Title:    

 



 

 

 

SCHEDULE OF BUYERS

 

(1)   (2)    (3)   (5)   (6)                       Buyer   Address and Facsimile
Number    Original Principal Amount of Notes    Purchase Price    Legal
Representative’s
Address and Facsimile Number  Michael Serruya   



   $[                 ]    [                 ]    [                 ] 
[                      ]       [                 ]    [                 ]  
 [                 ]  TOTAL      $10,000,000   $10,000,000      

 

 

 

 

 

 

 



EXHIBIT B

 

 

 

 

 

 

[FORM OF SENIOR CONVERTIBLE NOTE]

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS NOTE NOR THE
SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO
THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR
ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF
THIS NOTE, INCLUDING SECTIONS 3(c)(iii) AND 18(a) HEREOF. THE PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON
CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF
PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.

 

CRUMBS BAKE SHOP, INC.

 

Senior Convertible Note

 

Issuance Date:  April __, 2013 Original Principal Amount: U.S. $[         ]

 

FOR VALUE RECEIVED, Crumbs Bake Shop, Inc., a Delaware corporation (the
“Company”), hereby promises to pay to the order of [NAME OF BUYER] or its
registered assigns (“Holder”) the amount set out above as the Original Principal
Amount (as reduced pursuant to the terms hereof pursuant to redemption,
conversion or otherwise, the “Principal”) when due, whether upon the Maturity
Date (as defined below), acceleration, redemption or otherwise (in each case in
accordance with the terms hereof) and to pay interest (“Interest”) on any
outstanding Principal (as defined below) at the applicable Interest Rate (as
defined below) from the date set out above as the Issuance Date (the “Issuance
Date”) until the same becomes due and payable, whether upon an Interest Date (as
defined below), the Maturity Date or acceleration, conversion, redemption or
otherwise (in each case in accordance with the terms hereof). This Senior
Convertible Note (including all Senior Convertible Notes issued in exchange,
transfer or replacement hereof, this “Note”) is one of an issue of Senior
Convertible Notes issued pursuant to the Securities Purchase Agreement (as
defined below) on the Closing Date (as defined below) (collectively, the “Notes”
and such other Senior Convertible Notes, the “Other Notes”). Certain capitalized
terms used herein are defined in Section 30.

 

 

1. PAYMENTS OF PRINCIPAL. On the Maturity Date, the Company shall pay to the
Holder an amount in cash representing all outstanding Principal, accrued and
unpaid Interest and accrued and unpaid Late Charges on such Principal and
Interest. Other than as specifically permitted by this Note, the Company may not
prepay any portion of the outstanding Principal, accrued and unpaid Interest or
accrued and unpaid Late Charges on Principal and Interest, if any.

 

2. INTEREST; INTEREST RATE.

 

(a) Interest on this Note shall commence accruing at the Interest Rate on the
Issuance Date and shall be computed on the basis of a 360-day year and twelve
30-day months, shall be payable in arrears for each Quarter on January 1, April
1, July 1 and October 1 of each year (each, an “Interest Date”) with the first
Interest Date being [ ], 2013, and shall compound on each Interest Date.
Interest shall be payable on each Interest Date, to the record Holder of this
Note on the applicable Interest Date, in shares of Common Stock (“Interest
Shares”) so long as there has been no Equity Conditions Failure; provided
however, that the Company may, at its option following written notice to the
Holder, pay Interest on any Interest Date in cash (“Cash Interest”), or a
combination thereof. The Company shall deliver a written notice (each, an
“Interest Election Notice “) to each Holder of the Notes on or prior to the
applicable Interest Notice Due Date (the date such notice is delivered to all of
the Holder, the “Interest Notice Date “) which notice (i) either (A) confirms
that Interest to be paid on such Interest Date shall be paid entirely in
Interest Shares, or (B) elects to pay Interest as Cash Interest or a combination
of Cash Interest and Interest Shares and specifies the amount of Interest that
shall be paid as Cash Interest and the amount of Interest, if any, to be paid in
Interest Shares and (ii) certifies that there has been no Equity Conditions
Failure (in the case of Interest Shares). If an Equity Conditions Failure has
occurred as of the Interest Notice Date, then unless the Company has elected to
pay such Interest entirely as Cash Interest, the Interest Notice shall indicate
that unless the Holder waives the Equity Conditions Failure, the Interest shall
be paid as Cash Interest. Notwithstanding anything herein to the contrary, if no
Equity Conditions Failure has occurred as of the Interest Notice Date but an
Equity Conditions Failure occurs at any time prior to the Interest Date, (A) the
Company shall provide the Holder a subsequent notice to that effect and (B)
unless the Holder waives the Equity Conditions Failure, the Interest shall be
paid in cash. Interest to be paid on an Interest Date in Interest Shares shall
be paid in a number of fully paid and nonassessable shares (rounded to the
nearest whole share) of Common Stock equal to the quotient of (1) the amount of
Interest payable on such Interest Date less any Cash Interest and (2) the
applicable Conversion Price in effect on the applicable Interest Date, provided
that if the dollar value of the Interest Shares based on the Closing Bid Price
of the Common Stock on the date such Interest Shares are issued equals less than
the amount of Interest that would be paid in cash at the rate of 10% per annum,
then the Company shall pay such difference to the Holder in cash on the
applicable Interest Date.

 

 

 



 

(b) When any Interest Shares are to be paid on an Interest Date, the Company
shall (i) (A) provided that the Company’s transfer agent (the “Transfer Agent”)
is participating in the Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program, credit such aggregate number of Interest Shares to
which the Holder shall be entitled to the Holder’s or its designee’s balance
account with DTC through its Deposit/Withdrawal at Custodian system, or (B) if
the Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, issue and deliver on the applicable Interest Date, to the
address set forth in the register maintained by the Company for such purpose
pursuant to the Securities Purchase Agreement or to such address as specified by
the Holder in writing to the Company at least two (2) Business Days prior to the
applicable Interest Date, a certificate, registered in the name of the Holder or
its designee, for the number of Interest Shares to which the Holder shall be
entitled and (ii) with respect to each Interest Date, pay to the Holder, in cash
by wire transfer of immediately available funds, the amount of any Cash
Interest.

 

(c) Prior to the payment of Interest on an Interest Date, Interest on this Note
shall accrue at the Interest Rate and be payable by way of inclusion of the
Interest in the Conversion Amount on each Conversion Date in accordance with
Section 3(b)(i) or upon any redemption in accordance with Section 11. From and
after the occurrence and during the continuance of any Event of Default (as
defined in the Notes), the Interest Rate shall automatically be increased to
eighteen percent (18.0%). In the event that such Event of Default is
subsequently cured, the adjustment referred to in the preceding sentence shall
cease to be effective as of the calendar day immediately following the date of
such cure; provided that the Interest as calculated and unpaid at such increased
rate during the continuance of such Event of Default shall continue to apply to
the extent relating to the days after the occurrence of such Event of Default
through and including the date of such cure of such Event of Default. The
Company shall pay any and all taxes that may be payable with respect to the
issuance and delivery of Interest Shares.

 

3. CONVERSION OF NOTES. This Note shall be convertible into validly issued,
fully paid and non-assessable shares of the Company’s common stock, par value
$0.0001 per share (the “Common Stock”), on the terms and conditions set forth in
this Section 3.

 

(a) (i) Conversion Right. Subject to the provisions of Section 3(d), at any time
or times on or after the Issuance Date, the Holder shall be entitled to convert
any portion of the outstanding and unpaid Conversion Amount (as defined below)
into validly issued, fully paid and non-assessable shares of Common Stock in
accordance with Section 3(c), at the Conversion Rate (as defined below). The
Company shall not issue any fraction of a share of Common Stock upon any
conversion. If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share. The Company shall pay any and all
transfer, stamp, issuance and similar taxes that may be payable with respect to
the issuance and delivery of Common Stock upon conversion of any Conversion
Amount.

 

2

 



 

(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (the
“Conversion Rate”).

 

(i) “Conversion Amount” means the portion of the Principal to be converted,
redeemed or otherwise with respect to which this determination is being made,
plus all accrued and unpaid Interest with respect to such portion of the
Principal amount and accrued and unpaid Late Charges with respect to such
portion of such Principal and such Interest.

 

(ii) “Conversion Price” means, as of any Conversion Date (as defined below) or
other date of determination, $____ [INSERT CLOSING BID PRICE ON DATE PRIOR TO
SIGNING SPA], subject to adjustment as provided herein.

 

(c) Mechanics of Conversion.

 

(i) Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall deliver (whether via
facsimile or otherwise), for receipt on or prior to 11:59 p.m., New York time,
on such date, a copy of an executed notice of conversion in the form attached
hereto as Exhibit I (the “Conversion Notice”) to the Company. If required by
Section 3(c)(iii), within three (3) Trading Days following a conversion of this
Note as aforesaid, the Holder shall surrender this Note to a nationally
recognized overnight delivery service for delivery to the Company (or an
indemnification undertaking with respect to this Note in the case of its loss,
theft or destruction as contemplated by Section 17(b)). On or before the first
(1st) Trading Day following the date of receipt of a Conversion Notice, the
Company shall transmit by facsimile an acknowledgment of confirmation, in the
form attached hereto as Exhibit II, of receipt of such Conversion Notice to the
Holder and the Company’s transfer agent (the “Transfer Agent”). On or before the
second (2nd) Trading Day following the date of receipt of a Conversion Notice,
the Company shall (1) provided that the Transfer Agent is participating in The
Depository Trust Company’s (“DTC”) Fast Automated Securities Transfer Program,
credit such aggregate number of shares of Common Stock to which the Holder shall
be entitled to the Holder’s or its designee’s balance account with DTC through
its Deposit/Withdrawal at Custodian system or (2) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver (via reputable overnight courier) to the address as specified in the
Conversion Notice, a certificate, registered in the name of the Holder or its
designee, for the number of shares of Common Stock to which the Holder shall be
entitled. If this Note is physically surrendered for conversion pursuant to
Section 3(c)(iii) and the outstanding Principal of this Note is greater than the
Principal portion of the Conversion Amount being converted, then the Company
shall as soon as practicable and in no event later than three (3) Business Days
after receipt of this Note and at its own expense, issue and deliver to the
Holder (or its designee) a new Note (in accordance with Section 18(d))
representing the outstanding Principal not converted. The Person or Persons
entitled to receive the shares of Common Stock issuable upon a conversion of
this Note shall be treated for all purposes as the record holder or holders of
such shares of Common Stock on the Conversion Date.

 

(ii) Company’s Failure to Timely Convert. If the Company shall fail, for any
reason or for no reason, to issue to the Holder within three (3) Trading Days
after the Company’s receipt of a Conversion Notice (whether via facsimile or
otherwise), a certificate for the number of shares of Common Stock to which the
Holder is entitled and register such shares of Common Stock on the Company’s
share register or to credit the Holder’s or its designee’s balance account with
DTC for such number of shares of Common Stock to which the Holder is entitled
upon the Holder’s conversion of any Conversion Amount (as the case may be) (a
“Conversion Failure”), then, in addition to all other remedies available to the
Holder, (1) the Company shall pay in cash damages to the Holder on each day
after such third (3rd) Trading Day that the issuance of such shares of Common
Stock is not timely effected an amount equal to 1.5% of the product of (A) the
sum of the number of shares of Common Stock not issued to the Holder on a timely
basis and to which the Holder is entitled multiplied by (B) the Closing Sale
Price of the Common Stock on the Trading Day immediately preceding the last
possible date which the Company could have issued such shares of Common Stock to
the Holder without violating Section 3(c) and (2) the Holder, upon written
notice to the Company, may void its Conversion Notice with respect to, and
retain or have returned (as the case may be) any portion of this Note that has
not been converted pursuant to such Conversion Notice, provided that the voiding
of a Conversion Notice shall not affect the Company’s obligations to make any
payments which have accrued prior to the date of such notice pursuant to this
Section 3(c)(ii) or otherwise. In addition to the foregoing, if within three (3)
Trading Days after the Company’s receipt of a Conversion Notice (whether via
facsimile or otherwise), the Company shall fail to issue and deliver a
certificate to the Holder and register such shares of Common Stock on the
Company’s share register or credit the Holder’s or its designee’s balance
account with DTC for the number of shares of Common Stock to which the Holder is
entitled upon the Holder’s conversion hereunder (as the case may be), and if on
or after such third (3rd) Trading Day the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of shares of Common Stock issuable upon such conversion that
the Holder anticipated receiving from the Company, then, in addition to all
other remedies available to the Holder, the Company shall, within three (3)
Business Days after the Holder’s request and in the Holder’s discretion, either
(i) pay cash to the Holder in an amount equal to the Holder’s total purchase
price (including brokerage commissions and other out-of-pocket expenses, if any)
for the shares of Common Stock so purchased (the “Buy-In Price”), at which point
the Company’s obligation to deliver such certificate (and to issue such shares
of Common Stock) shall terminate, or (ii) promptly honor its obligation to
deliver to the Holder a certificate or certificates representing such shares of
Common Stock or credit the Holder’s balance account with DTC for the number of
shares of Common Stock to which the Holder is entitled upon the Holder’s
conversion hereunder (as the case may be) and pay cash to the Holder in an
amount equal to the excess (if any) of the Buy-In Price over the product of (A)
such number of shares of Common Stock multiplied by (B) the Closing Bid Price of
the Common Stock on the Trading Day immediately preceding the Conversion Date.

 



3

 

 

(iii) Registration; Book-Entry. The Company shall maintain a register (the
“Register”) for the recordation of the names and addresses of the Holders of
each Note and the principal amount of the Notes held by such Holders (the
“Registered Notes”). The entries in the Register shall be conclusive and binding
for all purposes absent manifest error. The Company and the Holders of the Notes
shall treat each Person whose name is recorded in the Register as the owner of a
Note for all purposes, including, without limitation, the right to receive
payments of Principal and Interest hereunder, notwithstanding notice to the
contrary. A Registered Note may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register. Upon its receipt of a
request to assign or sell all or part of any Registered Note by a Holder, the
Company shall record the information contained therein in the Register and issue
one or more new Registered Notes in the same aggregate principal amount as the
principal amount of the surrendered Registered Note to the designated assignee
or transferee pursuant to Section 17. Notwithstanding anything to the contrary
set forth in this Section 3, upon conversion of any portion of this Note in
accordance with the terms hereof, the Holder shall not be required to physically
surrender this Note to the Company unless (A) the full Conversion Amount
represented by this Note is being converted (in which event this Note shall be
delivered to the Company as contemplated by Section 3(c)(i)) or (B) the Holder
has provided the Company with prior written notice (which notice may be included
in a Conversion Notice) requesting reissuance of this Note upon physical
surrender of this Note. The Company shall update the Register to reflect the
Principal, Interest and Late Charges converted and/or paid (as the case may be)
and the dates of such conversions and/or payments (as the case may be) or shall
use such other method, reasonably satisfactory to the Holder and the Company, so
as not to require physical surrender of this Note upon conversion.

 

(iv) Pro Rata Conversion; Disputes. In the event that the Company receives a
Conversion Notice from more than one holder of Notes for the same Conversion
Date and the Company can convert some, but not all, of such portions of the
Notes submitted for conversion, the Company, subject to Section 3(d), shall
convert from each holder of Notes electing to have Notes converted on such date
a pro rata amount of such holder’s portion of its Notes submitted for conversion
based on the principal amount of Notes submitted for conversion on such date by
such holder relative to the aggregate principal amount of all Notes submitted
for conversion on such date. In the event of a dispute as to the number of
shares of Common Stock issuable to the Holder in connection with a conversion of
this Note, the Company shall issue to the Holder the number of shares of Common
Stock not in dispute and resolve such dispute in accordance with Section 22.

 



4

 

 

(v) Mandatory Conversion. If at any time after the one-year anniversary of the
Issuance Date, (i) the VWAP of the Common Stock listed on the Principal Market
exceeds 200% of the Conversion Price for thirty (30) consecutive Trading Days
(the “Mandatory Conversion Measuring Period”), and (ii) no Equity Conditions
Failure then exists, the Company shall have the right to require the Holder to
convert all or a portion of the Conversion Amount of this Note, as designated in
the Mandatory Conversion Notice (as defined below) into fully paid, validly
issued and nonassessable shares of Common Stock subject to compliance with
Section 3(d) hereof at the Conversion Rate as of the Mandatory Conversion Date
(as defined below) (a “Mandatory Conversion”). The Company may exercise its
right to require conversion under this Section 3(c)(v) by delivering within not
more than twenty (20) Trading Days following the end of such Mandatory
Conversion Measuring Period a written notice thereof by facsimile and overnight
courier to all, but not less than all, of the holders of Notes and the Transfer
Agent (the “Mandatory Conversion Notice” and the date all of the holders
received such notice by facsimile is referred to as the “Mandatory Conversion
Notice Date”). The Mandatory Conversion Notice shall be irrevocable. The
Mandatory Conversion Notice shall state (i) the Trading Day selected for the
Mandatory Conversion in accordance with this Section 3(c)(v), which Trading Day
shall be no less than thirty (30) calendar days and no more than forty (40)
calendar days following the Mandatory Conversion Notice Date (the “Mandatory
Conversion Date”), (ii) the aggregate Conversion Amount of the Notes subject to
mandatory conversion from the Holder and all of the holders of the Notes
pursuant to this Section 3(c)(v) (and analogous provisions under the Other
Notes), (iii) the number of shares of Common Stock to be issued to such Holder
on the Mandatory Conversion Date and (iv) that there has been no Equity
Conditions Failure; provided, however, that to the extent that such Mandatory
Conversion would result in the Holder exceeding the Maximum Percentage, then
such Mandatory Conversion may be effected only to the extent so that such Holder
does not exceed the Maximum Percentage. Notwithstanding the foregoing, the
Company may effect only one (1) Mandatory Conversion during any twenty (20)
consecutive Trading Days. Any shares of Common Stock delivered in connection
with a Mandatory Conversion hereunder shall be accompanied by a payment in cash
(the “Mandatory Conversion Interest”) equal to the amount of any accrued and
unpaid Interest with respect to such Conversion Amount subject to such Mandatory
Conversion and accrued and unpaid Late Charges, if any, with respect to such
Conversion Amount and Interest. Notwithstanding anything herein to the contrary,
(i) if the Closing Bid Price of the Common Stock listed on the Principal Market
fails to exceed 200% of the Conversion Price for each Trading Day commencing on
the Mandatory Conversion Notice Date and ending and including the Trading Day
immediately prior to the applicable Mandatory Conversion Date (a “Mandatory
Conversion Price Failure”) or an Equity Conditions Failure occurs at any time
prior to the Mandatory Conversion Date, (A) the Company shall provide the Holder
a subsequent notice to that effect and (B) unless the Holder waives the
applicable Equity Conditions Failure and/or Mandatory Conversion Price Failure,
as applicable, the Mandatory Conversion shall be cancelled and the applicable
Mandatory Conversion Notice shall be null and void and (ii) at any time prior to
the date the Mandatory Conversion Price is paid, in full, the Mandatory
Conversion Amount may be converted, in whole or in part, by the Holders into
shares of Common Stock pursuant to Section 3. All Conversion Amounts converted
by the Holder after the Mandatory Conversion Notice Date shall reduce the
Mandatory Conversion Amount of this Note required to be redeemed on the
Mandatory Conversion Date. Redemptions made pursuant to this Section 3(c)(v)
shall be made in accordance with Section 11. Notwithstanding anything in this
Section 3(c)(v) to the contrary, the Holder may, at its sole option, at any time
on prior to the third Trading Day prior to the Mandatory Conversion Date, by
written notice to the Company, elect to receive the Mandatory Conversion
Interest in the form of Interest Shares, which Interest Shares shall be
delivered by the Company to the Holder in the manner provided in Section 2 as if
the Mandatory Conversion Date was an “Interest Date” for all purposes hereunder;
provided, that nothing in this Section 3(c)(v) shall be deemed to amend or waive
the Company’s obligation to pay Interest hereunder on each Interest Date
pursuant to Section 2 and the Mandatory Conversion Price and Mandatory
Conversion Interest, as applicable, shall be adjusted for any Interest paid to
the Holder prior to the Mandatory Conversion Date in accordance with Section 2. 

 

(d) Limitations on Conversions.

 

(i) Beneficial Ownership. Notwithstanding anything to the contrary contained in
this Note, this Note shall not be convertible by the Holder hereof, and the
Company shall not effect any conversion of this Note or otherwise issue any
shares of Common Stock pursuant hereto, to the extent (but only to the extent)
that after giving effect to such conversion or other share issuance hereunder
the Holder (together with its affiliates) would beneficially own in excess of
9.99% (the “Maximum Percentage”) of the Common Stock. To the extent the above
limitation applies, the determination of whether this Note shall be convertible
(vis-à-vis other convertible, exercisable or exchangeable securities owned by
the Holder or any of its affiliates) shall, subject to such Maximum Percentage
limitation, be determined on the basis of the first submission to the Company
for conversion, exercise or exchange (as the case may be). No prior inability to
convert this Note, or to issue shares of Common Stock, pursuant to this
paragraph shall have any effect on the applicability of the provisions of this
paragraph with respect to any subsequent determination of convertibility. For
purposes of this paragraph, beneficial ownership and all determinations and
calculations (including, without limitation, with respect to calculations of
percentage ownership) shall be determined in accordance with Section 13(d) of
the 1934 Act (as defined in the Securities Purchase Agreement) and the rules and
regulations promulgated thereunder. The provisions of this paragraph shall be
implemented in a manner otherwise than in strict conformity with the terms of
this paragraph to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Maximum Percentage beneficial
ownership limitation herein contained or to make changes or supplements
necessary or desirable to properly give effect to such Maximum Percentage
limitation. The limitations contained in this paragraph shall apply to a
successor Holder of this Note. The holders of Common Stock shall be third party
beneficiaries of this paragraph and the Company may not waive this paragraph
without the consent of holders of a majority of its Common Stock. For any reason
at any time, upon the written or oral request of the Holder, the Company shall
within one (1) Business Day confirm orally and in writing to the Holder the
number of shares of Common Stock then outstanding, including by virtue of any
prior conversion or exercise of convertible or exercisable securities into
Common Stock, including, without limitation, pursuant to this Note or securities
issued pursuant to the Securities Purchase Agreement.

 

5

 



 

(ii) Principal Market Regulation. The Company shall not be obligated to issue
any shares of Common Stock upon conversion of this Note, and the Holder of this
Note shall not have the right to receive upon conversion of this Note any shares
of Common Stock, if the issuance of such shares of Common Stock would exceed the
aggregate number of shares of Common Stock which the Company may issue upon
conversion or exercise, as applicable, of the Notes or as Interest Shares
without breaching the Company's obligations under the rules or regulations of
the Principal Market (the “Exchange Cap”), except that such limitation shall not
apply in the event that the Company (A) obtains the approval of its stockholders
as required by the applicable rules of the Principal Market for issuances of
Common Stock in excess of such amount or (B) obtains a written opinion from
outside counsel to the Company that such approval is not required, which opinion
shall be reasonably satisfactory to the Required Holders. Until such approval or
written opinion is obtained, no Buyer (as defined in the Securities Purchase
Agreement) shall be issued in the aggregate, upon conversion or exercise, as
applicable, of Notes, or as Interest Shares, shares of Common Stock in an amount
greater than the product of the Exchange Cap multiplied by a fraction, the
numerator of which is the principal amount of Notes issued to such Buyer
pursuant to the Securities Purchase Agreement on the Closing Date and the
denominator of which is the aggregate principal amount of all Notes issued to
the Buyers pursuant to the Securities Purchase Agreement on the Closing Date
(with respect to each Buyer, the “Exchange Cap Allocation”). In the event that
any Buyer shall sell or otherwise transfer any of such Buyer's Notes, the
transferee shall be allocated a pro rata portion of such Buyer's Exchange Cap
Allocation, and the restrictions of the prior sentence shall apply to such
transferee with respect to the portion of the Exchange Cap Allocation allocated
to such transferee. In the event that any holder of Notes shall convert all of
such holder's Notes into a number of shares of Common Stock which, in the
aggregate, is less than such holder's Exchange Cap Allocation, then the
difference between such holder's Exchange Cap Allocation and the number of
shares of Common Stock actually issued to such holder shall be allocated to the
respective Exchange Cap Allocations of the remaining holders of Notes on a pro
rata basis in proportion to the aggregate principal amount of the Notes then
held by each such holder. For the avoidance of doubt, the number of shares of
Common Stock outstanding as of April 11, 2013 was ___________, and as such, the
Company shall be required to obtain stockholder approval prior to the Buyers
acquiring more than an aggregate of ________ shares of Common Stock as a result
of the issuance of the Interest Shares and/or Conversion Shares. Additionally,
pursuant to the Principal Market rules, the Buyers acknowledge that the Interest
Shares and/or the Conversion Shares acquired prior to Stockholder Approval may
not be voted for the Resolutions at the Stockholder Meeting (each as defined in
the Securities Purchase Agreement). 

 

4. RIGHTS UPON EVENT OF DEFAULT.

 

(a) Event of Default. Each of the following events shall constitute an “Event of
Default”:

 

(i) the failure of the applicable Registration Statement (as defined in the
Registration Rights Agreement) to be filed with the SEC on or prior to the date
that is ten (10) days after the applicable Filing Deadline (as defined in the
Registration Rights Agreement) or the failure of the applicable Registration
Statement to be declared effective by the SEC on or prior to the date that is
fifteen (15) days after the applicable Effectiveness Deadline (as defined in the
Registration Rights Agreement) and the Holder does not then have the right to
sell all of such Holder’s Registrable Securities without restriction pursuant to
Rule 144 (including, without limitation, volume limitations);

 

(ii) while the applicable Registration Statement is required to be maintained
effective pursuant to the terms of the Registration Rights Agreement, the
effectiveness of the applicable Registration Statement lapses for any reason
(including, without limitation, the issuance of a stop order) or such
Registration Statement (or the prospectus contained therein) is unavailable to
any holder of Registrable Securities (as defined in the Registration Rights
Agreement) for sale of all of such holder’s Registrable Securities in accordance
with the terms of the Registration Rights Agreement, and (I) such lapse or
unavailability continues for a period of five (5) consecutive days or for more
than an aggregate of ten (10) days in any 365-day period and (II) any such
holder does not then have the right to sell all of such holder’s Registrable
Securities without restriction pursuant to Rule 144 (including, without
limitation, volume limitations);

 



6

 



 

(iii) the suspension (or threatened suspension) from trading or the failure (or
threatened failure) of the Common Stock to be trading or listed (as applicable)
on an Eligible Market for a period of five (5) consecutive days or for more than
an aggregate of ten (10) days in any 365-day period;

 

(iv) the Company’s (A) failure to cure a Conversion Failure by delivery of the
required number of shares of Common Stock within five (5) Trading Days after the
applicable Conversion Date or (B) notice, written or oral, to any holder of the
Notes, including, without limitation, by way of public announcement or through
any of its agents, at any time, of its intention not to comply, as required,
with a request for conversion of any Notes into shares of Common Stock that is
requested in accordance with the provisions of the Notes, other than pursuant to
Section 3(d);

 

(v) at any time following the tenth (10th) consecutive day that the Holder’s
Authorized Share Allocation is less than the number of shares of Common Stock
that the Holder would be entitled to receive upon a conversion of the full
Conversion Amount of this Note (without regard to any limitations on conversion
set forth in Section 3(d) or otherwise);

 

(vi) the Company’s or any Subsidiary’s failure to pay to the Holder any amount
of Principal, Interest, Late Charges or other amounts when and as due under this
Note (including, without limitation, the Company’s or any Subsidiary’s failure
to pay any redemption payments or amounts hereunder) or any other Transaction
Document (as defined in the Securities Purchase Agreement) or any other
agreement, document, certificate or other instrument delivered in connection
with the transactions contemplated hereby and thereby, except, in the case of a
failure to pay Interest and Late Charges when and as due, in which case only if
such failure remains uncured for a period of at least five (5) days;

 

(vii) the Company fails to remove any restrictive legend on any certificate or
any shares of Common Stock issued to the Holder upon conversion or exercise (as
the case may be) of any Securities acquired by the Holder under the Securities
Purchase Agreement (including this Note) as and when required by such Securities
or the Securities Purchase Agreement, unless otherwise then prohibited by
applicable state or federal securities laws, and any such failure remains
uncured for at least five (5) days;

 

(viii) the occurrence of any default under, redemption of or acceleration prior
to maturity of any Indebtedness (as defined in the Securities Purchase
Agreement) of the Company or any of its Subsidiaries, other than with respect to
any Other Notes or any amounts not in excess of an aggregate of $100,000;

 

(ix) bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for the relief of debtors shall be instituted by or against the
Company or any Subsidiary and, if instituted against the Company or any
Subsidiary by a third party, shall not be dismissed within thirty (30) days of
their initiation

 

(x) the commencement by the Company or any Subsidiary of a voluntary case or
proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law or of any other case or
proceeding to be adjudicated a bankrupt or insolvent, or the consent by it to
the entry of a decree, order, judgment or other similar document in respect of
the Company or any Subsidiary in an involuntary case or proceeding under any
applicable federal, state or foreign bankruptcy, insolvency, reorganization or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal, state or foreign
law, or the consent by it to the filing of such petition or to the appointment
of or taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or the making by it of an assignment for
the benefit of creditors, or the execution of a composition of debts, or the
occurrence of any other similar federal, state or foreign proceeding, or the
admission by it in writing of its inability to pay its debts generally as they
become due, the taking of corporate action by the Company or any Subsidiary in
furtherance of any such action or the taking of any action by any Person to
commence a UCC foreclosure sale or any other similar action under federal, state
or foreign law;

 

7

 



 

(xi) the entry by a court of (i) a decree, order, judgment or other similar
document in respect of the Company or any Subsidiary of a voluntary or
involuntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or (ii) a decree,
order, judgment or other similar document adjudging the Company or any
Subsidiary as bankrupt or insolvent, or approving as properly filed a petition
seeking liquidation, reorganization, arrangement, adjustment or composition of
or in respect of the Company or any Subsidiary under any applicable federal,
state or foreign law or (iii) a decree, order, judgment or other similar
document appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or ordering the winding up or liquidation
of its affairs, and the continuance of any such decree, order, judgment or other
similar document or any such other decree, order, judgment or other similar
document unstayed and in effect for a period of thirty (30) consecutive days;

 

(xii) a final judgment or judgments for the payment of money aggregating in
excess of $100,000 are rendered against the Company and/or any of its
Subsidiaries and which judgments are not, within forty-five (45) days after the
entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within thirty (30) days after the expiration of such stay; provided,
however, any judgment which is covered by insurance or an indemnity from a
credit worthy party shall not be included in calculating the $100,000 amount set
forth above so long as the Company provides the Holder a written statement from
such insurer or indemnity provider (which written statement shall be reasonably
satisfactory to the Holder) to the effect that such judgment is covered by
insurance or an indemnity and the Company or such Subsidiary (as the case may
be) will receive the proceeds of such insurance or indemnity within forty-five
(45) days of the issuance of such judgment;

 

(xiii) the Company and/or any Subsidiary, individually or in the aggregate,
either (i) fails to pay, when due, or within any applicable grace period, any
payment with respect to any Indebtedness in excess of $100,000 due to any third
party (other than, with respect to unsecured Indebtedness only, payments
contested by the Company and/or such Subsidiary (as the case may be) in good
faith by proper proceedings and with respect to which adequate reserves have
been set aside for the payment thereof in accordance with GAAP) or is otherwise
in breach or violation of any agreement for monies owed or owing in an amount in
excess of $100,000, which breach or violation permits the other party thereto to
declare a default or otherwise accelerate amounts due thereunder, or (ii) suffer
to exist any other circumstance or event that would, with or without the passage
of time or the giving of notice, result in a default or event of default under
any agreement binding the Company or any Subsidiary, which default or event of
default would or is likely to have a material adverse effect on the business,
assets, operations (including results thereof), liabilities, properties,
condition (including financial condition) or prospects of the Company or any of
its Subsidiaries, individually or in the aggregate;

 

(xiv) other than as specifically set forth in another clause of this Section
4(a), the Company or any Subsidiary breaches any representation, warranty,
covenant or other term or condition of any Transaction Document and the
Guaranties (as defined in the Securities Purchase Agreement)), except, in the
case of a breach of a covenant or other term or condition that is curable, only
if such breach remains uncured for a period of three (3) consecutive Trading
Days;

 

(xv) a false or inaccurate certification (including a false or inaccurate deemed
certification) by the Company that the Equity Conditions are satisfied, that
there has been no Equity Conditions Failure or as to whether any Event of
Default has occurred;

 

(xvi) any breach or failure in any respect by the Company or any Subsidiary to
comply with any provision of Section 13 of this Note, except, in the case of a
breach of Section 13(m) that is curable, only if such breach remains uncured for
a period of five (5) consecutive Business Days;

 

(xvii) any Material Adverse Effect (as defined in the Securities Purchase
Agreement) occurs;

 

(xviii) any provision of any Transaction Document (including, without
limitation, the Guaranties) shall at any time for any reason (other than
pursuant to the express terms thereof) cease to be valid and binding on or
enforceable against the parties thereto, or the validity or enforceability
thereof shall be contested by any party thereto, or a proceeding shall be
commenced by the Company or any Subsidiary or any governmental authority having
jurisdiction over any of them, seeking to establish the invalidity or
unenforceability thereof, or the Company or any Subsidiary shall deny in writing
that it has any liability or obligation purported to be created under any
Transaction Document (including, without limitation, the Guaranties);

 

8

 



 

(xix) any Event of Default (as defined in the Other Notes) occurs with respect
to any Other Notes;

 

(xx) the Stockholder Approval has not been obtained on or prior to the
Stockholder Meeting Deadline (as defined in the Securities Purchase Agreement);
and

 

(xxi) A failure by the Nominating Committee or the Board to satisfy their
respective Nomination Obligations, unless such failure results from (i) Michael
Serruya’s or Michael Serruya’s designee’s inability to satisfy all legal and
governance requirements regarding service as a director of the Company or (ii) a
good faith determination by the Nominating Committee or the Board, respectively,
after receipt of written advice of counsel, that compliance with the Nomination
Obligations would constitute a breach of fiduciary duty of the Nominating
Committee or the Board, respectively, under the laws of the State of Delaware.

 

(b) Notice of an Event of Default; Redemption Right. Upon the occurrence of an
Event of Default with respect to this Note or any Other Note, the Company shall
within one (1) Business Day deliver written notice thereof via facsimile and
overnight courier (with next day delivery specified) (an “Event of Default
Notice”) to the Holder. At any time after the earlier of the Holder’s receipt of
an Event of Default Notice and the Holder becoming aware of an Event of Default,
the Holder may require the Company to redeem (regardless of whether such Event
of Default has been cured) all or any portion of this Note by delivering written
notice thereof (the “Event of Default Redemption Notice”) to the Company, which
Event of Default Redemption Notice shall indicate the portion of this Note the
Holder is electing to require the Company to redeem. Each portion of this Note
subject to redemption by the Company pursuant to this Section 4(b) shall be
redeemed by the Company in cash at a price equal to the greater of (i) the
Conversion Amount to be redeemed and (ii) the product of (A) the Conversion
Amount being redeemed multiplied by (B) the quotient determined by dividing (x)
the greatest Closing Sale Price of the shares of Common Stock during the period
beginning on the date immediately preceding such Event of Default and ending on
the date the Holder delivers the Event of Default Redemption Notice, by (y) the
lowest Conversion Price in effect during such period (the “Event of Default
Redemption Price”). Redemptions required by this Section 4(b) shall be made in
accordance with the provisions of Section 11. To the extent redemptions required
by this Section 4(b) are deemed or determined by a court of competent
jurisdiction to be prepayments of the Note by the Company, such redemptions
shall be deemed to be voluntary prepayments. The parties hereto agree that in
the event of the Company’s redemption of any portion of the Note under this
Section 4(b), the Holder’s damages would be uncertain and difficult to estimate
because of the parties’ inability to predict future interest rates and the
uncertainty of the availability of a suitable substitute investment opportunity
for the Holder. Accordingly, any Event of Default redemption premium due under
this Section 4(b) is intended by the parties to be, and shall be deemed, a
reasonable estimate of the Holder’s actual loss of its investment opportunity
and not as a penalty.

 

5. RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.

 

(a) Assumption. The Company shall not enter into or be party to a Fundamental
Transaction unless (i) the Successor Entity assumes in writing all of the
obligations of the Company under this Note and the other Transaction Documents
in accordance with the provisions of this Section 5(a) pursuant to written
agreements in form and substance satisfactory to the Holder and approved by the
Holder prior to such Fundamental Transaction, including agreements to deliver to
each holder of Notes in exchange for such Notes a security of the Successor
Entity evidenced by a written instrument substantially similar in form and
substance to the Notes, including, without limitation, having a principal amount
and interest rate equal to the principal amounts then outstanding and the
interest rates of the Notes held by such holder, having similar conversion
rights as the Notes and having similar ranking to the Notes, and satisfactory to
the Holder and (ii) the Successor Entity (including its Parent Entity) is a
publicly traded corporation whose common stock is quoted on or listed for
trading on an Eligible Market. Upon the occurrence of any Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Note and the other Transaction Documents referring to the “Company” shall
refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Note and the other Transaction Documents with the same effect as if such
Successor Entity had been named as the Company herein. Upon consummation of a
Fundamental Transaction, the Successor Entity shall deliver to the Holder
confirmation that there shall be issued upon conversion or redemption of this
Note at any time after the consummation of such Fundamental Transaction, in lieu
of the shares of the Company’s Common Stock (or other securities, cash, assets
or other property (except such items still issuable under Sections 6 and 15,
which shall continue to be receivable thereafter) issuable upon the conversion
or redemption of the Notes prior to such Fundamental Transaction, such shares of
the publicly traded common stock (or their equivalent) of the Successor Entity
(including its Parent Entity) which the Holder would have been entitled to
receive upon the happening of such Fundamental Transaction had this Note been
converted immediately prior to such Fundamental Transaction (without regard to
any limitations on the conversion of this Note), as adjusted in accordance with
the provisions of this Note. Notwithstanding the foregoing, the Holder may
elect, at its sole option, by delivery of written notice to the Company to waive
this Section 5(a) to permit the Fundamental Transaction without the assumption
of this Note. The provisions of this Section 5 shall apply similarly and equally
to successive Fundamental Transactions and shall be applied without regard to
any limitations on the conversion or redemption of this Note.

 

9

 



 

(b) Notice of a Change of Control; Redemption Right. No sooner than fifteen (15)
days nor later than ten (10) days prior to the consummation of a Change of
Control, but not prior to the public announcement of such Change of Control, the
Company shall deliver written notice thereof via facsimile and overnight courier
to the Holder (a “Change of Control Notice”). At any time during the period
beginning on the earlier to occur of (x) any oral or written agreement by the
Company or any of its Subsidiaries, which upon consummation of the transaction
contemplated thereby would reasonably be expected to result in a Change of
Control and (y) the Holder’s receipt of a Change of Control Notice and ending
twenty (20) Trading Days after the date of the consummation of such Change of
Control, the Holder may require the Company to redeem all or any portion of this
Note by delivering written notice thereof (“Change of Control Redemption
Notice”) to the Company, which Change of Control Redemption Notice shall
indicate the Conversion Amount the Holder is electing to require the Company to
redeem. The portion of this Note subject to redemption pursuant to this Section
5(b) shall be redeemed by the Company in cash at a price equal to the product of
(x) the Change of Control Redemption Premium multiplied by (y) the Conversion
Amount being redeemed (the “Change of Control Redemption Price”). Redemptions
required by this Section 5 shall be made in accordance with the provisions of
Section 11 and shall have priority to payments to stockholders in connection
with a Change of Control. To the extent redemptions required by this Section
5(b) are deemed or determined by a court of competent jurisdiction to be
prepayments of the Note by the Company, such redemptions shall be deemed to be
voluntary prepayments. Notwithstanding anything to the contrary in this Section
5, but subject to Section 3(d), until the Change of Control Redemption Price
(together with any Late Charges thereon) is paid in full, the Conversion Amount
submitted for redemption under this Section 5(b) (together with any Late Charges
thereon) may be converted, in whole or in part, by the Holder into Common Stock
pursuant to Section 3. The parties hereto agree that in the event of the
Company’s redemption of any portion of the Note under this Section 5(b), the
Holder’s damages would be uncertain and difficult to estimate because of the
parties’ inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any Change of Control redemption premium due under this Section
5(b) is intended by the parties to be, and shall be deemed, a reasonable
estimate of the Holder’s actual loss of its investment opportunity and not as a
penalty. 

 

6. DISTRIBUTION OF ASSETS; RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER
CORPORATE EVENTS MANDATORY CONVERSION.

 

(a) Distribution of Assets. If the Company shall declare or make any dividend or
other distributions of its assets (or rights to acquire its assets) to any or
all holders of shares of Common Stock, by way of return of capital or otherwise
(including without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (the “Distributions”), then the Holder will be entitled to
such Distributions as if the Holder had held the number of shares of Common
Stock acquirable upon complete conversion of this Note (without taking into
account any limitations or restrictions on the convertibility of this Note)
immediately prior to the date on which a record is taken for such Distribution
or, if no such record is taken, the date as of which the record holders of
Common Stock are to be determined for such Distributions (provided, however,
that to the extent that the Holder’s right to participate in any such
Distribution would result in the Holder exceeding the Maximum Percentage, then
the Holder shall not be entitled to participate in such Distribution to such
extent (or beneficial ownership of such shares of Common Stock as a result of
such Distribution to such extent) and the portion of such Distribution shall be
held in abeyance for the Holder until such time, if ever, as its right thereto
would not result in the Holder exceeding the Maximum Percentage).

 

10

 



 

(b) Purchase Rights. If at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately prior to the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of shares of Common
Stock are to be determined for the grant, issue or sale of such Purchase Rights
(provided, however, that to the extent that the Holder’s right to participate in
any such Purchase Right would result in the Holder exceeding the Maximum
Percentage, then the Holder shall not be entitled to participate in such
Purchase Right to such extent (or beneficial ownership of such shares of Common
Stock as a result of such Purchase Right to such extent) and such Purchase Right
to such extent shall be held in abeyance for the Holder until such time, if
ever, as its right thereto would not result in the Holder exceeding the Maximum
Percentage, at which time the Holder shall be granted such right to the same
extent as if there had been no such limitation).

 

(c) Other Corporate Events. In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company shall make appropriate provision to
insure that the Holder will thereafter have the right to receive upon a
conversion of this Note, at the Holder’s option, (i) in addition to the shares
of Common Stock receivable upon such conversion, such securities or other assets
to which the Holder would have been entitled with respect to such shares of
Common Stock had such shares of Common Stock been held by the Holder upon the
consummation of such Corporate Event (without taking into account any
limitations or restrictions on the convertibility of this Note) or (ii) in lieu
of the shares of Common Stock otherwise receivable upon such conversion, such
securities or other assets received by the holders of shares of Common Stock in
connection with the consummation of such Corporate Event in such amounts as the
Holder would have been entitled to receive had this Note initially been issued
with conversion rights for the form of such consideration (as opposed to shares
of Common Stock) at a conversion rate for such consideration commensurate with
the Conversion Rate. Provision made pursuant to the preceding sentence shall be
in a form and substance satisfactory to the Required Holders. The provisions of
this Section shall apply similarly and equally to successive Corporate Events
and shall be applied without regard to any limitations on the conversion or
redemption of this Note.

 

7. RIGHTS UPON ISSUANCE OF OTHER SECURITIES

 

(a) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. If the Company at any time on or after the Subscription Date subdivides
(by any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced. If the Company at any time on or after the
Subscription Date combines (by combination, reverse stock split or otherwise)
one or more classes of its outstanding shares of Common Stock into a smaller
number of shares, the Conversion Price in effect immediately prior to such
combination will be proportionately increased.

 

(b) Other Events. If any event occurs of the type contemplated by the provisions
of this Section 7 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company’s Board of
Directors will make an appropriate adjustment in the Conversion Price so as to
protect the rights of the Holder under this Note; provided that no such
adjustment will increase the Conversion Price as otherwise determined pursuant
to this Section 7.

 

11

 



 

(c) Voluntary Adjustment By Company. The Company may at any time during the term
of this Note reduce the then current Conversion Price to any amount and for any
period of time deemed appropriate by the Board of Directors of the Company.

 

8. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation (as defined in the
Securities Purchase Agreement), Bylaws (as defined in the Securities Purchase
Agreement) or through any reorganization, transfer of assets, consolidation,
merger, scheme of arrangement, dissolution, issue or sale of securities, or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Note, and will at all times in good faith carry out all
of the provisions of this Note and take all action as may be required to protect
the rights of the Holder of this Note. Without limiting the generality of the
foregoing, the Company (i) shall not increase the par value of any shares of
Common Stock receivable upon conversion of this Note above the Conversion Price
then in effect, (ii) shall take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Common Stock upon the conversion of this Note, and
(iii) shall, so long as any of the Notes are outstanding, take all action
necessary to reserve and keep available out of its authorized and unissued
shares of Common Stock, solely for the purpose of effecting the conversion of
the Notes, the maximum number of shares of Common Stock as shall from time to
time be necessary to effect the conversion of the Notes then outstanding
(without regard to any limitations on conversion).

 

9. RESERVATION OF AUTHORIZED SHARES.

 

(a) Reservation. The Company shall initially reserve out of its authorized and
unissued Common Stock a number of shares of Common Stock for each of the Notes
equal to 125% of the entire Conversion Rate with respect to the entire
Conversion Amount of each such Note as of the Issuance Date. So long as any of
the Notes are outstanding, the Company shall take all action reasonably
necessary to reserve and keep available out of its authorized and unissued
Common Stock, solely for the purpose of effecting the conversion of the Notes,
of the number of shares of Common Stock as shall from time to time be necessary
to effect the conversion of all of the Notes then outstanding, provided that at
no time shall the number of shares of Common Stock so reserved be less than the
number of shares required to be reserved by the previous sentence (without
regard to any limitations on conversions) (the “Required Reserve Amount”). The
initial number of shares of Common Stock reserved for conversions of the Notes
and each increase in the number of shares so reserved shall be allocated pro
rata among the holders of the Notes based on the original principal amount of
the Notes held by each holder on the Closing Date or increase in the number of
reserved shares (as the case may be) (the “Authorized Share Allocation”). In the
event that a holder shall sell or otherwise transfer any of such holder’s Notes,
each transferee shall be allocated a pro rata portion of such holder’s
Authorized Share Allocation. Any shares of Common Stock reserved and allocated
to any Person which ceases to hold any Notes shall be allocated to the remaining
holders of Notes, pro rata based on the principal amount of the Notes then held
by such holders.

 

(b) Insufficient Authorized Shares. If, notwithstanding Section 9(a), and not in
limitation thereof, at any time while any of the Notes remain outstanding the
Company does not have a sufficient number of authorized and unreserved shares of
Common Stock to satisfy its obligation to reserve for issuance upon conversion
of the Notes at least a number of shares of Common Stock equal to the Required
Reserve Amount (an “Authorized Share Failure”), then the Company shall
immediately take all action necessary to increase the Company’s authorized
shares of Common Stock to an amount sufficient to allow the Company to reserve
the Required Reserve Amount for the Notes then outstanding. Without limiting the
generality of the foregoing sentence, as soon as practicable after the date of
the occurrence of an Authorized Share Failure, but in no event later than sixty
(60) days after the occurrence of such Authorized Share Failure, the Company
shall hold a meeting of its stockholders for the approval of an increase in the
number of authorized shares of Common Stock. In connection with such meeting,
the Company shall provide each stockholder with a proxy statement and shall use
its reasonable best efforts to solicit its stockholders’ approval of such
increase in authorized shares of Common Stock and to cause its board of
directors to recommend to the stockholders that they approve such proposal. In
the event that the Company is prohibited from issuing shares of Common Stock
upon any conversion due to the failure by the Company to have sufficient shares
of Common Stock available out of the authorized but unissued shares of Common
Stock (such unavailable number of shares of Common Stock, the “Authorization
Failure Shares”), in lieu of delivering such Authorization Failure Shares to the
Holder, the Company shall pay cash in exchange for the redemption of such
portion of the Conversion Amount convertible into such Authorized Failure Shares
at a price equal to the sum of (i) the product of (x) such number of
Authorization Failure Shares and (y) the Closing Sale Price on the Trading Day
immediately preceding the date the Holder delivers the applicable Conversion
Notice with respect to such Authorization Failure Shares to the Company and (ii)
to the extent the Holder purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of
Authorization Failure Shares, any brokerage commissions and other out-of-pocket
expenses, if any, of the Holder incurred in connection therewith.

 

12

 



 

10. COMPANY OPTIONAL REDEMPTION. If at any time after the first anniversary of
the Issuance Date (the “Company Redemption Eligibility Date”), no Equity
Conditions Failure exists, the Company shall have the right to redeem all
(except in accordance with a Company Optional Redemption Blocker Notice (as
defined below)) or a portion, of the Conversion Amount then remaining under this
Note (the “Company Optional Redemption Amount”) on the Company Optional
Redemption Date (each as defined below) (a “Company Optional Redemption”);
provided that, notwithstanding the foregoing, if the Company Optional Redemption
Amount for such Company Optional Redemption exceeds such portion of the
Conversion Amount remaining under this Note that the Holder would be permitted
to convert into Common Stock pursuant to Section 3 on the Company Optional
Redemption Notice Date (as defined below) without violating Section 3(d) (the
“Permitted Company Optional Redemption Amount”), the Holder, at its sole option,
may deliver a written notice to the Company (a “Company Optional Redemption
Blocker Notice”) stating that such Company Optional Redemption Amount set forth
in the applicable Company Optional Redemption Notice (as defined below) exceeds
the Permitted Company Optional Redemption Amount and, thereafter, the applicable
Company Optional Redemption Amount shall be automatically reduced to the
Permitted Company Optional Redemption Amount set forth in the applicable Company
Optional Redemption Blocker Notice. The portion of this Note subject to
redemption pursuant to this Section 10 shall be redeemed by the Company in cash
at a price (the “Company Optional Redemption Price”) equal to (i) 100% of the
Principal amount being redeemed, plus (ii) a premium equal to 25% of the
Principal amount being redeemed, plus (iii) all accrued and unpaid Interest with
respect to such portion of the Principal amount and accrued and unpaid Late
Charges with respect to such portion of such Principal and such Interest. The
Company may exercise its right to require redemption under this Section 10 by
delivering an irrevocable written notice thereof by facsimile and overnight
courier to all, but not less than all, of the holders of Notes (the “Company
Optional Redemption Notice” and the date all of the holders of Notes received
such notice is referred to as the “Company Optional Redemption Notice Date”).
The Company may deliver only one Company Optional Redemption Notice during any
thirty day period hereunder. The Company Optional Redemption Notice shall (x)
state the date on which the Company Optional Redemption shall occur (the
“Company Optional Redemption Date”) which date shall not be less than twenty
(20) days nor more than thirty (30) days following the Company Optional
Redemption Notice Date, (y) certify that no Equity Conditions Failure exists as
of the date of the Company Optional Redemption Notice, and (z) state the
aggregate Conversion Amount of the Notes which is being redeemed in such Company
Optional Redemption from the Holder and all of the other holders of the Notes
pursuant to this Section 10 (and analogous provisions under the Other Notes) on
the Company Optional Redemption Date. Notwithstanding anything herein to the
contrary, (i) if an Equity Conditions Failure occurs at any time prior to the
Company Optional Redemption Date, (A) the Company shall provide the Holder a
subsequent notice to that effect and (B) unless the Holder waives the applicable
Equity Conditions Failure occurrence, as applicable, the Company Optional
Redemption shall be cancelled and the applicable Company Optional Redemption
Notice shall be null and void and (ii) at any time prior to the date the Company
Optional Redemption Price is paid, in full, the Company Optional Redemption
Amount may be converted, in whole or in part, by the Holders into Common Shares
pursuant to Section 3. All Conversion Amounts converted by the Holder after the
Company Optional Redemption Notice Date shall reduce the Company Optional
Redemption Amount of this Note required to be redeemed on the Company Optional
Redemption Date. Redemptions made pursuant to this Section 10 shall be made in
accordance with Section 11.

 

11. REDEMPTIONS.

 

(a) Mechanics. The Company shall deliver the applicable Event of Default
Redemption Price to the Holder in cash within five (5) Business Days after the
Company’s receipt of the Holder’s Event of Default Redemption Notice. If the
Holder has submitted a Change of Control Redemption Notice in accordance with
Section 5(b), the Company shall deliver the applicable Change of Control
Redemption Price to the Holder in cash concurrently with the consummation of
such Change of Control if such notice is received prior to the consummation of
such Change of Control and within five (5) Business Days after the Company’s
receipt of such notice otherwise. The Company shall deliver the applicable
Company Optional Redemption Price to the Holder in cash on the applicable
Company Optional Redemption Date. In the event of a redemption of less than all
of the Conversion Amount of this Note, the Company shall promptly cause to be
issued and delivered to the Holder a new Note (in accordance with Section 17(d))
representing the outstanding Principal which has not been redeemed. In the event
that the Company does not pay the applicable Redemption Price to the Holder
within the time period required, at any time thereafter and until the Company
pays such unpaid Redemption Price in full, the Holder shall have the option, in
lieu of redemption, to require the Company to promptly return to the Holder all
or any portion of this Note representing the Conversion Amount that was
submitted for redemption and for which the applicable Redemption Price (together
with any Late Charges thereon) has not been paid. Upon the Company’s receipt of
such notice, (x) the applicable Redemption Notice shall be null and void with
respect to such Conversion Amount, (y) the Company shall immediately return this
Note, or issue a new Note (in accordance with Section 17(d)), to the Holder, and
in each case the principal amount of this Note or such new Note (as the case may
be) shall be increased by an amount equal to the difference between (1) the
applicable Event of Default Redemption Price or Change of Control Redemption
Price (as the case may be) minus (2) the Principal portion of the Conversion
Amount submitted for redemption and (z) the Conversion Price of this Note or
such new Notes (as the case may be) shall be automatically adjusted with respect
to each conversion effected thereafter by the Holder to the lowest of (A) the
Conversion Price as in effect on the date on which the applicable Redemption
Notice is voided, (B) 85% of the lowest Closing Bid Price of the Common Stock
during the period beginning on and including the date on which the applicable
Redemption Notice is delivered to the Company and ending on and including the
date on which the applicable Redemption Notice is voided and (C) 85% of the VWAP
of the Common Stock for the five (5) Trading Day period immediately preceding
the Conversion Date of the applicable conversion. The Holder’s delivery of a
notice voiding a Redemption Notice and exercise of its rights following such
notice shall not affect the Company’s obligations to make any payments of Late
Charges which have accrued prior to the date of such notice with respect to the
Conversion Amount subject to such notice.

 

13

 



 

(b) Redemption by Other Holders. Upon the Company’s receipt of notice from any
of the holders of the Other Notes for redemption or repayment as a result of an
event or occurrence substantially similar to the events or occurrences described
in Section 4(b), Section 5(b) or Section 10 (each, an “Other Redemption
Notice”), the Company shall immediately, but no later than one (1) Business Day
of its receipt thereof, forward to the Holder by facsimile a copy of such
notice. If the Company receives a Redemption Notice and one or more Other
Redemption Notices, during the seven (7) Business Day period beginning on and
including the date which is three (3) Business Days prior to the Company’s
receipt of the Holder’s applicable Redemption Notice and ending on and including
the date which is three (3) Business Days after the Company’s receipt of the
Holder’s applicable Redemption Notice and the Company is unable to redeem all
principal, interest and other amounts designated in such Redemption Notice and
such Other Redemption Notices received during such seven (7) Business Day
period, then the Company shall redeem a pro rata amount from each holder of the
Notes (including the Holder) based on the principal amount of the Notes
submitted for redemption pursuant to such Redemption Notice and such Other
Redemption Notices received by the Company during such seven (7) Business Day
period.

 

12. VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law (including, without limitation, the Delaware
General Corporation Law) and as expressly provided in this Note.

 

13. COVENANTS. Until all of the Notes have been converted, redeemed or otherwise
satisfied in accordance with their terms:

 

(a) Rank. All payments due under this Note (a) shall rank pari passu with all
Other Notes and (b) shall be senior to all other Indebtedness of the Company and
its Subsidiaries.

 

(b) Incurrence of Indebtedness. The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, incur or
guarantee, assume or suffer to exist any Indebtedness (other than (i) the
Indebtedness evidenced by this Note and the Other Notes and (ii) other Permitted
Indebtedness.

 

(c) Existence of Liens. The Company shall not, and the Company shall cause each
of its Subsidiaries to not, directly or indirectly, allow or suffer to exist any
mortgage, lien, pledge, charge, security interest or other encumbrance upon or
in any property or assets (including accounts and contract rights) owned by the
Company or any of its Subsidiaries (collectively, “Liens”) other than Permitted
Liens.

 

14

 



 

(d) Restricted Payments. The Company shall not, and the Company shall cause each
of its Subsidiaries to not, directly or indirectly, redeem, defease, repurchase,
repay or make any payments in respect of, by the payment of cash or cash
equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Indebtedness (other than the Notes), whether by way of payment in respect of
principal of (or premium, if any) or interest on, such Indebtedness if at the
time such payment is due or is otherwise made or, after giving effect to such
payment, (i) an event constituting an Event of Default has occurred and is
continuing or (ii) an event that with the passage of time and without being
cured would constitute an Event of Default has occurred and is continuing.

 

(e) Restriction on Redemption and Cash Dividends. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
redeem, repurchase or declare or pay any cash dividend or distribution on any of
its capital stock (other than dividends and distributions by direct or indirect
wholly-owned Subsidiaries of the Company made to the Company or any other direct
or indirect wholly-owned Subsidiary of the Company).

 

(f) Restriction on Transfer of Assets. The Company shall not, and the Company
shall cause each of its Subsidiaries to not, directly or indirectly, sell,
lease, license, assign, transfer, spin-off, split-off, close, convey or
otherwise dispose of any material assets or rights of the Company or any
Subsidiary owned or hereafter acquired whether in a single transaction or a
series of related transactions, other than (i) sales, leases, licenses,
assignments, transfers, conveyances and other dispositions of such assets or
rights by the Company and its Subsidiaries in the ordinary course of business
and (ii) sales of inventory in the ordinary course of business.

 

(g) Maturity of Indebtedness. The Company shall not, and the Company shall cause
each of its Subsidiaries to not, directly or indirectly, permit any Indebtedness
of the Company or any of the Subsidiaries to mature or accelerate prior to the
Maturity Date.

 

(h) Change in Nature of Business. The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, engage in any
material line of business substantially different from those lines of business
conducted by the Company and each of its Subsidiaries on the Issuance Date or
any business substantially related or incidental thereto. The Company shall not,
and the Company shall cause each of its Subsidiaries to not, directly or
indirectly, modify its or their corporate structure or purpose.

 

(i) Preservation of Existence, Etc. The Company shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, its existence, rights
and privileges, and become or remain, and cause each of its Subsidiaries to
become or remain, duly qualified and in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary.

 

(j) Maintenance of Properties, Etc. The Company shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, all of its properties
which are necessary or useful in the proper conduct of its business in good
working order and condition, ordinary wear and tear excepted, and comply, and
cause each of its Subsidiaries to comply, at all times with the provisions of
all leases to which it is a party as lessee or under which it occupies property,
so as to prevent any loss or forfeiture thereof or thereunder.

 

(k) Maintenance of Intellectual Property. The Company will, and will cause each
of its Subsidiaries to, take all action reasonably necessary or advisable to
maintain all of the Intellectual Property Rights (as defined in the Securities
Purchase Agreement) of the Company and/or any of its Subsidiaries that are
necessary or material to the conduct of its business in full force and effect.

 

(l) Maintenance of Insurance. The Company shall maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (including, without limitation, comprehensive general
liability, hazard, rent and business interruption insurance) with respect to its
properties (including all real properties leased or owned by it) and business,
in such amounts and covering such risks as is required by any governmental
authority having jurisdiction with respect thereto or as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated.

 

(m) Transactions with Affiliates. The Company shall not, nor shall it permit any
of its Subsidiaries to, enter into, renew, extend or be a party to, any
transaction or series of related transactions (including, without limitation,
the purchase, sale, lease, transfer or exchange of property or assets of any
kind or the rendering of services of any kind) with any affiliate, except in the
ordinary course of business in a manner and to an extent consistent with past
practice and necessary or desirable for the prudent operation of its business,
for fair consideration and on terms no less favorable to it or its Subsidiaries
than would be obtainable in a comparable arm’s length transaction with a Person
that is not an affiliate thereof.

 

15

 



 

(n) Restricted Issuances. The Company shall not, directly or indirectly, without
the prior written consent of the holders of a majority in aggregate principal
amount of the Notes then outstanding, (i) issue any Notes (other than as
contemplated by the Securities Purchase Agreement and the Notes) or (ii) issue
any other securities that would cause a breach or default under the Notes.

 

14. PARTICIPATION. In addition to any adjustments pursuant to Section 7, the
Holder, as the holder of this Note, shall be entitled to receive such dividends
paid and distributions made to the holders of Common Stock to the same extent as
if the Holder had converted this Note into Common Stock (without regard to any
limitations on conversion herein or elsewhere) and had held such shares of
Common Stock on the record date for such dividends and distributions. Payments
under the preceding sentence shall be made concurrently with the dividend or
distribution to the holders of Common Stock (provided, however, to the extent
that the Holder’s right to participate in any such dividend or distribution
would result in the Holder exceeding the Maximum Percentage, then the Holder
shall not be entitled to participate in such dividend or distribution to such
extent (or the beneficial ownership of any such shares of Common Stock as a
result of such dividend or distribution to such extent) and such dividend or
distribution to such extent shall be held in abeyance for the benefit of the
Holder until such time, if ever, as its right thereto would not result in the
Holder exceeding the Maximum Percentage).

 

15. AMENDING THE TERMS OF THIS NOTE. The prior written consent of the Holder
shall be required for any change or amendment to this Note. No consideration
shall be offered or paid to the Holder to amend or consent to a waiver or
modification of any provision of this Note unless the same consideration is also
offered to all of the holders of the Other Notes. The Holder shall be entitled,
at its option, to the benefit of any amendment to any of the Other Notes.

 

16. TRANSFER. This Note and any shares of Common Stock issued upon conversion of
this Note may be offered, sold, assigned or transferred by the Holder without
the consent of the Company, subject only to the provisions of Section [2(g)] of
the Securities Purchase Agreement.

 

17. REISSUANCE OF THIS NOTE.

 

(a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 17(d)),
registered as the Holder may request, representing the outstanding Principal
being transferred by the Holder and, if less than the entire outstanding
Principal is being transferred, a new Note (in accordance with Section 17(d)) to
the Holder representing the outstanding Principal not being transferred. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of Section 3(c)(iii) following conversion or
redemption of any portion of this Note, the outstanding Principal represented by
this Note may be less than the Principal stated on the face of this Note.

 

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section 17(d))
representing the outstanding Principal.

 

(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 17(d) and in principal
amounts of at least $1,000) representing in the aggregate the outstanding
Principal of this Note, and each such new Note will represent such portion of
such outstanding Principal as is designated by the Holder at the time of such
surrender.

 

16

 



 

(d) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 17(a) or Section 17(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest and Late Charges on the Principal and Interest of this Note, from the
Issuance Date. 

 

18. REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note. The Company covenants to the Holder that there
shall be no characterization concerning this instrument other than as expressly
provided herein. Amounts set forth or provided for herein with respect to
payments, conversion and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holder shall be entitled, in
addition to all other available remedies, to an injunction restraining any such
breach or any such threatened breach, without the necessity of showing economic
loss and without any bond or other security being required. The Company shall
provide all information and documentation to the Holder that is requested by the
Holder to enable the Holder to confirm the Company’s compliance with the terms
and conditions of this Note (including, without limitation, compliance with
Section 7).

 

19. PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the reasonable costs incurred by the
Holder for such collection, enforcement or action or in connection with such
bankruptcy, reorganization, receivership or other proceeding, including, without
limitation, attorneys’ fees and disbursements. The Company expressly
acknowledges and agrees that no amounts due under this Note shall be affected,
or limited, by the fact that the purchase price paid for this Note was less than
the original Principal amount hereof.

 

20. CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any Person as the
drafter hereof. The headings of this Note are for convenience of reference and
shall not form part of, or affect the interpretation of, this Note. Terms used
in this Note but defined in the other Transaction Documents shall have the
meanings ascribed to such terms on the Closing Date in such other Transaction
Documents unless otherwise consented to in writing by the Holder.

 

21. FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party.

 

22. DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Conversion Price, the Company Conversion Price, any Redemption Price, the
Closing Bid Price, the Closing Sale Price or fair market value (as the case may
be) or the arithmetic calculation of the Conversion Rate or the applicable
Redemption Price (as the case may be), the Company or the Holder (as the case
may be) shall submit the disputed determinations or arithmetic calculations (as
the case may be) via facsimile (i) within two (2) Business Days after receipt of
the applicable notice giving rise to such dispute to the Company or the Holder
(as the case may be) or (ii) if no notice gave rise to such dispute, at any time
after the Holder learned of the circumstances giving rise to such dispute. If
the Holder and the Company are unable to agree upon such determination or
calculation within two (2) Business Days of such disputed determination or
arithmetic calculation (as the case may be) being submitted to the Company or
the Holder (as the case may be), then the Company shall, within two (2) Business
Days, submit via facsimile (a) the disputed determination of the Conversion
Price, the Company Conversion Price, any Redemption Price, the Closing Bid
Price, the Closing Sale Price or fair market value (as the case may be) to an
independent, reputable investment bank selected by the Company and approved by
the Holder or (b) the disputed arithmetic calculation of the Conversion Rate or
any Redemption Price (as the case may be) to the Company’s independent, outside
accountant. The Company shall cause at its expense the investment bank or the
accountant (as the case may be) to perform the determinations or calculations
(as the case may be) and notify the Company and the Holder of the results no
later than ten (10) Business Days from the time it receives such disputed
determinations or calculations (as the case may be). Such investment bank’s or
accountant’s determination or calculation (as the case may be) shall be binding
upon all parties absent demonstrable error.

 

17

 



 

23. NOTICES; CURRENCY; PAYMENTS.

 

(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with Section
9(f) of the Securities Purchase Agreement. The Company shall provide the Holder
with prompt written notice of all actions taken pursuant to this Note, including
in reasonable detail a description of such action and the reason therefore.
Without limiting the generality of the foregoing, the Company will give written
notice to the Holder (i) immediately upon any adjustment of the Conversion
Price, setting forth in reasonable detail, and certifying, the calculation of
such adjustment and (ii) at least fifteen (15) days prior to the date on which
the Company closes its books or takes a record (A) with respect to any dividend
or distribution upon the Common Stock, (B) with respect to any grant, issuances,
or sales of any Options, Convertible Securities or rights to purchase stock,
warrants, securities or other property to holders of shares of Common Stock or
(C) for determining rights to vote with respect to any Change of Control,
dissolution or liquidation, provided in each case that such information shall be
made known to the public prior to or in conjunction with such notice being
provided to the Holder.

 

(b) Currency. All dollar amounts referred to in this Note are in United States
Dollars (“U.S. Dollars”), and all amounts owing under this Note shall be paid in
U.S. Dollars. All amounts denominated in other currencies (if any) shall be
converted in the U.S. Dollar equivalent amount in accordance with the Exchange
Rate on the date of calculation (each, a “US Dollar Equivalent”). “Exchange
Rate” means, in relation to any amount of currency to be converted into U.S.
Dollars pursuant to this Note, the U.S. Dollar exchange rate as published in the
Wall Street Journal on the relevant date of calculation (it being understood and
agreed that where an amount is calculated with reference to, or over, a period
of time, the date of calculation shall be the final date of such period of
time).

 

(c) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, unless otherwise expressly set forth herein, such
payment shall be made in lawful money of the United States of America by a
certified check drawn on the account of the Company and sent via overnight
courier service to such Person at such address as previously provided to the
Company in writing (which address, in the case of each of the Buyers, shall
initially be as set forth on the Schedule of Buyers attached to the Securities
Purchase Agreement), provided that the Holder may elect to receive a payment of
cash via wire transfer of immediately available funds by providing the Company
with prior written notice setting out such request and the Holder’s wire
transfer instructions. Whenever any amount expressed to be due by the terms of
this Note is due on any day which is not a Business Day, the same shall instead
be due on the next succeeding day which is a Business Day. Any amount of
Principal or other amounts due under the Transaction Documents which is not paid
when due shall result in a late charge being incurred and payable by the Company
in an amount equal to interest on such amount at the rate of eighteen percent
(18%) per annum from the date such amount was due until the same is paid in full
(“Late Charge”).

 

18

 



 

24. CANCELLATION. After all Principal, accrued Interest, Late Charges and other
amounts at any time owed on this Note have been paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.

 

25. WAIVER OF NOTICE. To the extent permitted by law, the Company hereby
irrevocably waives demand, notice, presentment, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note and the Securities Purchase Agreement.

 

26. GOVERNING LAW. This Note shall be construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Note shall be governed by, the internal laws of the State of
New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. The Company hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. In the event that any provision
of this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Company
in any other jurisdiction to collect on the Company’s obligations to the Holder,
to realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court ruling in favor of the Holder. THE COMPANY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

27. MAXIMUM PAYMENTS. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Company to the Holder and thus refunded to the Company.

 

28. CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

 

(a) “Approved Stock Plan” means any employee benefit plan or employment
agreement which has been approved by the board of directors of the Company prior
to or subsequent to the date hereof pursuant to which shares of Common Stock and
standard options to purchase Common Stock may be issued to any employee, officer
or director for services provided to the Company in their capacity as such.

 

(b) “Bankruptcy Proceeding” means, with respect to any Person, (i) the
occurrence of a voluntary case or proceeding under any applicable federal, state
or foreign bankruptcy, insolvency, reorganization or other similar law or of any
other case or proceeding to be adjudicated a bankrupt or insolvent, or the
consent by it to the entry of a decree, order, judgment or other similar
document in respect of such Person in an involuntary case or proceeding under
any applicable federal, state or foreign bankruptcy, insolvency, reorganization
or other similar law or to the commencement of any bankruptcy or insolvency case
or proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal, state or foreign
law, or the consent by it to the filing of such petition or to the appointment
of or taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of such Person or of any substantial part
of its property, or the making by it of an assignment for the benefit of
creditors, or the execution of a composition of debts, or the occurrence of any
other similar federal, state or foreign proceeding, or the admission by it in
writing of its inability to pay its debts generally as they become due, the
taking of corporate action by such Person in furtherance of any such action or
the taking of any action by any Person to commence a UCC foreclosure sale or any
other similar action under federal, state or foreign law or (ii) the entry by a
court of (A) a decree, order, judgment or other similar document in respect of
such Person of a voluntary or involuntary case or proceeding under any
applicable federal, state or foreign bankruptcy, insolvency, reorganization or
other similar law or (B) a decree, order, judgment or other similar document
adjudging such Person as bankrupt or insolvent, or approving as properly filed a
petition seeking liquidation, reorganization, arrangement, adjustment or
composition of or in respect of such Person under any applicable federal, state
or foreign law or (C) a decree, order, judgment or other similar document
appointing a custodian, receiver, liquidator, assignee, trustee, sequestrator or
other similar official of such Person or of any substantial part of its
property, or ordering the winding up or liquidation of its affairs, and the
continuance of any such decree, order, judgment or other similar document or any
such other decree, order, judgment or other similar document unstayed and in
effect for a period of thirty (30) consecutive days.

 

19

 



 

(c) “Bloomberg” means Bloomberg, L.P.

 

(d) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 

(e) “Change of Control” means any Fundamental Transaction other than (i) any
reorganization, recapitalization or reclassification of the Common Stock in
which holders of the Company’s voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, are, in all material respect, the
holders of the voting power of the surviving entity (or entities with the
authority or voting power to elect the members of the board of directors (or
their equivalent if other than a corporation) of such entity or entities) after
such reorganization, recapitalization or reclassification or (ii) pursuant to a
migratory merger effected solely for the purpose of changing the jurisdiction of
incorporation of the Company.

 

(f) “Change of Control Redemption Premium” means: (i) 115% of the aggregate
principal amount then outstanding under the Notes on the occurrence of a
Fundamental Transaction between the Closing Date and the one-year anniversary of
the Closing Date; (ii) 110% of the aggregate principal amount then outstanding
under the Notes on the occurrence of a Fundamental Transaction between the
one-year anniversary of the Closing Date and the two-year anniversary of the
Closing Date; (iii) 105% of the aggregate principal amount then outstanding
under the Notes on the occurrence of a Fundamental Transaction between the
two-year anniversary of the Closing Date and the three-year anniversary of the
Closing Date; and (iv) 100% of the aggregate principal amount then outstanding
under the Notes on the occurrence of a Fundamental Transaction between the
three-year anniversary of the Closing Date and the Maturity Date.

 

(g) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price (as the case may be)
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by OTC Markets Group Inc.
(formerly Pink Sheets LLC). If the Closing Bid Price or the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Sale Price (as the case may be) of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
in accordance with the procedures in Section 23. All such determinations shall
be appropriately adjusted for any stock dividend, stock split, stock combination
or other similar transaction during such period.

 

(h) “Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement, which date is the date the Company initially issued Notes pursuant to
the terms of the Securities Purchase Agreement.

 

20

 



 

(i) “Code” means the Uniform Commercial Code as in effect from time to time in
the State of New York.

 

(j) “Common Stock” means (i) the Company’s shares of common stock, $0.0001 par
value per share, and (ii) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.

 

(k) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

(l) “Convertible Securities” means any stock or other security (other than
Options) that is at any time and under any circumstances, directly or
indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.

 

(m) “Eligible Market” means The New York Stock Exchange, The New York Stock
Exchange, the NYSE MKT, the Nasdaq Global Select Market, the Nasdaq Global
Market or the Principal Market.

 

(n) “Equity Conditions” means: (i) on each day during the period beginning one
month prior to the applicable date of determination and ending on and including
the applicable date of determination either (x) one or more Registration
Statements filed pursuant to the Registration Rights Agreement shall be
effective and the prospectus contained therein shall be available for the resale
by the Holder of all of the Registrable Securities (which, solely for
clarification purposes, includes all shares of Common Stock issuable upon
conversion of this Note) in accordance with the terms of the Registration Rights
Agreement and there shall not have been during such period any Grace Periods (as
defined in the Registration Rights Agreement) or (y) all Registrable Securities
shall be eligible for sale without restriction under Rule 144 (as defined in the
Securities Purchase Agreement) (including, without limitation, volume
restrictions) and without the need for current public information required by
Rule 144(c)(1) (or Rule 144(i)(2), if applicable) and without the need for
registration under any applicable federal or state securities laws (in each
case, disregarding any limitation on conversion of the Notes); (ii) on each day
during the period beginning three months prior to the applicable date of
determination and ending on and including the applicable date of determination
(the “Equity Conditions Measuring Period”), the Common Stock (including all
Registrable Securities) is listed or designated for quotation (as applicable) on
an Eligible Market and shall not have been suspended from trading on an Eligible
Market (other than suspensions of not more than two (2) days and occurring prior
to the applicable date of determination due to business announcements by the
Company) nor shall delisting or suspension by an Eligible Market have been
threatened (with a reasonable prospect of delisting occurring) or pending either
(A) in writing by such Eligible Market or (B) by falling below the minimum
listing maintenance requirements of the Eligible Market on which the Common
Stock is then listed or designated for quotation (as applicable); (iii) on each
day during the Equity Conditions Measuring Period, the Company shall have
delivered all shares of Common Stock issuable upon conversion of this Note on a
timely basis as set forth in Section 3 hereof and all other shares of capital
stock required to be delivered by the Company on a timely basis as set forth in
the other Transaction Documents; (iv) any shares of Common Stock to be issued in
connection with the event requiring determination may be issued in full without
violating Section 3(d) hereof; (v) any shares of Common Stock to be issued in
connection with the event requiring determination may be issued in full without
violating the rules or regulations of the Eligible Market on which the Common
Stock is then listed or designated for quotation (as applicable); (vi) on each
day during the Equity Conditions Measuring Period, no public announcement of a
pending, proposed or intended Fundamental Transaction shall have occurred which
has not been abandoned, terminated or consummated; (vii) the Company shall have
no knowledge of any fact that would reasonably be expected to cause (1) any
Registration Statement required to be filed pursuant to the Registration Rights
Agreement to not be effective or any prospectus contained therein to not be
available for the resale of all of the Registrable Securities in accordance with
the terms of the Registration Rights Agreement or (2) any Registrable Securities
to not be eligible for sale without restriction pursuant to Rule 144 (including,
without limitation, volume restrictions) and without the need for current public
information required by Rule 144(c)(1) (or Rule 144(i)(2), if applicable) or any
applicable state securities laws (in each case, disregarding any limitation on
conversion of the Notes); (viii) the Holder shall not be in (and no other Buyer
shall be in) possession of any material, non-public information provided to any
of them by the Company, any of its affiliates or any of their respective
employees, officers, representatives, agents or the like; (ix) the Stockholder
Approval shall have occurred on or prior to the Stockholder Approval Deadline;
(x) on each day during the Equity Conditions Measuring Period, the Company
otherwise shall have been in compliance with each, and shall not have breached
any, provision, covenant, representation or warranty of any Transaction
Document; and (xi) on each day during the Equity Conditions Measuring Period,
there shall not have occurred an Event of Default or an event that with the
passage of time or giving of notice would constitute an Event of Default.

 

21

 



 

(o) “Equity Conditions Failure” means, with respect to a particular date of
determination, that on any day during the period commencing twenty (20) Trading
Days immediately prior to such date of determination, the Equity Conditions have
not been satisfied (or waived in writing by the Holder).

 

(p) “Fundamental Transaction” means that (i) the Company or any of its
Subsidiaries shall, directly or indirectly, in one or more related transactions,
(1) consolidate or merge with or into (whether or not the Company or any of its
Subsidiaries is the surviving corporation) any other Person, or (2) sell, lease,
license, assign, transfer, convey or otherwise dispose of all or substantially
all of its respective properties or assets to any other Person, or (3) allow any
other Person to make a purchase, tender or exchange offer that is accepted by
the holders of more than 50% of the outstanding shares of Voting Stock of the
Company (not including any shares of Voting Stock of the Company held by the
Person or Persons making or party to, or associated or affiliated with the
Persons making or party to, such purchase, tender or exchange offer), or (4)
consummate a stock or share purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with any other Person whereby such other Person acquires
more than 50% of the outstanding shares of Voting Stock of the Company (not
including any shares of Voting Stock of the Company held by the other Person or
other Persons making or party to, or associated or affiliated with the other
Persons making or party to, such stock or share purchase agreement or other
business combination), or (5) reorganize, recapitalize or reclassify the Common
Stock, or (ii) any “person” or “group” (as these terms are used for purposes of
Sections 13(d) and 14(d) of the 1934 Act and the rules and regulations
promulgated thereunder) is or shall become the “beneficial owner” (as defined in
Rule 13d-3 under the 1934 Act), directly or indirectly, of 50% of the aggregate
ordinary voting power represented by issued and outstanding Voting Stock of the
Company.

 

(q) “GAAP” means United States generally accepted accounting principles,
consistently applied.

 

(r) “Holder Pro Rata Amount” means a fraction (i) the numerator of which is the
original Principal amount of this Note on the Closing Date and (ii) the
denominator of which is the aggregate original principal amount of all Notes
issued to the initial purchasers pursuant to the Securities Purchase Agreement
on the Closing Date.

 

(s) “Indebtedness” of any Person means, without duplication (i) all indebtedness
for borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, including (without limitation)
“capital leases” in accordance with GAAP (other than trade payables entered into
in the ordinary course of business), (iii) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (iv) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses, (v) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to any property
or assets acquired with the proceeds of such indebtedness (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property), (vi) all monetary
obligations under any leasing or similar arrangement which, in connection with
GAAP, consistently applied for the periods covered thereby, is classified as a
capital lease, (vii) all indebtedness referred to in clauses (i) through (vi)
above secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any mortgage, lien, pledge,
charge, security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (viii) all Contingent Obligations in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (i) through (vii) above. 

 

22

 



 

(t) “Interest Rate” means (i) seven percent (7%) per annum if the Company
chooses to pay Cash Interest and (ii) ten percent (10%) per annum if the Company
choses to pay any Interest in shares of Common Stock, subject to adjustment as
set forth in Section 2.

 

(u) “Maturity Date” shall mean [           ]1; provided, however, the Maturity
Date may be extended at the option of the Holder (i) in the event that, and for
so long as, an Event of Default shall have occurred and be continuing or any
event shall have occurred and be continuing that with the passage of time and
the failure to cure would result in an Event of Default or (ii) through the date
that is twenty (20) Business Days after the consummation of a Fundamental
Transaction in the event that a Fundamental Transaction is publicly announced or
a Fundamental Transaction Notice is delivered prior to the Maturity Date,
provided further that if a Holder elects to convert some or all of this Note
pursuant to Section 3 hereof, and the Conversion Amount would be limited
pursuant to Section 3(d) hereunder, the Maturity Date shall automatically be
extended until such time as such provision shall not limit the conversion of
this Note.

 

(v) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

 

(w) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

 

(x) “Permitted Indebtedness” means (i) Indebtedness evidenced by this Note and
the Other Notes, (ii) Indebtedness secured by Permitted Liens described in
clauses (iv) and (v) of the definition of Permitted Liens, in an aggregate
amount not to exceed $200,000, (iii) Indebtedness outstanding as of the Issuance
Date and described on Schedule [3(s)] to the Securities Purchase Agreement and
(iv) unsecured Indebtedness incurred by the Company that is made expressly
subordinate in right of payment to the Indebtedness evidenced by this Note, as
reflected in a written agreement acceptable to the Holder and approved by the
Holder in writing, and which Indebtedness does not provide at any time for (A)
the payment, prepayment, repayment, repurchase or defeasance, directly or
indirectly, of any principal or premium, if any, thereon until ninety-one (91)
days after the Maturity Date or later and (B) total Interest and fees at a rate
in excess of 6.00% per annum.

 

(y) “Permitted Liens” means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialmen’s liens, mechanics’ liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) Liens (A) upon or in any equipment acquired or
held by the Company or any of its Subsidiaries to secure the purchase price of
such equipment or indebtedness incurred solely for the purpose of financing the
acquisition or lease of such equipment, or (B) existing on such equipment at the
time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment, (v) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in clause
(iv) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness being extended, renewed or refinanced does not increase, and
(vi) Liens securing the Company’s obligations under the Notes.

 

(z) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity or a government or any department or agency thereof.

 

(aa) “Principal Market” means the NASDAQ Capital Market.

 

(bb) “Quarter” means each of: (i) the period beginning on and including January
1 and ending on and including March 31; (ii) the period beginning on and
including April 1 and ending on and including June 30; (iii) the period
beginning on and including July 1 and ending on and including September 30; and
(iv) the period beginning on and including October 1 and ending on and including
December 31.

 



 

1 Insert five year anniversary of the Issuance Date.

 

23

 



 

(cc) “Redemption Notices” means, collectively, Event of Default Redemption
Notices, the Company Optional Redemption Notices and the Change of Control
Redemption Notices, and each of the foregoing, individually, a “Redemption
Notice.”

 

(dd) “Redemption Premium” means (i) in the case of the Events of Default
described in Section 4(a), 100%.

 

(ee) “Redemption Prices” means, collectively, Event of Default Redemption
Prices, the Change of Control Redemption Prices and the Company Optional
Redemption Prices, and each of the foregoing, individually, a “Redemption
Price.”

 

(ff) “Registration Rights Agreement” means that certain registration rights
agreement, dated as of the Closing Date, by and among the Company and the
initial holders of the Notes relating to, among other things, the registration
of the resale of the Common Stock issuable upon conversion of the Notes or
otherwise pursuant to the terms of the Notes, as may be amended from time to
time.

 

(gg) “SEC” means the United States Securities and Exchange Commission or the
successor thereto.

 

(hh) “Securities Purchase Agreement” means that certain securities purchase
agreement, dated as of the Subscription Date, by and among the Company and the
initial holders of the Notes pursuant to which the Company issued the Notes, as
may be amended from time to time.

 

(ii) “Subscription Date” means April [ ], 2013.

 

(jj) “Subsidiary” means, as of any date of determination, any Person in which
the Company, directly or indirectly, (i) owns any of the outstanding capital
stock or holds any equity or similar Interest of such Person or (ii) controls or
operates all or any part of the business, operations or administration of such
Person.

 

(kk) “Successor Entity” means the Person (or, if so elected by the Holder, the
Parent Entity) formed by, resulting from or surviving any Fundamental
Transaction or the Person (or, if so elected by the Holder, the Parent Entity)
with which such Fundamental Transaction shall have been entered into.

 

(ll) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded, provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time) unless such day is otherwise designated
as a Trading Day in writing by the Holder.

 

(mm) “Voting Stock” of a Person means capital stock of such Person of the class
or classes pursuant to which the holders thereof have the general voting power
to elect, or the general power to appoint, at least a majority of the board of
directors, managers, trustees or other similar governing body of such Person
(irrespective of whether or not at the time capital stock of any other class or
classes shall have or might have voting power by reason of the happening of any
contingency).

 

(nn) “VWAP” means, for any security as of any date, the dollar volume-weighted
average price for such security on the Principal Market (or, if the Principal
Market is not the principal trading market for such security, then on the
principal securities exchange or securities market on which such security is
then traded) during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg through its
“Volume at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York time, as
reported by Bloomberg, or, if no dollar volume-weighted average price is
reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the “pink sheets” by OTC Markets Group
Inc. (formerly Pink Sheets LLC). If the VWAP cannot be calculated for such
security on such date on any of the foregoing bases, the VWAP of such security
on such date shall be the fair market value as mutually determined by the
Company and the Holder. If the Company and the Holder are unable to agree upon
the fair market value of such security, then such dispute shall be resolved in
accordance with the procedures in Section 23. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during such period.

 

24

 



 

29. DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
non-public information relating to the Company or any of its Subsidiaries, the
Company shall within one (1) Business Day after any such receipt or delivery
publicly disclose such material, non-public information on a Current Report on
Form 8-K or otherwise. In the event that the Company believes that a notice
contains material, non-public information relating to the Company or any of its
Subsidiaries, the Company so shall indicate to such Holder contemporaneously
with delivery of such notice, and in the absence of any such indication, the
Holder shall be allowed to presume that all matters relating to such notice do
not constitute material, non-public information relating to the Company or its
Subsidiaries. Nothing contained in this Section 31 shall limit any obligations
of the Company, or any rights of the Holder, under Section 4(i) of the
Securities Purchase Agreement.

 

[signature page follows]

 

25

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

 

  CRUMBS BAKE SHOP, INC.           By:         Name:
Title:  

 

 

 

 

 

 

EXHIBIT I

CRUMBS BAKE SHOP, INC.
CONVERSION NOTICE

 

Reference is made to the Senior Secured Convertible Note (the “Note”) issued to
the undersigned by Crumbs Bake Shop, Inc. (the “Company”). In accordance with
and pursuant to the Note, the undersigned hereby elects to convert the
Conversion Amount (as defined in the Note) of the Note indicated below into
shares of Common Stock, $0.0001 par value per share (the “Common Stock”), of the
Company, as of the date specified below.

 

Date of Conversion:   Aggregate Principal to be converted:   Aggregate accrued
and unpaid Interest and accrued and unpaid Late Charges with respect to such
portion of the Aggregate Principal and such Aggregate Interest to be converted:
  AGGREGATE CONVERSION AMOUNT
 TO BE CONVERTED:   Please confirm the following information: Conversion Price:
  Number of shares of Common Stock to be issued:  

 

Notwithstanding anything to the contrary contained herein, this Conversion
Notice shall constitute a representation by the Holder of the Note submitting
this Conversion Notice that, after giving effect to the conversion provided for
in this Conversion Notice, such Holder (together with its affiliates) will not
have beneficial ownership (together with the beneficial ownership of such
Person’s affiliates) of a number of Common Shares which exceeds the Maximum
Percentage (as defined in the Note) of the total outstanding Common Shares of
the Company as determined pursuant to the provisions of Section 3(d) of the
Note.

 

Exh-I-1

 

 

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

 

Issue to:           Facsimile Number:   Holder:   By:   Title:   Dated:  
Account Number:     (if electronic book entry transfer)   Transaction Code
Number:     (if electronic book entry transfer)                          

 

 

Exh-I-2

 

 

EXHIBIT II

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs
_________________ to issue the above indicated number of shares of Common Stock
in accordance with the Transfer Agent Instructions dated _____________, 20__
from the Company and acknowledged and agreed to by ________________________.

 

 

  CRUMBS BAKE SHOP, INC.             By:         Name:
Title:  

 

 

 

 

 

 

Exh-II-1

 

 

 



EXHIBIT C

 

 

 

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this __ day of ____________, 2013 by and among Crumbs Bake Shop, Inc., a
Delaware corporation (the “Company”), and the “Buyers” named in that certain
Securities Purchase Agreement, dated as of ____________, 2013, by and among the
Company and the Buyers (the “Purchase Agreement”).

 

RECITALS

 

A. In connection with the Purchase Agreement, the Company has agreed, upon the
terms and subject to the conditions of the Purchase Agreement, to issue and sell
to each Buyer the Notes (as defined in the Purchase Agreement) which will be
convertible into Conversion Shares (as defined in the Purchase Agreement) in
accordance with the terms of the Notes.

 

B. The Notes may be entitled to interest and certain other amounts, which, at
the option of the Company and subject to certain conditions, may be paid in
shares of Common Stock (as defined in the Purchase Agreement) that have been
registered for resale (the “Interest Shares”) or in cash.

 

C. To induce the Buyers to consummate the transactions contemplated by the
Purchase Agreement, the Company has agreed to provide certain registration
rights under the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any similar successor statute (collectively, the “
1933 Act ”), and applicable state securities laws.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows::

 

1. Certain Definitions.

 

In addition to those terms defined above and elsewhere in this Agreement, the
terms set forth below shall, for purposes of this Agreement, have the respective
meanings indicated. Capitalized terms used but not defined herein shall have the
respective meanings specified in the Purchase Agreement.

 

“Buyer” means each investor party to this Agreement and any Affiliate or
permitted transferee of any Buyer who is a subsequent holder of any Registrable
Securities.

 

“Common Stock” means the Company’s common stock, par value $0.0001 per share,
and any securities into which such shares may hereinafter be reclassified.

 

“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the 1933 Act.

 

 

 



 

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

 

“Registrable Securities” means (i) the Conversion Shares, (ii) the Interest
Shares, and (iii) any capital stock of the Company issued or issuable with
respect to the Conversion Shares, the Interest Shares or the Notes, including,
without limitation, (1) as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise and (2) shares of
capital stock of the Company into which the shares of Common Stock are converted
or exchanged and shares of capital stock of a successor entity into which the
shares of Common Stock are converted or exchanged, in each case, without regard
to any limitations on conversion of the Notes; provided that a security shall
cease to be a Registrable Security upon (A) sale of such Registrable Security
pursuant to a Registration Statement or Rule 144 under the 1933 Act, (B) with
respect to a Registrable Security held by any particular Person, when such
Person is permitted to sell such Registrable Security without restriction
pursuant to Rule 144, (C) when the Registrable Security is resold to the Company
for cash, or (D) when the Registrable Security otherwise ceases to be
outstanding.

 

“Registration Statement” means any registration statement of the Company filed
under the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.

 

“Required Buyers” means the Buyers beneficially owning a majority of the
Registrable Securities.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

 

2. Registration.

 

(a) Registration Statement. Promptly following the closing of the purchase and
sale of the Notes contemplated by the Purchase Agreement (the “Closing Date”)
but no later than thirty (30) days after the Closing Date (the “Filing
Deadline”), the Company shall prepare and file with the SEC one Registration
Statement on Form S-3 (or, if Form S-3 is not then available to the Company, on
such form of registration statement as is then available to effect a
registration for resale of the Registrable Securities), covering the resale of
the Registrable Securities. Subject to any SEC comments, such Registration
Statement shall include the plan of distribution attached hereto as Exhibit A;
provided, however, that no Buyer shall be named as an “underwriter” in the
Registration Statement without the Buyer’s prior written consent. Such
Registration Statement shall not include any shares of Common Stock or other
securities for the account of any other holder without the prior written consent
of the Required Buyers. The Registration Statement (and each amendment or
supplement thereto, and each request for acceleration of effectiveness thereof)
shall be provided in accordance with Section 3(c) to the Buyers and their
counsel prior to its filing or other submission. If a Registration Statement
covering the Registrable Securities is not filed with the SEC on or prior to the
Filing Deadline, the Company will make pro rata payments to each Buyer, as
liquidated damages and not as a penalty, in an amount equal to 1.5% of the
aggregate amount invested by such Buyer pursuant to the Purchase Agreement (or
the purchase price of the Registrable Securities purchased by any Person not an
original party to this Agreement) for each 30-day period (or pro rata for any
portion thereof) following the Filing Deadline for which no Registration
Statement is filed with respect to the Registrable Securities. Such payments
shall constitute the Buyers’ exclusive monetary remedy for such events, but
shall not affect the right of the Buyers to seek injunctive relief. Such
payments shall be made to each Buyer in cash no later than three (3) Business
Days after the end of each 30-day period.

 

-3-

 



 

(b) Expenses. The Company will pay all expenses associated with effecting the
registration of the Registrable Securities, including filing and printing fees,
the Company’s counsel and accounting fees and expenses, costs associated with
clearing the Registrable Securities for sale under applicable state securities
laws, listing fees, and fees and expenses of one counsel to the Buyers, but
excluding discounts, commissions, fees of underwriters, selling brokers, dealer
managers or similar securities industry professionals with respect to the
Registrable Securities being sold.

 

(c) Effectiveness.

 

(i) The Company shall use its reasonable best efforts to have the Registration
Statement declared effective as soon as practicable. The Company shall notify
the Buyers by facsimile or e-mail as promptly as practicable, and in any event,
within twenty-four (24) hours, after any Registration Statement is declared
effective and shall simultaneously provide the Buyers with copies of any related
Prospectus to be used in connection with the sale or other disposition of the
securities covered thereby. If (A) a Registration Statement covering the
Registrable Securities is not declared effective by the SEC prior to the earlier
of (i) five (5) Business Days after the SEC shall have informed the Company that
no review of the Registration Statement will be made or that the SEC has no
further comments on the Registration Statement or (ii) the 90th day after the
Closing Date (the 120th day if the SEC reviews the Registration Statement) (the
“Effectiveness Deadline”) or (B) after a Registration Statement has been
declared effective by the SEC, sales cannot be made pursuant to such
Registration Statement for any reason (including without limitation by reason of
a stop order, or the Company’s failure to update the Registration Statement),
other than because of (i) an Allowed Delay (as defined below) or (ii) the
inability of any Buyer to sell the Registrable Securities covered thereby due to
market conditions, then the Company will make pro rata payments to each Buyer,
as liquidated damages and not as a penalty, in an amount equal to 1.5% of the
aggregate amount invested by such Buyer pursuant to the Purchase Agreement (or
the purchase price of the Registrable Securities purchased by any Person not an
original party to this Agreement) for each 30-day period (or pro rata for any
portion thereof) following the Effectiveness Deadline (the “Blackout Period”).
Such payments shall constitute the Buyers’ exclusive monetary remedy for such
events, but shall not affect the right of the Buyers to seek injunctive relief.
The amounts payable as liquidated damages pursuant to this paragraph shall be
paid monthly within three (3) Business Days of the last day of each month
following the commencement of the Blackout Period until the termination of the
Blackout Period. Such payments shall be made to each Buyer in cash.

 

-4-

 



 

(ii) For not more than twenty (20) consecutive days or for a total of not more
than forty-five (45) days in any twelve (12) month period, the Company may
suspend the use of any Prospectus included in any Registration Statement
contemplated by this Section in the event that the Company determines in good
faith that such suspension is necessary to (A) delay the disclosure of material
non-public information concerning the Company, the disclosure of which at the
time is not, in the good faith opinion of the Company, in the best interests of
the Company or (B) amend or supplement the affected Registration Statement or
the related Prospectus so that such Registration Statement or Prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the case of the Prospectus in light of the circumstances under which they
were made, not misleading (an “Allowed Delay”); provided that the Company shall
promptly (a) notify each Buyer in writing of the commencement of an Allowed
Delay, but shall not (without the prior written consent of an Buyer) disclose to
such Buyer any material non-public information giving rise to an Allowed Delay,
(b) advise the Buyers in writing to cease all sales under the Registration
Statement until the end of the Allowed Delay and (c) use its reasonable best
efforts to terminate an Allowed Delay as promptly as practicable.

 

(d) Rule 415; Cutback If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act or requires any Buyer to be named as
an “underwriter”, the Company shall use its best efforts to persuade the SEC
that the offering contemplated by the Registration Statement is a valid
secondary offering and not an offering “by or on behalf of the issuer” as
defined in Rule 415 and that none of the Buyers is an “underwriter”. The Buyers
shall have the right to participate or have their counsel participate in any
meetings or discussions with the SEC regarding the SEC’s position and to comment
or have their counsel comment on any written submission made to the SEC with
respect thereto. No such written submission shall be made to the SEC to which
the Buyers’ counsel reasonably objects. In the event that, despite the Company’s
best efforts and compliance with the terms of this Section 2(d), the SEC refuses
to alter its position, the Company shall (i) remove from the Registration
Statement such portion of the Registrable Securities (the “Cut Back Shares”)
and/or (ii) agree to such restrictions and limitations on the registration and
resale of the Registrable Securities as the SEC may require to assure the
Company’s compliance with the requirements of Rule 415 (collectively, the “SEC
Restrictions”); provided, however, that the Company shall not agree to name any
Buyer as an “underwriter” in such Registration Statement without the prior
written consent of such Buyer. Any cut-back imposed on the Buyers pursuant to
this Section 2(d) shall be allocated among the Buyers on a pro rata basis,
unless the SEC Restrictions otherwise require or provide or the Buyers otherwise
agree. No liquidated damages shall accrue as to any Cut Back Shares until such
date as the Company is able to effect the registration of such Cut Back Shares
in accordance with any SEC Restrictions (such date, the “Restriction Termination
Date” of such Cut Back Shares). From and after the Restriction Termination Date
applicable to any Cut Back Shares, all of the provisions of this Section 2
(including the liquidated damages provisions) shall again be applicable to such
Cut Back Shares; provided, however, that (i) the Filing Deadline for the
Registration Statement including such Cut Back Shares shall be ten (10) Business
Days after such Restriction Termination Date, and (ii) the date by which the
Company is required to obtain effectiveness with respect to such Cut Back Shares
under Section 2(c) shall be the 90th day immediately after the Restriction
Termination Date.

 

-5-

 



 

(e) Right to Piggyback Registration.

 

(i) If at any time following the date of this Agreement that any Registrable
Securities remain outstanding (A) there is not one or more effective
Registration Statements covering all of the Registrable Securities and (B) the
Company proposes for any reason to register any shares of Common Stock under the
1933 Act (other than pursuant to a registration statement on Form S-4 or Form
S-8 (or a similar or successor form)) with respect to an offering of Common
Stock by the Company for its own account or for the account of any of its
stockholders, it shall at each such time promptly give written notice to the
holders of the Registrable Securities of its intention to do so (but in no event
less than thirty (30) days before the anticipated filing date) and, to the
extent permitted under the provisions of Rule 415 under the 1933 Act, include in
such registration all Registrable Securities with respect to which the Company
has received written requests for inclusion therein within fifteen (15) days
after receipt of the Company’s notice (a “Piggyback Registration”). Such notice
shall offer the holders of the Registrable Securities the opportunity to
register such number of shares of Registrable Securities as each such holder may
request and shall indicate the intended method of distribution of such
Registrable Securities.

 

(ii) Notwithstanding the foregoing, (A) if such registration involves an
underwritten public offering, the Buyers must sell their Registrable Securities
to, if applicable, the underwriter(s) at the same price and subject to the same
underwriting discounts and commissions that apply to the other securities sold
in such offering (it being acknowledged that the Company shall be responsible
for other expenses as set forth in Section 2(b)) and subject to the Buyers
entering into customary underwriting documentation for selling stockholders in
an underwritten public offering, and (B) if, at any time after giving written
notice of its intention to register any Registrable Securities pursuant to
Section 2(e)(i) and prior to the effective date of the registration statement
filed in connection with such registration, the Company shall determine for any
reason not to cause such registration statement to become effective under the
1933 Act, the Company shall deliver written notice to the Buyers and, thereupon,
shall be relieved of its obligation to register any Registrable Securities in
connection with such registration; provided, however, that nothing contained in
this Section 2(e)(ii) shall limit the Company’s liabilities and/or obligations
under this Agreement, including, without limitation, the obligation to pay
liquidated damages under this Section 2.

 

(iii) If, in connection with any underwritten public offering for the account of
the Company or for stockholders of the Company that have contractual rights to
require the Company to register shares of Common Stock, the managing
underwriter(s) thereof shall impose a limitation on the number of shares of
Common Stock which may be included in a Registration Statement because, in the
judgment of such underwriter(s), marketing or other factors dictate such
limitation is necessary to facilitate such offering, then the Company shall be
obligated to include in the Registration Statement only such limited portion of
the Registrable Securities with respect to which each Buyer has requested
inclusion hereunder as such underwriter(s) shall permit. Any exclusion of
Registrable Securities shall be made pro rata among the Buyers seeking to
include Registrable Securities in a Registration Statement, in proportion to the
number of Registrable Securities sought to be included by such Buyers; provided,
however, that the Company shall not exclude any Registrable Securities unless
the Company has first excluded all outstanding securities, the holders of which
are not entitled to inclusion of such securities in the Registration Statement
or are not entitled to pro rata inclusion with the Registrable Securities; and
provided further that, after giving effect to the immediately preceding proviso,
any exclusion of Registrable Securities shall be made pro rata with holders of
other securities having the right to include such securities in the Registration
Statement.

 



-6-

 

 

3. Company Obligations. The Company will use its reasonable best efforts to
effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
possible:

 

(a) use its reasonable best efforts to cause such Registration Statement to
become effective and to remain continuously effective for a period that will
terminate upon the earlier of (i) the date on which all Registrable Securities
covered by such Registration Statement as amended from time to time, have been
sold, and (ii) the date on which all Registrable Securities covered by such
Registration Statement may be sold without restriction pursuant to Rule 144 by
the holders thereof (the “Effectiveness Period”) and advise the Buyers in
writing when the Effectiveness Period has expired;

 

(b) prepare and file with the SEC such amendments and post-effective amendments
to the Registration Statement and the Prospectus as may be necessary to keep the
Registration Statement effective for the Effectiveness Period and to comply with
the provisions of the 1933 Act and the 1934 Act with respect to the distribution
of all of the Registrable Securities covered thereby;

 

(c) provide copies to and permit counsel designated by the Buyers to review each
Registration Statement and all amendments and supplements thereto no fewer than
seven (7) days prior to their filing with the SEC and not file any document to
which such counsel reasonably objects;

 

(d) furnish to the Buyers and their legal counsel (i) promptly after the same is
prepared and publicly distributed, filed with the SEC, or received by the
Company (but not later than two (2) Business Days after the filing date, receipt
date or sending date, as the case may be) one (1) copy of any Registration
Statement and any amendment thereto, each preliminary prospectus and Prospectus
and each amendment or supplement thereto, and each letter written by or on
behalf of the Company to the SEC or the staff of the SEC, and each item of
correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion of any thereof which
contains information for which the Company has sought confidential treatment),
and (ii) such number of copies of a Prospectus, including a preliminary
prospectus, and all amendments and supplements thereto and such other documents
as each Buyer may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by such Buyer that are covered by the related
Registration Statement;

 



-7-

 

 

(e) use its reasonable best efforts to (i) prevent the issuance of any stop
order or other suspension of effectiveness and, (ii) if such order is issued,
obtain the withdrawal of any such order at the earliest possible moment;

 

(f) prior to any public offering of Registrable Securities, use its reasonable
best efforts to register or qualify or cooperate with the Buyers and their
counsel in connection with the registration or qualification of such Registrable
Securities for offer and sale under the securities or blue sky laws of such
jurisdictions requested by the Buyers and do any and all other commercially
reasonable acts or things necessary or advisable to enable the distribution in
such jurisdictions of the Registrable Securities covered by the Registration
Statement;provided,however, that the Company shall not be required in connection
therewith or as a condition thereto to (i) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(f), (ii) subject itself to general taxation in any jurisdiction where
it would not otherwise be so subject but for this Section 3(f), or (iii) file a
general consent to service of process in any such jurisdiction;

 

(g) use its reasonable best efforts to cause all Registrable Securities covered
by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;

 

(h) immediately notify the Buyers, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;

 

(i) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC under the 1933 Act and the 1934 Act, including,
without limitation, Rule 172 under the 1933 Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the 1933 Act, promptly inform the Buyers in writing if, at any time during
the Effectiveness Period, the Company does not satisfy the conditions specified
in Rule 172 and, as a result thereof, the Buyers are required to deliver a
Prospectus in connection with any disposition of Registrable Securities and take
such other actions as may be reasonably necessary to facilitate the registration
of the Registrable Securities hereunder; and make available to its security
holders, as soon as reasonably practicable, but not later than the Availability
Date (as defined below), an earnings statement covering a period of at least
twelve (12) months, beginning after the effective date of each Registration
Statement, which earnings statement shall satisfy the provisions of Section
11(a) of the 1933 Act, including Rule 158 promulgated thereunder (for the
purpose of this subsection 3(i), “Availability Date” means the 45th day
following the end of the fiscal quarter that includes the effective date of such
Registration Statement, except that, if quarter is the last quarter of the
Company’s fiscal year, “Availability Date” means the 90th day after the end of
such fiscal year); and

 

-8-

 



 

(j) with a view to making available to the Buyers the benefits of Rule 144 (or
its successor rule) and any other rule or regulation of the SEC that may at any
time permit the Buyers to sell Registrable Securities to the public without
registration, the Company covenants and agrees to: (i) make and keep public
information available, as those terms are understood and defined in Rule 144,
until the earlier of (A) six months after such date as all of the Registrable
Securities may be sold without restriction by the holders thereof pursuant to
Rule 144 or any other rule of similar effect or (B) such date as all of the
Registrable Securities shall have been resold; (ii) file with the SEC in a
timely manner all reports and other documents required of the Company under the
1934 Act; and (iii) furnish to each Buyer upon request, as long as such Buyer
owns any Registrable Securities, (A) a written statement by the Company that it
has complied with the reporting requirements of the 1934 Act, (B) a copy of the
Company’s most recent Annual Report on Form 10-K or Quarterly Report on Form
10-Q, and (C) such other information as may be reasonably requested in order to
avail such Buyer of any rule or regulation of the SEC that permits the selling
of any such Registrable Securities without registration.

 

4. Due Diligence Review; Information. The Company shall make available, during
normal business hours, for inspection and review by the Buyers, advisors to and
representatives of the Buyers (who may or may not be affiliated with the Buyers
and who are reasonably acceptable to the Company), all financial and other
records, all SEC Filings (as defined in the Purchase Agreement) and other
filings with the SEC, and all other corporate documents and properties of the
Company as may be reasonably necessary for the purpose of such review, and cause
the Company’s officers, directors and employees, within a reasonable time
period, to supply all such information reasonably requested by the Buyers or any
such representative, advisor or underwriter in connection with such Registration
Statement (including, without limitation, in response to all questions and other
inquiries reasonably made or submitted by any of them), prior to and from time
to time after the filing and effectiveness of the Registration Statement for the
sole purpose of enabling the Buyers and such representatives, advisors and
underwriters and their respective accountants and attorneys to conduct initial
and ongoing due diligence with respect to the Company and the accuracy of such
Registration Statement; provided, however, that the Company shall not disclose
material nonpublic information to the Buyers, or to advisors to or
representatives of the Buyers, unless prior to disclosure of such information
the Company identifies such information as being material nonpublic information
and provides the Buyers, such advisors and representatives with the opportunity
to accept or refuse to accept such material nonpublic information for review and
any Buyer wishing to obtain such information enters into an appropriate
confidentiality agreement with the Company with respect thereto.

 

5. Obligations of the Buyers.

 

(a) Each Buyer shall furnish in writing to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. At least five (5) Business Days prior to the first
anticipated filing date of any Registration Statement, the Company shall notify
each Buyer of the information the Company requires from such Buyer if such Buyer
elects to have any of the Registrable Securities included in the Registration
Statement. An Buyer shall provide such information to the Company at least two
(2) Business Days prior to the first anticipated filing date of such
Registration Statement if such Buyer elects to have any of the Registrable
Securities included in the Registration Statement.

 

-9-

 



 

(b) Each Buyer, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Buyer has notified the Company in writing of its election to exclude all of
its Registrable Securities from such Registration Statement.

 

(c) Each Buyer agrees that, upon receipt of any notice from the Company of
either (i) the commencement of an Allowed Delay pursuant to Section 2(c)(ii) or
(ii) the happening of an event pursuant to Section 3(h) hereof, such Buyer will
immediately discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities, until the Buyer is
advised by the Company that such dispositions may again be made.

 

6. Indemnification.

 

(a) Indemnification by the Company. The Company will indemnify and hold harmless
each Buyer and its officers, directors, members, employees and agents,
successors and assigns, and each other Person, if any, who controls such Buyer
within the meaning of the 1933 Act, against any losses, claims, damages or
liabilities, joint or several, to which they may become subject under the 1933
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement or omission or alleged omission of any
material fact contained in any Registration Statement, any preliminary
Prospectus or final Prospectus, or any amendment or supplement thereof; (ii) any
blue sky application or other document executed by the Company specifically for
that purpose or based upon written information furnished by the Company filed in
any state or other jurisdiction in order to qualify any or all of the
Registrable Securities under the securities laws thereof (any such application,
document or information herein called a “Blue Sky Application”); (iii) the
omission or alleged omission to state in a Blue Sky Application a material fact
required to be stated therein or necessary to make the statements therein not
misleading; (iv) any violation by the Company or its agents of any rule or
regulation promulgated under the 1933 Act applicable to the Company or its
agents and relating to action or inaction required of the Company in connection
with such registration; or (v) any failure to register or qualify the
Registrable Securities included in any such Registration Statement in any state
where the Company or its agents has affirmatively undertaken or agreed in
writing that the Company will undertake such registration or qualification on an
Buyer’s behalf and will reimburse such Buyer, and each such officer, director or
member and each such controlling Person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case if and to the extent that any such
loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by such Buyer or any such controlling
Person in writing specifically for use in such Registration Statement or
Prospectus.

 

-10-

 



 

(b) Indemnification by the Buyers. Each Buyer agrees, severally but not jointly,
to indemnify and hold harmless, to the fullest extent permitted by law, the
Company, its directors, officers, employees, stockholders and each Person who
controls the Company (within the meaning of the 1933 Act) against any losses,
claims, damages, liabilities and expense (including reasonable attorney fees)
resulting from any untrue statement of a material fact or any omission of a
material fact required to be stated in the Registration Statement or Prospectus
or preliminary Prospectus or amendment or supplement thereto or necessary to
make the statements therein not misleading, to the extent, but only to the
extent that such untrue statement or omission is contained in any information
furnished in writing by such Buyer to the Company specifically for inclusion in
such Registration Statement or Prospectus or amendment or supplement thereto. In
no event shall the liability of an Buyer be greater in amount than the dollar
amount of the proceeds (net of all expenses paid by such Buyer in connection
with any claim relating to this Section 6 and the amount of any damages such
Buyer has otherwise been required to pay by reason of such untrue statement or
omission) received by such Buyer upon the sale of the Registrable Securities
included in the Registration Statement giving rise to such indemnification
obligation.

 

(c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any Person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such Person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such Person or (c) in the reasonable judgment of any such
Person, based upon written advice of its counsel, a conflict of interest exists
between such Person and the indemnifying party with respect to such claims (in
which case, if the Person notifies the indemnifying party in writing that such
Person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such Person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.

 

-11-

 



 

(d) Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No Person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any Person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such holder in connection with any claim relating to this Section 6 and
the amount of any damages such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation.

 

7. Miscellaneous.

 

(a) Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Required Buyers. Any amendment or waiver
effected in accordance with this Section 7(a) shall be binding upon each holder
of any Registrable Securities at the time outstanding, each future holder of any
Registrable Securities, and the Company. The Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company shall have obtained the written consent to such amendment,
action or omission to act, of the Required Buyers.

 

(b) Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 9(f) of the Purchase Agreement.

 

(c) Assignments and Transfers by Buyers. The provisions of this Agreement shall
be binding upon and inure to the benefit of the Buyers and their respective
successors and assigns. An Buyer may transfer or assign, in whole or from time
to time in part, to one or more Persons its rights hereunder in connection with
the transfer of Registrable Securities by such Buyer to such Person, provided
that such Buyer complies with all laws applicable thereto and provides written
notice of assignment to the Company promptly after such assignment is effected.

 

(d) Assignments and Transfers by the Company. This Agreement may not be assigned
by the Company (whether by operation of law or otherwise) without the prior
written consent of the Required Buyers, provided, however, that in the event
that the Company is a party to a merger, consolidation, share exchange or
similar business combination transaction in which the Common Stock is converted
into the equity securities of another Person, from and after the effective time
of such transaction, such Person shall, by virtue of such transaction, be deemed
to have assumed the obligations of the Company hereunder, the term “Company”
shall be deemed to refer to such Person and the term “Registrable Securities”
shall be deemed to include the securities received by the Buyers in connection
with such transaction unless such securities are otherwise freely tradable by
the Buyers after giving effect to such transaction.

 

-12-

 



 

(e) Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

(f) Counterparts; Facsimile. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The exchange of copies of
this Agreement and of signature pages by facsimile or PDF transmission shall
constitute effective execution and delivery of this Agreement as to the Parties
and may be used in lieu of an original of this Agreement for all purposes.
Signatures of the Parties transmitted by facsimile or PDF transmission shall be
deemed to be their original signatures for all purposes.

 

(g) Titles and Subtitles; Construction. The titles and subtitles used in this
Agreement are used for convenience only. They form no part of this Agreement and
shall not affect its construction or interpretation. All references to Sections,
subsections, paragraphs, clauses or other subdivisions in this Agreement refer
to the corresponding Sections, subsections, paragraphs, clauses or other
subdivisions of this Agreement. All words used in this Agreement shall be
construed to be of such gender or number as the circumstances require. As used
in this Agreement, the words “hereby”, “herein”, hereof”, “hereunder” and words
of similar import refer to this Agreement as a whole and not to any particular
provision of this Agreement.

 

(h) Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

 

(i) Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

 

(j) Entire Agreement. This Agreement and the Purchase Agreement, together with
its Exhibits and Disclosure Schedules, constitute the entire agreement among the
parties hereof with respect to the subject matter hereof and thereof and
supersede all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof and thereof.

 

-13-

 



 

(k) Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of New York without regard to the choice of law principles thereof. Each
of the parties hereto irrevocably submits to the exclusive jurisdiction of the
courts of the State of New York located in New York County and the United States
District Court for the Southern District of New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

 

 

[Signature Pages Follow]

 

-14-

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 



The Company: CRUMBS BAKE SHOP, INC.                   By:       Name: Julian
Geiger     Title Chief Executive Officer    



  

 

[Buyer Signature Page Immediately Follows]

 

-15-

 

 

Counterpart Signature Page

 



FOR ENTITY INVESTORS:   FOR INDIVIDUAL INVESTORS:                        
Signature:   [Name of Entity]   Name:             By:           Name:        
Title:           

 

  

 

-16-

 

Exhibit A

 

 

 

Plan of Distribution

 





 

 

 